Exhibit 10.1

--------------------------------------------------------------------------------

CONFORMED EXECUTION COPY

CREDIT AGREEMENT

among

ENDURANCE SPECIALTY HOLDINGS LTD.,

VARIOUS DESIGNATED SUBSIDIARY BORROWERS,

VARIOUS LENDING INSTITUTIONS,

and

JPMORGAN CHASE BANK,

as ADMINISTRATIVE AGENT

--------------------------------------------------------------------------------

Dated as of August 6, 2004

--------------------------------------------------------------------------------

$850,000,000

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.,
and
WACHOVIA CAPITAL MARKETS, LLC
as JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,
as SYNDICATION AGENT

--------------------------------------------------------------------------------



Back to Contents

CREDIT AGREEMENT, dated as of August 6, 2004, among ENDURANCE SPECIALTY HOLDINGS
LTD., a company organized under the laws of Bermuda (the “Parent Borrower”), the
Designated Subsidiary Borrowers (as hereinafter defined) from time to time party
hereto, the lending institutions listed from time to time on Annex I hereto
(each a “Lender” and, collectively, the “Lenders”), and JPMORGAN CHASE BANK, as
Administrative Agent (the “Administrative Agent”). Unless otherwise defined
herein, all capitalized terms used herein and defined in Section 10 are used
herein as so defined.

W I T N E S S E T H:

WHEREAS, subject to and upon the terms and conditions herein set forth, the
Lenders are willing to make available to the Borrowers the credit facilities
provided for herein;

NOW, THEREFORE, it is agreed:

SECTION 1.    Amount and Terms of Credit.

1.01   Revolving Loans.   (a)   Subject to and upon the terms and conditions set
forth herein (including, on and after the initial Additional Tranche 1
Commitment Date, Section 1.15), each Tranche 1 Lender severally agrees, at any
time and from time to time after the Effective Date and prior to the Commitment
Expiration Date, to make a loan or loans (each, a “Tranche 1 Revolving Loan”
and, collectively, the “Tranche 1 Revolving Loans”) to one or more of the
Borrowers (on a several basis), which Tranche 1 Revolving Loans (i) shall be
denominated in Dollars, (ii) shall, at the option of the respective Borrower, be
incurred and maintained as and/or converted into Base Rate Loans or Eurodollar
Loans, provided that, except as otherwise specifically provided in Section
1.10(b), all Tranche 1 Revolving Loans comprising the same Borrowing shall at
all times be of the same Type, (iii) may be repaid and reborrowed at any time in
accordance with the provisions hereof, (iv) shall not exceed for any Tranche 1
Lender at any time outstanding that aggregate principal amount which, when added
to such Tranche 1 Lender’s Tranche 1 Percentage of the aggregate amount of all
Tranche 1 Letter of Credit Outstandings (if any) (exclusive of Tranche 1 Unpaid
Drawings which are repaid with the proceeds of, and simultaneously with the
incurrence of, the respective incurrence of Tranche 1 Revolving Loans) at such
time, equals the Tranche 1 Commitment of such Tranche 1 Lender at such time, (v)
shall not exceed for any Borrower at any time outstanding that aggregate amount
which, when added to all Tranche 1 Letter of Credit Outstandings (if any)
(exclusive of Tranche 1 Unpaid Drawings which are repaid with the proceeds of,
and simultaneously with the incurrence of, Tranche 1 Revolving Loans)
attributable to such Borrower at such time, equals such Borrower’s Borrowing
Base at such time, and (vi) shall not exceed at any time outstanding that
aggregate principal amount which, when added to all Tranche 1 Letter of Credit
Outstandings at such time, equals the Total Tranche 1 Commitment at such time.

(b)   Subject to and upon the terms and conditions set forth herein, each
Tranche 2 Lender severally agrees, at any time and from time to time after the
Effective Date and prior to the Commitment Expiration Date, to make a loan or
loans (each, a “Tranche 2 Revolving Loan” and, collectively, the “Tranche 2
Revolving Loans”) to one or more of the Borrowers (on a several basis), which
Tranche 2 Revolving Loans (i) shall be denominated in Dollars, (ii) shall, at
the option of the respective Borrower, be incurred and maintained as and/or
converted into Base Rate Loans or Eurodollar Loans, provided that, except as
otherwise specifically provided in Section 1.10(b), all Tranche 2 Revolving
Loans comprising the same Borrowing shall at all times be of the same Type,
(iii) may be repaid and reborrowed at any time in accordance with the provisions
hereof, (iv) shall not exceed for any Tranche 2 Lender at any time outstanding
that aggregate principal amount which, when added to such Tranche 2 Lender’s
Tranche 2 Percentage of the aggregate amount of all Tranche 2 Letter of Credit
Outstandings (if any) (exclusive of Tranche 2 Unpaid Drawings which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Tranche 2 Revolving Loans) at such time, equals the Tranche 2
Commitment of such Tranche 2 Lender at such time and (v) shall not exceed at any
time outstanding that aggregate principal amount which, when added to all
Tranche 2 Letter of Credit Outstandings at such time, equals the Total Tranche 2
Commitment as such time.



--------------------------------------------------------------------------------



Back to Contents

 

(c)   Subject to and upon the terms and conditions set forth herein, each
Tranche 3 Lender severally agrees, at any time and from time to time after the
Effective Date and prior to the Commitment Expiration Date, to make a loan or
loans (each, a “Tranche 3 Revolving Loan” and, collectively, the “Tranche 3
Revolving Loans”) to one or more of the Borrowers (on a several basis), which
Tranche 3 Revolving Loans (i) shall be denominated in Dollars, (ii) shall, at
the option of the respective Borrower, be incurred and maintained as and/or
converted into Base Rate Loans or Eurodollar Loans, provided that, except as
otherwise specifically provided in Section 1.10(b), all Tranche 3 Revolving
Loans comprising the same Borrowing shall at all times be of the same Type,
(iii) may be repaid and reborrowed at any time in accordance with the provisions
hereof, (iv) shall not exceed for any Tranche 3 Lender at any time outstanding
that aggregate principal amount which equals the Tranche 3 Commitment of such
Tranche 3 Lender at such time and (v) shall not exceed at any time outstanding
that aggregate principal amount which equals the Total Tranche 3 Commitment as
such time.

(d)   Notwithstanding anything to the contrary contained in this Section 1.01 or
elsewhere in this Agreement, each incurrence of Tranche 2 Revolving Loans or
Tranche 3 Revolving Loans shall consist of a Borrowing of Tranche 2 Revolving
Loans and a Borrowing of Tranche 3 Revolving Loans, with such Borrowings to be
made pro rata on the basis of the Tranche 2 Revolving Percentage and the Tranche
3 Revolving Percentage, in each case in effect at the time of such Borrowings.

1.02   Minimum Amount of Each Borrowing; Maximum Number of Borrowings.   The
aggregate principal amount of each Borrowing hereunder shall not be less than
$5,000,000. More than one Borrowing may be incurred on any day; provided that at
no time shall there be outstanding more than ten Borrowings of Eurodollar Loans
in the aggregate for all Tranches.

1.03   Notice of Borrowing.    (a)   Whenever a Borrower desires to incur
Revolving Loans, it shall give the Administrative Agent at its Notice Office,
(x) prior to 11:00 A.M. (New York time), at least three Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) of each
Borrowing of Eurodollar Loans or (y) prior to 10:00 A.M. (New York time) on the
day of each Borrowing of Base Rate Loans, prior written notice (or telephonic
notice promptly confirmed in writing). Each such notice (a “Notice of
Borrowing”), except as otherwise expressly provided in Section 1.10, shall be
irrevocable, and, in the case of a written notice and a confirmation of
telephonic notice, shall be in the form of Exhibit A hereto, appropriately
completed to specify (i) the aggregate principal amount of the Revolving Loans
to be made pursuant to such Borrowing, (ii) the date of such Borrowing (which
shall be a Business Day), (iii) whether the respective Borrowing shall consist
of Tranche 1 Revolving Loans, Tranche 2 Revolving Loans or Tranche 3 Revolving
Loans, and (iv) whether the respective Borrowings shall consist of Base Rate
Loans or Eurodollar Loans and, if Eurodollar Loans, the Interest Period to be
initially applicable thereto. The Administrative Agent shall promptly give each
Lender written notice (or telephonic notice promptly confirmed in writing) of
each proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters covered by the Notice of Borrowing.

-2-

--------------------------------------------------------------------------------



Back to Contents

 

(b)   Without in any way limiting the obligation of each Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice, believed by the Administrative Agent in good
faith to be from an Authorized Officer of such Borrower. In each such case, the
Administrative Agent’s record of the terms of any such telephonic notice shall
be conclusive absent manifest error.

1.04    Disbursement of Funds.   (a)   Subject to the terms and conditions
herein set forth, no later than 11:00 A.M. (New York time) on the date of each
incurrence of Revolving Loans, each Lender with a Commitment of the respective
Tranche will make available to the Administrative Agent its pro rata share of
each Borrowing requested to be made on such date in the manner provided below.

(b)   Each Lender with a Commitment of the respective Tranche shall make
available all amounts it is to fund under any Borrowing in Dollars and
immediately available funds to the Administrative Agent at the Payment Office
and the Administrative Agent will make available to the respective Borrower as
promptly as practicable by depositing to its account at the Payment Office the
aggregate of the amounts so made available in the type of funds received. Unless
the Administrative Agent shall have been notified by any Lender prior to the
date of any such Borrowing that such Lender does not intend to make available to
the Administrative Agent its portion of the Borrowing or Borrowings to be made
on such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on the date of such Borrowing, and
the Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the respective
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made available same to the respective Borrower, the Administrative
Agent shall be entitled to recover such corresponding amount from such Lender.
If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the respective Borrower, and such Borrower shall pay such corresponding
amount to the Administrative Agent within two Business Days. The Administrative
Agent shall also be entitled to recover from the Lender or the applicable
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Administrative Agent to such Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (x) if paid
by such Lender, the overnight Federal Funds Effective Rate or (y) if paid by
such Borrower, the then applicable rate of interest, calculated in accordance
with Section 1.08(a) or (b), as the case may be, for the respective Revolving
Loans.

-3-

--------------------------------------------------------------------------------



Back to Contents

(c)   Nothing in this Section 1.04 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
which any Borrower may have against any Lender as a result of any default by
such Lender hereunder.

1.05    Notes.   (a)   Each Borrower’s obligation to pay the principal of, and
interest on, all of the Revolving Loans made to it by each Lender shall be
evidenced in the Register maintained by the Administrative Agent pursuant to
Section 12.16 and shall, if requested by such Lender, also be evidenced by (i)
in the case of Tranche 1 Revolving Loans, a promissory note substantially in the
form of Exhibit B-1 with blanks appropriately completed in conformity herewith
(each, a “Tranche 1 Note” and collectively, the “Tranche 1 Notes”), (ii) in the
case of Tranche 2 Revolving Loans, a promissory note substantially in the form
of Exhibit B-2 with blanks appropriately completed in conformity herewith (each,
a “Tranche 2 Note” and collectively, the “Tranche 2 Notes”) and (iii) in the
case of Tranche 3 Revolving Loans, a promissory note substantially in the form
of Exhibit B-3 with blanks appropriately completed in conformity herewith (each,
a “Tranche 3 Note” and collectively, the “Tranche 3 Notes”).

(b)   The Tranche 1 Note issued to each Tranche 1 Lender that has requested same
shall (i) be executed by the respective Borrower, (ii) be payable to the order
of such Tranche 1 Lender and be dated the Effective Date (or if issued after the
Effective Date, be dated the date of the issuance thereof), (iii) be in a stated
principal amount equal to the Tranche 1 Commitment of such Tranche 1 Lender and
be payable in a principal amount equal to the amount of the Tranche 1 Revolving
Loans made by such Tranche 1 Lender and which are outstanding from time to time,
(iv) mature on the Commitment Expiration Date, (v) bear interest as provided in
the appropriate clause of Section 1.08 in respect of the Base Rate Loans and
Eurodollar Loans, as the case may be, evidenced thereby, (vi) be subject to
voluntary prepayment as provided in Section 4.01 and mandatory repayment as
provided in Section 4.02 and (vii) be entitled to the benefits of this Agreement
and the other Credit Documents. Upon receipt of an affidavit of an officer of a
Tranche 1 Lender (together with a customary indemnity from such Tranche 1 Lender
in form and substance satisfactory to the respective Borrower) that a Tranche 1
Note has been lost, stolen, destroyed or mutilated, such Borrower will issue a
replacement Tranche 1 Note in the same principal amount thereof and otherwise of
like tender.

(c)   The Tranche 2 Note issued to each Tranche 2 Lender that has requested same
shall (i) be executed by the respective Borrower, (ii) be payable to the order
of such Tranche 2 Lender and be dated the Effective Date (or if issued after the
Effective Date, be dated the date of the issuance thereof), (iii) be in a stated
principal amount equal to the Tranche 2 Commitment of such Tranche 2 Lender and
be payable in a principal amount equal to the amount of the Tranche 2 Revolving
Loans made by such Tranche 2 Lender and which are outstanding from time to time,
(iv) mature on the Commitment Expiration Date, (v) bear interest as provided in
the appropriate clause of Section 1.08 in respect of the Base Rate Loans and
Eurodollar Loans, as the case may be, evidenced thereby, (vi) be subject to
voluntary prepayment as provided in Section 4.01 and mandatory repayment as
provided in Section 4.02 and (vii) be entitled to the benefits of this Agreement
and the other Credit Documents (other than the Security Documents). Upon receipt
of an affidavit of an officer of a Tranche 2 Lender (together with a customary
indemnity from such Tranche 2 Lender in form and substance satisfactory to the
respective Borrower) that a Tranche 2 Note has been lost, stolen, destroyed or
mutilated, such Borrower will issue a replacement Tranche 2 Note in the same
principal amount thereof and otherwise of like tender.

-4-

--------------------------------------------------------------------------------



Back to Contents

 

(d)   The Tranche 3 Note issued to each Tranche 3 Lender that has requested same
shall (i) be executed by the respective Borrower, (ii) be payable to the order
of such Tranche 3 Lender and be dated the Effective Date (or if issued after the
Effective Date, be dated the date of the issuance thereof), (iii) be in a stated
principal amount equal to the Tranche 3 Commitment of such Tranche 3 Lender and
be payable in a principal amount equal to the amount of the Tranche 3 Revolving
Loans made by such Tranche 3 Lender and which are outstanding from time to time,
(iv) mature on the Commitment Expiration Date, (v) bear interest as provided in
the appropriate clause of Section 1.08 in respect of the Base Rate Loans and
Eurodollar Loans, as the case may be, evidenced thereby, (vi) be subject to
voluntary prepayment as provided in Section 4.01 and mandatory repayment as
provided in Section 4.02 and (vii) be entitled to the benefits of this Agreement
and the other Credit Documents (other than the Security Documents). Upon receipt
of an affidavit of an officer of a Tranche 3 Lender (together with a customary
indemnity from such Tranche 3 Lender in form and substance satisfactory to the
respective Borrower) that a Tranche 3 Note has been lost, stolen, destroyed or
mutilated, such Borrower will issue a replacement Tranche 3 Note in the same
principal amount thereof and otherwise of like tender.

(e)   Each Lender will record on its internal records the amount of each
Revolving Loan made by it and each payment in respect thereof and will prior to
any transfer of its Note endorse on the reverse side thereof the outstanding
principal amount of Revolving Loans evidenced thereby. Failure to make any such
notation or any error in any such notation shall not affect the respective
Borrower’s obligations in respect of such Revolving Loans.

(f)   Notwithstanding anything to the contrary contained above in this Section
1.05 or elsewhere in this Agreement, Notes shall only be delivered to Lenders
which at any time specifically request the delivery of such Notes. No failure of
any Lender to request or obtain a Note evidencing its Revolving Loans to the
respective Borrower shall affect or in any manner impair the obligations of such
Borrower to pay the Revolving Loans (and all related Obligations) incurred by
such Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement. Any Lender which does not have a Note evidencing
its outstanding Revolving Loans shall in no event be required to make the
notations otherwise described in preceding clause (e). At any time when any
Lender requests the delivery of a Note to evidence any of its Revolving Loans,
each Borrower shall promptly execute and deliver to the respective Lender the
requested Note in the appropriate amount or amounts to evidence such Revolving
Loans.

1.06   Conversions. Each Borrower shall have the option to convert on any
Business Day all or a portion at least equal to $1,000,000 of the outstanding
principal amount of its Revolving Loans of one Type and Tranche into a Borrowing
or Borrowings of the same Tranche but other Type of Revolving Loans; provided
that (i) no partial conversion of a Borrowing of Eurodollar Loans shall reduce
the outstanding principal amount of the Eurodollar Loans pursuant to such
Borrowing to less than $1,000,000, (ii) Base Rate Loans may not be converted
into Eurodollar Loans if any Default or Event of Default is in existence on the
date of the conversion if the Administrative Agent or the Required Lenders have
previously advised the

-5-

--------------------------------------------------------------------------------



Back to Contents

Borrowers that conversions will not be permitted while such Default or Event of
Default, as the case may be, remains in existence, (iii) Borrowings of
Eurodollar Loans resulting from this Section 1.06 shall be limited in number as
provided in Section 1.02, (iv) Eurodollar Loans may only be converted into Base
Rate Loans on the last day of the Interest Period applicable thereto, and (v)
each such conversion shall be made pro rata among the Revolving Loans of each
Lender of the Type and Tranche being converted. Each such conversion shall be
effected by the respective Borrower by giving the Administrative Agent at its
Notice Office, prior to 11:00 A.M. (New York time), at least three Business
Days’ (or one Business Day’s in the case of a conversion into Base Rate Loans)
prior written notice (or telephonic notice promptly confirmed in writing) (each
a “Notice of Conversion”) specifying the Revolving Loans to be so converted, the
Type and Tranche of Revolving Loans to be converted into and, if to be converted
into a Borrowing of Eurodollar Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender prompt
notice of any such proposed conversion affecting any of its Revolving Loans.

1.07   Pro Rata Borrowings. All Borrowings of Revolving Loans under this
Agreement shall be incurred by the respective Borrower from the Lenders pro rata
on the basis of their Tranche 1 Commitments, Tranche 2 Commitments or Tranche 3
Commitments, as the case may be. It is understood that no Lender shall be
responsible for any default by any other Lender in its obligation to make
Revolving Loans hereunder and that each Lender shall be obligated to make the
Revolving Loans provided to be made by it hereunder, regardless of the failure
of any other Lender to fulfill its commitments hereunder.

1.08    Interest    (a)   The unpaid principal amount of each Base Rate Loan
shall bear interest from the date of the Borrowing thereof until the earlier of
(i) the maturity (whether by acceleration or otherwise) of such Base Rate Loan
and (ii) the conversion of such Base Rate Loan to a Eurodollar Loan pursuant to
Section 1.06, at a rate per annum which shall at all times be the Applicable
Margin then in effect for Base Rate Loans plus the Base Rate in effect from time
to time.

(b)   The unpaid principal amount of each Eurodollar Loan shall bear interest
from the date of the Borrowing thereof until the earlier of (i) the maturity
(whether by acceleration or otherwise) of such Eurodollar Loan or (ii) the
conversion of such Eurodollar Loan to a Base Rate Loan pursuant to Sections
1.06, 1.09 or 1.10(b), as applicable, at a rate per annum which shall at all
times be the Applicable Margin then in effect for Eurodollar Loans plus the
relevant Eurodollar Rate for the Interest Period applicable to such Eurodollar
Loan.

(c)   Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Revolving Loan and any other overdue amount payable hereunder
shall be payable on demand and shall bear interest at a rate per annum equal to
the Applicable Margin then in effect for Base Rate Loans of the respective
Tranche plus the Base Rate in effect from time to time plus 2%, provided that
overdue principal in respect of Eurodollar Loans shall bear interest until the
end of the Interest Period applicable to such Eurodollar Loans at a rate per
annum equal to 2% in excess of the rate otherwise applicable to such Eurodollar
Loans.

(d)   Interest shall accrue from and including the date of any Borrowing to but
excluding the date of any repayment thereof and shall be payable (i) in respect
of each Base Rate Loan, quarterly in arrears on the last Business Day of each
calendar quarter, (ii) in respect of each Eurodollar Loan, on the last day of
each Interest Period applicable thereto and, in the case of an Interest Period
of six months, on the date occurring three months after the first day of such
Interest Period and (iii) in respect of each Revolving Loan, on any conversion
or prepayment (on the amount so converted or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

-6-

--------------------------------------------------------------------------------



Back to Contents

(e)   All computations of interest on Revolving Loans hereunder shall be made in
accordance with Section 12.07(b).

(f)   The Administrative Agent, upon determining the interest rate for any
Borrowing of Eurodollar Loans for any Interest Period, shall promptly notify the
respective Borrower and the Lenders thereof.

1.09   Interest Periods. At the time a Borrower gives a Notice of Borrowing or
Notice of Conversion in respect of the making of, or conversion into, a
Borrowing of Eurodollar Loans (in the case of the initial Interest Period
applicable thereto) or prior to 11:00 A.M. (New York time) on the third Business
Day prior to the expiration of an Interest Period applicable to a Borrowing of
Eurodollar Loans, it shall have the right to elect by giving the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of the
Interest Period to be applicable to such Borrowing, which Interest Period shall,
at the option of the respective Borrower, be a one, two, three or six month
period. Notwithstanding anything to the contrary contained above:

(i)   the initial Interest Period for any Borrowing of Eurodollar Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of Base Rate Loans) and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding Interest Period expires;

(ii)   if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;

(iii)   if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, provided that if any Interest Period would otherwise expire on a day which
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

(iv)   no Interest Period may be elected if it would extend beyond the
Commitment Expiration Date; and

(v)   no Interest Period may be selected at any time when a Default or Event of
Default is then in existence if the Administrative Agent or the Required Lenders
have previously advised the Borrowers that the selection of Interest Periods
will not be permitted while such Default or Event of Default, as the case may
be, remains in existence.

-7-

--------------------------------------------------------------------------------



Back to Contents

If upon the expiration of any Interest Period, the respective Borrower has
failed, or is not permitted, to elect a new Interest Period to be applicable to
the respective Borrowing of Eurodollar Loans as provided above, such Borrower
shall be deemed to have elected to convert such Borrowing into a Borrowing of
Base Rate Loans effective as of the expiration date of such current Interest
Period.

1.10   Increased Costs, Illegality, etc. (a) In the event that (x) in the case
of clause (i) below, the Administrative Agent, or (y) in the case of clauses
(ii) and (iii) below, any Lender, shall have determined in good faith (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto):

(i)   on any date for determining the Eurodollar Rate for any Interest Period,
that, by reason of any changes arising after the Effective Date affecting the
interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate; or

(ii)   at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any Eurodollar
Loans (other than any increased cost or reduction in the amount received or
receivable resulting from a change in the rate of taxes or similar charges)
because of (x) any change since the Effective Date in any applicable law,
governmental rule, regulation, guideline, order or request (whether or not
having the force of law), or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
guideline, order or request (such as, for example, but not limited to, (A) a
change in the basis of taxation of payment to any Lender of the principal of, or
interest on, the Revolving Loans or any other amounts payable hereunder (except
for changes in the rate of tax on, or determined by reference to, the net income
or net profits of such Lender pursuant to the laws of the jurisdiction in which
it is organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein), but without duplication of any
amounts owed to such Lender under Section 4.04(a), or (B) a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the Eurodollar Rate)
and/or (y) other circumstances affecting the interbank Eurodollar market or the
position of such Lender in such market; or

(iii)   at any time, that the making or continuance of any Eurodollar Loan has
become unlawful by compliance by such Lender in good faith with any change since
the Effective Date in any law, governmental rule, regulation, guideline or
order, or the interpretation or application thereof, or would conflict with any
thereof not having the force of law but with which such Lender customarily
complies, or has become impracticable as a result of a contingency occurring
after the Effective Date which materially adversely affects the interbank
Eurodollar market;

then, and in any such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (x) on such date and (y) within 10 Business Days
of the date on which such event no longer exists give notice (by telephone
confirmed in writing) to the Parent Borrower and to the Administrative Agent of
such determination and the reason therefor (which notice the Administrative
Agent

-8-

--------------------------------------------------------------------------------



Back to Contents

shall promptly transmit to each of the other Lenders). Thereafter (x) in the
case of clause (i) above, Eurodollar Loans shall no longer be available until
such time as the Administrative Agent notifies the Parent Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing or Notice of Conversion given
by a Borrower with respect to Eurodollar Loans which have not yet been incurred
shall be deemed rescinded by such Borrower or, in the case of a Notice of
Borrowing, shall, at the option of such Borrower, be deemed converted into a
Notice of Borrowing for Base Rate Loans to be made on the date of Borrowing
contained in such Notice of Borrowing, (y) in the case of clause (ii) above, the
Parent Borrower agrees to pay to such Lender, within 10 Business Days following
receipt of written demand therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender shall determine in good faith) as shall be required to compensate
such Lender for such increased costs or reductions in amounts receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing the basis for the calculation thereof, which basis shall be reasonable
and consistently applied, submitted to the Parent Borrower by such Lender shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto) and (z) in the case of clause (iii) above, the respective Borrower or
Borrowers shall take one of the actions specified in Section 1.10(b) as promptly
as possible and, in any event, within the time period required by law.

(b)   At any time that any Eurodollar Loan is affected by the circumstances
described in Section 1.10(a)(ii) or (iii), the respective Borrower may (and, in
the case of a Eurodollar Loan affected pursuant to Section 1.10(a)(iii), the
respective Borrower shall) either (i) if the affected Eurodollar Loan is then
being made pursuant to a Borrowing, by giving the Administrative Agent
telephonic notice (confirmed promptly in writing) thereof on the same date that
the applicable Borrower was notified by a Lender (or on the next Business Day if
the applicable Borrower received such notice after 3:00 p.m. (New York time))
pursuant to Section 1.10(a)(ii) or (iii), cancel said Borrowing, convert the
related Notice of Borrowing into one requesting a Borrowing of Base Rate Loans
or require the affected Lender to make its requested Revolving Loan as a Base
Rate Loan, or (ii) if the affected Eurodollar Loan is then outstanding, upon at
least one Business Day’s notice to the Administrative Agent, require the
affected Lender to convert each such affected Eurodollar Loan into a Base Rate
Loan, provided that if more than one Lender is affected at any time, then all
affected Lenders must be treated the same pursuant to this Section 1.10(b).

(c)   If any Lender shall have determined in good faith that after the Effective
Date the adoption or effectiveness of any applicable law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged by law with the interpretation or
administration thereof, or compliance by such Lender or its parent corporation
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank or comparable agency, in
each case made subsequent to the Effective Date, has or would have the effect of
reducing the rate of return on such Lender’s or its parent corporation’s capital
or assets as a consequence of such Lender’s commitments or obligations hereunder
to a level below that which such Lender or its parent corporation could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent corporation’s policies with respect to
capital adequacy), then from time to time, upon demand by such Lender (with a
copy to the Administrative Agent), the Parent Borrower agrees to pay such Lender
such additional amount or amounts as will compensate such Lender or its parent
corporation for such reduction. Each Lender, upon determining in good faith that
any additional amounts will be payable pursuant to this Section 1.10(c), will
give prompt written notice thereof to the Parent Borrower, which notice shall
set forth the basis of the calculation of such additional amounts, which basis
must be reasonable and consistently applied, although the failure to give any
such notice shall not release or diminish the Parent Borrower’s obligations to
pay additional amounts pursuant to this Section 1.10(c) upon the subsequent
receipt of such notice.

-9-

--------------------------------------------------------------------------------



Back to Contents

1.11 Compensation.   The Parent Borrower agrees to compensate each Lender, upon
its written request (which request shall set forth the basis for requesting such
compensation), for all reasonable losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Eurodollar Loans but excluding any loss of anticipated profit with
respect to such Revolving Loans) which such Lender may sustain: (i) if for any
reason (other than a default by such Lender or the Administrative Agent) a
Borrowing of Eurodollar Loans does not occur on a date specified therefor in a
Notice of Borrowing or Notice of Conversion (whether or not withdrawn by the
respective Borrower or deemed withdrawn pursuant to Section 1.10(a)); (ii) if
any repayment, prepayment, assignment or conversion of any of its Eurodollar
Loans occurs on a date which is not the last day of an Interest Period
applicable thereto; (iii) if any prepayment of any of its Eurodollar Loans is
not made on any date specified in a notice of prepayment given by the respective
Borrower; or (iv) as a consequence of (x) any other failure by the respective
Borrower to repay its Revolving Loans when required by the terms of this
Agreement or (y) an election made pursuant to Section 1.10(b).

1.12 Change of Lending Office.   Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 1.10(a)(ii) or (iii) or
Section 4.04 with respect to such Lender, or if any Lender that is currently an
NAIC approved lender ceases to be an NAIC approved lender, it will, if requested
by the respective Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any
Revolving Loans or Letters of Credit affected by such event; provided that such
designation is made on such terms that, in the opinion of such Lender, such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 1.12 shall
affect or postpone any of the obligations of the Borrowers or the right of any
Lender provided in Section 1.10 or Section 4.04.

1.13 Replacement of Lenders.   (a) Upon the occurrence of any event giving rise
to the operation of Section 1.10(a)(ii) or (iii) or Section 4.04 with respect to
any Lender which results in such Lender charging to one or more Borrowers
increased costs in excess of those being generally charged by the other Lenders,
(b) if a Lender becomes a Defaulting Lender, (c) in the case of a refusal by a
Lender to consent to a proposed change, waiver, discharge or termination with
respect to this Agreement which has been approved by the Required Lenders and/or
(d) if any Lender that is currently an NAIC approved lender ceases to be an NAIC
approved lender, the Parent Borrower shall have the right, if no Default or
Event of Default then exists and in accordance with the requirements of Section
12.04(b), to replace such

-10-

--------------------------------------------------------------------------------



Back to Contents

Lender (the “Replaced Lender”), upon prior written notice to the Administrative
Agent and such Replaced Lender, with one or more NAIC approved banks or other
financial institutions (unless otherwise agreed by the Parent Borrower and the
Administrative Agent) (none of whom shall constitute a Defaulting Lender at the
time of such replacement) reasonably acceptable to the Administrative Agent
(collectively, the “Replacement Lender”) or, in the case of a replacement as
provided in the immediately preceding clause (c) of this Section 1.13 where the
consent of the respective Lender is required with respect to less than all
Tranches of its Revolving Loans, Letters of Credit or Commitments, at the option
of the Parent Borrower, to replace only the Commitments, outstanding Letters of
Credit and/or outstanding Revolving Loans of such Lender in respect of each
Tranche where the consent of such Lender would otherwise be individually
required, with identical Commitments, Letters of Credit and/or Revolving Loans
of the respective Tranche provided by the Replacement Lender, provided that (i)
at the time of any replacement pursuant to this Section 1.13, the Replacement
Lender and the Replaced Lender shall enter into one or more Assignment
Agreements pursuant to Section 12.04(b) (and with all fees payable pursuant to
said Section 12.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Commitments and outstanding
Revolving Loans (or, in the case of the replacement of less than all the
Tranches of Commitments, outstanding Letters of Credit and outstanding Revolving
Loans of the respective Replaced Lender, all of the Commitments and all then
outstanding Letters of Credit and Revolving Loans relating to the Tranche or
Tranches with respect to which such Lender is being replaced) of the Replaced
Lender and, in connection therewith, shall pay to the Replaced Lender in respect
thereof an amount equal to the sum of (A) an amount equal to the principal
amount of, and all accrued but unpaid interest on, all outstanding Revolving
Loans of the Replaced Lender under each Tranche with respect to which such
Replaced Lender is being replaced, (B) an amount equal to all Unpaid Drawings
that have been funded by (and not reimbursed to) such Replaced Lender, together
with all then unpaid interest with respect thereto at such time and (C) an
amount equal to all accrued, but theretofore unpaid, Fees owing to the Replaced
Lender (but only with respect to the relevant Tranche or Tranches, in the case
of the replacement of less than all Tranches of Revolving Loans, Letters of
Credit and/or Commitments then held by the respective Replaced Lender pursuant
to Section 3.01; (ii) all obligations of the Borrowers under the Credit
Documents owing to the Replaced Lender (other than those specifically described
in clause (i) above in respect of which the assignment purchase price has been,
or is concurrently being, paid), including, without limitation, all amounts
owing to the Replaced Lender under Section 1.11 as a result of the assignment of
its Revolving Loans under clause (i) above, shall be paid in full to such
Replaced Lender concurrently with such replacement; and (iii) no assignment
pursuant to this Section 1.13 shall be effective until all of the then
outstanding Letters of Credit are returned by each respective beneficiary to the
Issuing Agent and either cancelled and/or exchanged for new or amended Letters
of Credit which give effect to such assignment (it being understood that to the
extent the respective beneficiaries do not consent to such assignment, such
assignment cannot occur). Upon the execution of the respective Assignment
Agreements, the payment of amounts referred to in clauses (i) and (ii) above and
the return and cancellation and/or exchange of each then outstanding Letter of
Credit as provided above, if so requested by the Replacement Lender, delivery to
the Replacement Lender of the appropriate Note or Notes executed by each
Borrower, the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions applicable to the Replaced Lender under
this Agreement, which shall survive as to such Replaced Lender.

-11-

--------------------------------------------------------------------------------



Back to Contents

1.14   Designated Subsidiary Borrowers.   The Parent Borrower may from time to
time after the Effective Date designate one or more Persons as an additional
Designated Subsidiary Borrower, subject to the following terms and conditions:

(a)   each such Person shall be a Wholly-Owned Subsidiary of the Parent
Borrower;

(b)   each such Person shall be a Material Subsidiary;

(c)   on or prior to the date of designation, each such Person shall enter into
an appropriately completed DSB Assumption Agreement;

(d)   on or prior to the date of designation, the Administrative Agent shall
have received from such Person a certificate, signed by an Authorized Officer of
such Person in the form of Exhibit F with appropriate insertions or deletions,
together with (x) copies of its certificate of incorporation, by-laws or other
equivalent organizational documents and (y) resolutions relating to the Credit
Documents which shall be satisfactory to the Administrative Agent;

(e)   on or prior to the date of designation, the Administrative Agent shall
have received an opinion, addressed to the Administrative Agent and each of the
Lenders and dated the date of designation, from counsel to such Person, which
opinion shall (w) in the case of an additional Designated Subsidiary Borrower
located in the United States, be substantially in the form of Exhibit I-l and
otherwise satisfactory to the Administrative Agent, (x) in the case of an
additional Designated Subsidiary Borrower located in Bermuda, be substantially
in the form of Exhibit I-2 and otherwise satisfactory to the Administrative
Agent, (y) in the case of an additional Designated Subsidiary Borrower located
in England, be substantially in the form of Exhibit I-3 and otherwise
satisfactory to the Administrative Agent and (z) in the case of an additional
Designated Subsidiary Borrower located in a jurisdiction other than the United
States, Bermuda or England, be in form and substance satisfactory to the
Administrative Agent; and

(f)   on or prior to the date of designation, the Administrative Agent shall
have received such other documentation and/or certificates (including, without
limitation, certificates of existence and/or good standing certificates in the
case of additional Designated Subsidiary Borrowers organized under the laws of
the United States or any State thereof, or any other jurisdiction where the
concept of “good standing” is applicable) as the Administrative Agent may
reasonably request.

1.15   Additional Tranche 1 Commitments.   (a)  The Parent Borrower shall have
the right at any time and from time to time after the Effective Date and prior
to the Commitment Expiration Date to request (so long as no Default or Event of
Default is then in existence or would result therefrom) on one or more occasions
that one or more Tranche 1 Lenders (and/or one or more other Persons which will
become Tranche 1 Lenders as provided pursuant to clause (vi)below) provide
Additional Tranche 1 Commitments and, subject to the applicable terms and
conditions contained in this Agreement and the relevant Additional Tranche 1
Commitment Agreement, make Tranche 1 Revolving Loans and issue Tranche 1 Letters
of Credit; it being

-12-

--------------------------------------------------------------------------------



Back to Contents

understood and agreed, however, that (i) no Tranche 1 Lender shall be obligated
to provide an Additional Tranche 1 Commitment as a result of any request by the
Parent Borrower, (ii) until such time, if any, as (x) such Tranche 1 Lender has
agreed in its sole discretion to provide an Additional Tranche 1 Commitment and
executed and delivered to the Administrative Agent an Additional Tranche 1
Commitment Agreement in respect thereof as provided in Section 1.15(b) and (y)
such other conditions set forth in Section 1.15(b) shall have been satisfied,
such Tranche 1 Lender shall not be obligated to fund any Tranche 1 Revolving
Loans, or issue any Tranche 1 Letters of Credit, in excess of the amounts
provided for in Section 1.01(a) or 2A.01, as the case may be, before giving
effect to such Additional Tranche 1 Commitments provided pursuant to this
Section 1.15, (iii) any Tranche 1 Lender (and/or one or more other Persons which
will become Tranche 1 Lenders as provided pursuant to clause (vi) below) may so
provide an Additional Tranche 1 Commitment without the consent of any other
Tranche 1 Lender (it being understood and agreed that the consent of the
Administrative Agent and the Issuing Agent (such consent (in either case) not to
be unreasonably withheld or delayed) shall be required if any such Additional
Tranche 1 Commitments are to be provided by a Person which is not already a
Tranche 1 Lender), (iv) (x) each provision of Additional Tranche 1 Commitments
on a given date pursuant to this Section 1.15 shall be in a minimum aggregate
amount (for all Tranche 1 Lenders (including, in the circumstances contemplated
by clause (vi) below, banks or other financial institutions who will become
Tranche 1 Lenders)) of at least $1,000,000 and (y) the aggregate amount of
Additional Tranche 1 Commitments provided pursuant to this Section 1.15 shall
not exceed $50,000,000, (v) the up-front fees payable to any Person providing an
Additional Tranche 1 Commitment in accordance with this Section 1.15 shall be as
set forth in the relevant Additional Tranche 1 Commitment Agreement, (vi) if, on
or after the tenth Business Day following the request by the Parent Borrower of
the then existing Tranche 1 Lenders (other than Defaulting Lenders) to provide
Additional Tranche 1 Commitments pursuant to this Section 1.15 on the terms to
be applicable thereto, the Parent Borrower has not received Additional Tranche 1
Commitments in an aggregate amount equal to that amount of the Additional
Tranche 1 Commitments which the Parent Borrower desires to obtain pursuant to
such request (as set forth in the notice provided by the Parent Borrower to the
Administrative Agent as provided above), then the Parent Borrower may request
Additional Tranche 1 Commitments from other Lenders and/or other NAIC approved
banks or financial institutions (unless otherwise agreed by the Parent Borrower
and the Administrative Agent) in aggregate amount equal to such deficiency on
terms which are no more favorable to such other bank or financial institution in
any respect than the terms offered to the existing Tranche 1 Lenders, and (vii)
all actions taken by the Parent Borrower pursuant to this Section 1.15 shall be
done in coordination with the Administrative Agent.

(b)    At the time of any provision of Additional Tranche 1 Commitments pursuant
to this Section 1.15, (i) the Parent Borrower, each Designated Subsidiary
Borrower, the Administrative Agent and each such Tranche 1 Lender or other bank
or financial institution which agrees to provide an Additional Tranche 1
Commitment (each, an “Additional Tranche 1 Lender”) shall execute and deliver to
the Administrative Agent an Additional Tranche 1 Commitment Agreement
substantially in the form of Exhibit J-1, subject to such modifications in form
and substance reasonably satisfactory to the Administrative Agent as may be
necessary or appropriate (with the effectiveness of such Additional Tranche 1
Lender’s Additional Tranche 1 Commitment to occur upon delivery of such
Additional Tranche 1 Commitment Agreement to the Administrative Agent, the
payment of any fees required in connection therewith and the

-13-

--------------------------------------------------------------------------------



Back to Contents

satisfaction of the other conditions in this Section 1.15 to the reasonable
satisfaction of the Administrative Agent), (ii) the Parent Borrower shall, in
coordination with the Administrative Agent, repay all outstanding Tranche 1
Revolving Loans of the Lenders, and incur additional Tranche 1 Revolving Loans
from other Tranche 1 Lenders in each case so that the Tranche 1 Lenders
participate in each Borrowing pro rata on the basis of their respective Tranche
1 Commitments (after giving effect to any increase in the Total Tranche 1
Commitment pursuant to this Section 1.15) and with the Parent Borrower being
obligated to pay the respective Tranche 1 Lenders the costs of the type referred
to in Section 1.11 in connection with any such repayment and/or Borrowing, (iii)
all of the outstanding Tranche 1 Letters of Credit shall have been returned by
each respective beneficiary to the Issuing Agent and shall either have been
cancelled and/or exchanged for new or amended Tranche 1 Letters of Credit which
give effect to such Additional Tranche 1 Commitment, (iv) if such Additional
Tranche 1 Lender is not a United States person (as such term is defined in
Section 7701(a)(3) of the Code) for U.S. Federal income tax purposes and such
Additional Tranche 1 Lender is issuing Letters of Credit for the account of a
U.S. Borrower or U.S. Borrowers, such Additional Tranche 1 Lender shall provide
to such U.S. Borrower or U.S. Borrowers the appropriate Internal Revenue Service
forms (and, if applicable a Section 4.04(b)(ii) Certificate) described in
Section 4.04(b), (v) the Parent Borrower and each Designated Subsidiary Borrower
shall deliver to the Administrative Agent resolutions authorizing the incurrence
of the Obligations to be incurred pursuant to each Additional Tranche 1
Commitment, together with evidence of good standing of the Parent Borrower and
each Designated Subsidiary Borrower (if requested) and (vi) the Parent Borrower
shall deliver to the Administrative Agent an opinion, in form and substance
reasonably satisfactory to the Administrative Agent, from counsel to the Parent
Borrower reasonably satisfactory to the Administrative Agent and dated such
date, covering such matters similar to those set forth in the opinions of
counsel delivered to the Lenders on the Effective Date pursuant to Section
5.01(b) and such other matters as the Administrative Agent may reasonably
request. The Administrative Agent shall promptly notify each Tranche 1 Lender as
to the occurrence of each Additional Tranche 1 Commitment Date, and (w) on each
such date, the Total Tranche 1 Commitment under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Additional Tranche
1 Commitments, (x) on each such date Annex I shall be deemed modified to reflect
the revised Tranche 1 Commitments of the affected Tranche 1 Lenders and (y) upon
surrender of any old Tranche 1 Notes by the respective Additional Tranche 1
Lender (or, if lost, a standard lost note indemnity in form and substance
reasonably satisfactory to the Parent Borrower), to the extent requested by any
Additional Tranche 1 Lender, a new Tranche 1 Note will be issued, at the Parent
Borrower’s expense, to such Additional Tranche 1 Lender, to be in conformity
with the requirements of Section 1.05 (with appropriate modifications) to the
extent needed to reflect the revised Tranche 1 Commitment of such Tranche 1
Lender.

1.16   Additional Tranche 2 Commitments.   (a) The Parent Borrower shall have
the right at any time and from time to time after the Effective Date and prior
to the Commitment Expiration Date to request (so long as no Default or Event of
Default is then in existence or would result therefrom) on one or more occasions
that one or more Tranche 2 Lenders (and/or one or more other Persons which will
become Tranche 2 Lenders as provided pursuant to clause (vi) below) provide
Additional Tranche 2 Commitments and, subject to the applicable terms and
conditions contained in this Agreement and the relevant Additional Tranche 2
Commitment Agreement, make Tranche 2 Revolving Loans and issue Tranche 2 Letters
of Credit; it being understood and agreed, however, that (i) no Tranche 2 Lender
shall be obligated to provide an

-14-

--------------------------------------------------------------------------------



Back to Contents

Additional Tranche 2 Commitment as a result of any request by the Parent
Borrower, (ii) until such time, if any, as (x) such Tranche 2 Lender has agreed
in its sole discretion to provide an Additional Tranche 2 Commitment and
executed and delivered to the Administrative Agent an Additional Tranche 2
Commitment Agreement in respect thereof as provided in Section 1.16(b) and (y)
such other conditions set forth in Section 1.16(b) shall have been satisfied,
such Tranche 2 Lender shall not be obligated to fund any Tranche 2 Revolving
Loans, or issue any Tranche 2 Letters of Credit, in excess of the amounts
provided for in Section 1.01(b) or 2B.01, as the case may be, before giving
effect to such Additional Tranche 2 Commitments provided pursuant to this
Section 1.16, (iii) any Tranche 2 Lender (and/or one or more other Persons which
will become Tranche 2 Lenders as provided pursuant to clause (vi) below) may so
provide an Additional Tranche 2 Commitment without the consent of any other
Tranche 2 Lender (it being understood and agreed that the consent of the
Administrative Agent and the Issuing Agent (such consent (in either case) not to
be unreasonably withheld or delayed) shall be required if any such Additional
Tranche 2 Commitments are to be provided by a Person which is not already a
Tranche 2 Lender), (iv) (x) each provision of Additional Tranche 2 Commitments
on a given date pursuant to this Section 1.16 shall be in a minimum aggregate
amount (for all Tranche 2 Lenders (including, in the circumstances contemplated
by clause (vi) below, banks or other financial institutions who will become
Tranche 2 Lenders)) of at least $1,000,000 and (y) the aggregate amount of
Additional Tranche 2 Commitments provided pursuant to this Section 1.16 shall
not exceed $50,000,000, (v) the up-front fees payable to any Person providing an
Additional Tranche 2 Commitment in accordance with this Section 1.16 shall be as
set forth in the relevant Additional Tranche 2 Commitment Agreement, (vi) if, on
or after the tenth Business Day following the request by the Parent Borrower of
the then existing Tranche 2 Lenders (other than Defaulting Lenders) to provide
Additional Tranche 2 Commitments pursuant to this Section 1.16 on the terms to
be applicable thereto, the Parent Borrower has not received Additional Tranche 2
Commitments in an aggregate amount equal to that amount of the Additional
Tranche 2 Commitments which the Parent Borrower desires to obtain pursuant to
such request (as set forth in the notice provided by the Parent Borrower to the
Administrative Agent as provided above), then the Parent Borrower may request
Additional Tranche 2 Commitments from other Lenders and/or other NAIC approved
banks or financial institutions (unless otherwise agreed by the Parent Borrower
and the Administrative Agent) in aggregate amount equal to such deficiency on
terms which are no more favorable to such other bank or financial institution in
any respect than the terms offered to the existing Tranche 2 Lenders, and (vii)
all actions taken by the Parent Borrower pursuant to this Section 1.16 shall be
done in coordination with the Administrative Agent.

(b)   At the time of any provision of Additional Tranche 2 Commitments pursuant
to this Section 1.16, (i) the Parent Borrower, each Designated Subsidiary
Borrower, the Administrative Agent and each such Tranche 2 Lender or other bank
or financial institution which agrees to provide an Additional Tranche 2
Commitment (each, an “Additional Tranche 2 Lender”) shall execute and deliver to
the Administrative Agent an Additional Tranche 2 Commitment Agreement
substantially in the form of Exhibit J-2, subject to such modifications in form
and substance reasonably satisfactory to the Administrative Agent as may be
necessary or appropriate (with the effectiveness of such Additional Tranche 2
Lender’s Additional Tranche 2 Commitment to occur upon delivery of such
Additional Tranche 2 Commitment Agreement to the Administrative Agent, the
payment of any fees required in connection therewith and the satisfaction of the
other conditions in this Section 1.16 to the reasonable satisfaction of the

-15-

--------------------------------------------------------------------------------



Back to Contents

Administrative Agent), (ii) the Parent Borrower shall, in coordination with the
Administrative Agent, repay all outstanding Tranche 2 Revolving Loans of the
Lenders, and incur additional Tranche 2 Revolving Loans from other Tranche 2
Lenders in each case so that the Tranche 2 Lenders participate in each Borrowing
pro rata on the basis of their respective Tranche 2 Commitments (after giving
effect to any increase in the Total Tranche 2 Commitment pursuant to this
Section 1.16) and with the Parent Borrower being obligated to pay the respective
Tranche 2 Lenders the costs of the type referred to in Section 1.11 in
connection with any such repayment and/or Borrowing, (iii) all of the
outstanding Tranche 2 Letters of Credit shall have been returned by each
respective beneficiary to the Issuing Agent and shall either have been cancelled
and/or exchanged for new or amended Tranche 2 Letters of Credit which give
effect to such Additional Tranche 2 Commitment, (iv) if such Additional Tranche
2 Lender is not a United States person (as such term is defined in Section
7701(a)(3) of the Code) for U.S. Federal income tax purposes and such Additional
Tranche 2 Lender is issuing Letters of Credit for the account of a U.S. Borrower
or U.S. Borrowers, such Additional Tranche 2 Lender shall provide to such U.S.
Borrower or U.S. Borrowers the appropriate Internal Revenue Service forms (and,
if applicable a Section 4.04(b)(ii) Certificate) described in Section 4.04(b),
(v) the Parent Borrower and each Designated Subsidiary Borrower shall deliver to
the Administrative Agent resolutions authorizing the incurrence of the
Obligations to be incurred pursuant to each Additional Tranche 2 Commitment,
together with evidence of good standing of the Parent Borrower and each such
Designated Subsidiary Borrower (if requested) in the case of Designated
Subsidiary Borrowers organized under the laws of the United States or any State
thereof, or any other jurisdiction where the concept of “good standing” is
applicable, and (vi) the Parent Borrower shall deliver to the Administrative
Agent an opinion, in form and substance reasonably satisfactory to the
Administrative Agent, from counsel to the Parent Borrower reasonably
satisfactory to the Administrative Agent and dated such date, covering such
matters similar to those set forth in the opinions of counsel delivered to the
Lenders on the Effective Date pursuant to Section 5.01(b) and such other matters
as the Administrative Agent may reasonably request. The Administrative Agent
shall promptly notify each Tranche 2 Lender as to the occurrence of each
Additional Tranche 2 Commitment Date, and (w) on each such date, the Total
Tranche 2 Commitment under, and for all purposes of, this Agreement shall be
increased by the aggregate amount of such Additional Tranche 2 Commitments, (x)
on each such date Annex I shall be deemed modified to reflect the revised
Tranche 2 Commitments of the affected Tranche 2 Lenders and (y) upon surrender
of any old Tranche 2 Notes by the respective Additional Tranche 2 Lender (or, if
lost, a standard lost note indemnity in form and substance reasonably
satisfactory to the Parent Borrower), to the extent requested by any Additional
Tranche 2 Lender, a new Tranche 2 Note will be issued, at the Parent Borrower’s
expense, to such Additional Tranche 2 Lender, to be in conformity with the
requirements of Section 1.05 (with appropriate modifications) to the extent
needed to reflect the revised Tranche 2 Commitment of such Tranche 2 Lender.

1.17   Additional Tranche 3 Commitments.   (a)   The Parent Borrower shall have
the right at any time and from time to time after the Effective Date and prior
to the Commitment Expiration Date to request (so long as no Default or Event of
Default is then in existence or would result therefrom) on one or more occasions
that one or more Tranche 3 Lenders (and/or one or more other Persons which will
become Tranche 3 Lenders as provided pursuant to clause (vi) below) provide
Additional Tranche 3 Commitments and, subject to the applicable terms and
conditions contained in this Agreement and the relevant Additional Tranche 3
Commitment Agreement, make Tranche 3 Revolving Loans; it being understood and
agreed, however, that (i)

-16-

--------------------------------------------------------------------------------



Back to Contents

no Tranche 3 Lender shall be obligated to provide an Additional Tranche 3
Commitment as a result of any request by the Parent Borrower, (ii) until such
time, if any, as (x) such Tranche 3 Lender has agreed in its sole discretion to
provide an Additional Tranche 3 Commitment and executed and delivered to the
Administrative Agent an Additional Tranche 3 Commitment Agreement in respect
thereof as provided in Section 1.17(b) and (y) such other conditions set forth
in Section 1.17(b) shall have been satisfied, such Tranche 3 Lender shall not be
obligated to fund any Tranche 3 Revolving Loans, in excess of the amounts
provided for in Section 1.01(c), before giving effect to such Additional Tranche
3 Commitments provided pursuant to this Section 1.17, (iii) any Tranche 3 Lender
(and/or one or more other Persons which will become Tranche 3 Lenders as
provided pursuant to clause (vi) below) may so provide an Additional Tranche 3
Commitment without the consent of any other Tranche 3 Lender (it being
understood and agreed that the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) shall be required if any such
Additional Tranche 3 Commitments are to be provided by a Person which is not
already a Tranche 3 Lender), (iv) (x) each provision of Additional Tranche 3
Commitments on a given date pursuant to this Section 1.17 shall be in a minimum
aggregate amount (for all Tranche 3 Lenders (including, in the circumstances
contemplated by clause (vi) below, banks or other financial institutions who
will become Tranche 3 Lenders)) of at least $1,000,000 and (y) the aggregate
amount of Additional Tranche 3 Commitments provided pursuant to this Section
1.17 shall not exceed $10,000,000, (v) the up-front fees payable to any Person
providing an Additional Tranche 3 Commitment in accordance with this Section
1.17 shall be as set forth in the relevant Additional Tranche 3 Commitment
Agreement, (vi) if, on or after the tenth Business Day following the request by
the Parent Borrower of the then existing Tranche 3 Lenders (other than
Defaulting Lenders) to provide Additional Tranche 3 Commitments pursuant to this
Section 1.17 on the terms to be applicable thereto, the Parent Borrower has not
received Additional Tranche 3 Commitments in an aggregate amount equal to that
amount of the Additional Tranche 3 Commitments which the Parent Borrower desires
to obtain pursuant to such request (as set forth in the notice provided by the
Parent Borrower to the Administrative Agent as provided above), then the Parent
Borrower may request Additional Tranche 3 Commitments from other Lenders and/or
other NAIC approved banks or financial institutions (unless otherwise agreed by
the Parent Borrower and the Administrative Agent) in aggregate amount equal to
such deficiency on terms which are no more favorable to such other bank or
financial institution in any respect than the terms offered to the existing
Tranche 3 Lenders, and (vii) all actions taken by the Parent Borrower pursuant
to this Section 1.17 shall be done in coordination with the Administrative
Agent.

(b)   At the time of any provision of Additional Tranche 3 Commitments pursuant
to this Section 1.17, (i) the Parent Borrower, each Designated Subsidiary
Borrower, the Administrative Agent and each such Tranche 3 Lender or other bank
or financial institution which agrees to provide an Additional Tranche 3
Commitment (each, an “Additional Tranche 3 Lender”) shall execute and deliver to
the Administrative Agent an Additional Tranche 3 Commitment Agreement
substantially in the form of Exhibit J-3, subject to such modifications in form
and substance reasonably satisfactory to the Administrative Agent as may be
necessary or appropriate (with the effectiveness of such Additional Tranche 3
Lender’s Additional Tranche 3 Commitment to occur upon delivery of such
Additional Tranche 3 Commitment Agreement to the Administrative Agent, the
payment of any fees required in connection therewith and the satisfaction of the
other conditions in this Section 1.17 to the reasonable satisfaction of the
Administrative Agent), (ii) the Parent Borrower shall, in coordination with the
Administrative

-17-

--------------------------------------------------------------------------------



Back to Contents

Agent, repay all outstanding Tranche 3 Revolving Loans of the Lenders, and incur
additional Tranche 3 Revolving Loans from other Tranche 3 Lenders in each case
so that the Tranche 3 Lenders participate in each Borrowing pro rata on the
basis of their respective Tranche 3 Commitments (after giving effect to any
increase in the Total Tranche 3 Commitment pursuant to this Section 1.17) and
with the Parent Borrower being obligated to pay the respective Tranche 3 Lenders
the costs of the type referred to in Section 1.11 in connection with any such
repayment and/or Borrowing, (iii) the Parent Borrower and each Designated
Subsidiary Borrower shall deliver to the Administrative Agent resolutions
authorizing the incurrence of the Obligations to be incurred pursuant to each
Additional Tranche 3 Commitment, together with evidence of good standing of the
Parent Borrower and each such Designated Subsidiary Borrower (if requested) in
the case of Designated Subsidiary Borrowers organized under the laws of the
United States or any State thereof, or any other jurisdiction where the concept
of “good standing” is applicable, and (iv) the Parent Borrower shall deliver to
the Administrative Agent an opinion, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Parent Borrower
reasonably satisfactory to the Administrative Agent and dated such date,
covering such matters similar to those set forth in the opinions of counsel
delivered to the Lenders on the Effective Date pursuant to Section 5.01(b) and
such other matters as the Administrative Agent may reasonably request. The
Administrative Agent shall promptly notify each Tranche 3 Lender as to the
occurrence of each Additional Tranche 3 Commitment Date, and (w) on each such
date, the Total Tranche 3 Commitment under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Additional Tranche
3 Commitments, (x) on each such date Annex I shall be deemed modified to reflect
the revised Tranche 3 Commitments of the affected Tranche 3 Lenders and (y) upon
surrender of any old Tranche 3 Notes by the respective Additional Tranche 3
Lender (or, if lost, a standard lost note indemnity in form and substance
reasonably satisfactory to the Parent Borrower), to the extent requested by any
Additional Tranche 3 Lender, a new Tranche 3 Note will be issued, at the Parent
Borrower’s expense, to such Additional Tranche 3 Lender, to be in conformity
with the requirements of Section 1.05 (with appropriate modifications) to the
extent needed to reflect the revised Tranche 3 Commitment of such Tranche 3
Lender.

SECTION 2A.   Tranche 1 Letters of Credit.

2A.01     Tranche 1 Letters of Credit.   (a)   Subject to and upon the terms and
conditions set forth herein, each Designated Subsidiary Borrower may request the
Issuing Agent, at any time and from time to time after the Effective Date and
prior to the date which is 30 days prior to the Commitment Expiration Date, to
issue on behalf of the Tranche 1 Lenders, for the account of such Designated
Subsidiary Borrower and in support of, on a standby basis, Letter of Credit
Supportable Obligations and, subject to and upon the terms and conditions set
forth herein, the Issuing Agent agrees to issue on behalf of the Tranche 1
Lenders at any time and from time to time after the Effective Date and prior to
the date which is 30 days prior to the Commitment Expiration Date, one or more
irrevocable standby letters of credit in such form as may be approved by the
Issuing Agent (each such letter of credit, a “Tranche 1 Letter of Credit” and,
collectively, the “Tranche 1 Letters of Credit”). Notwithstanding the foregoing,
the Issuing Agent shall be under no obligation to issue any Tranche 1 Letter of
Credit if at the time of such issuance:

-18-

--------------------------------------------------------------------------------



Back to Contents

(i)   any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain the Issuing Agent from issuing
such Tranche 1 Letter of Credit or any requirement of law applicable to such
Issuing Agent or any Lender or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the
Issuing Agent or any Tranche 1 Lender shall prohibit, or request that the
Issuing Agent or any Tranche 1 Lender refrain from, the issuance of letters of
credit generally or such Tranche 1 Letter of Credit in particular or shall
impose upon the Issuing Agent or any Lender with respect to such Tranche 1
Letter of Credit any restriction or reserve or capital requirement (for which
the Issuing Agent or any Tranche 1 Lender is not otherwise compensated) not in
effect on the Effective Date, or any unreimbursed loss, cost or expense which
was not applicable, in effect or known to the Issuing Agent or any Tranche 1
Lender as of the Effective Date;

(ii)   the conditions precedent set forth in Section 5.02 are not satisfied at
that time; or

(iii)    the Issuing Agent shall have received notice from any Borrower or the
Required Lenders prior to the issuance of such Tranche 1 Letter of Credit of the
type described in clause (vi) of Section 2A.01(b).

(b) Notwithstanding anything to the contrary contained in this Section 2A.01 or
elsewhere in this Agreement (i) no Tranche 1 Letter of Credit shall be issued
the Stated Amount of which, when added to (x) the Tranche 1 Letter of Credit
Outstandings (exclusive of Tranche 1 Unpaid Drawings which are repaid on the
date of, and prior to the issuance of, the respective Tranche 1 Letter of
Credit) at such time and (y) the aggregate principal amount of all Tranche 1
Revolving Loans then outstanding, would exceed an amount equal to the Total
Tranche 1 Commitment at such time; (ii) no Tranche 1 Letter of Credit shall be
issued for the account of any Intermediate Holding Company the Stated Amount of
which, when added to (x) the Tranche 1 Letter of Credit Outstandings in respect
of outstanding Tranche 1 Letters of Credit issued for the account of all
Intermediate Holding Companies (exclusive of Tranche 1 Unpaid Drawings in
respect of Tranche 1 Letters of Credit issued for the account of Intermediate
Holding Companies which are repaid on the date of, and prior to the issuance of,
the respective Tranche 1 Letter of Credit) at such time and (y) the Tranche 2
Letter of Credit Outstandings (exclusive of Tranche 2 Unpaid Drawings in respect
of Tranche 2 Letters of Credit issued for the account of Intermediate Holding
Companies which are repaid on the date of and prior to the issuance of the
respective Tranche 2 Letter of Credit) in respect of outstanding Tranche 2
Letters of Credit issued for the account of all Intermediate Holding Companies,
exceeds $50,000,000; (iii) no Tranche 1 Letter of Credit for the account of any
Borrower shall be issued the Stated Amount of which, when added to (x) the
Tranche 1 Letter of Credit Outstandings applicable to such Borrower (exclusive
of Tranche 1 Unpaid Drawings which are repaid on the date of, and prior to the
issuance of, the respective Tranche 1 Letter of Credit) at such time and (y) the
aggregate principal amount of all Tranche 1 Revolving Loans incurred by such
Borrower and then outstanding, would exceed an amount equal to such Borrower’s
Borrowing Base at such time; (iv) each Tranche 1 Letter of Credit shall have an
expiry date occurring not later than one year after such Tranche 1 Letter of
Credit’s date of issuance; provided that each such Tranche 1 Letter of Credit
may by its terms automatically renew annually for one additional year unless the
Issuing Agent notifies the beneficiary thereof, in accordance with the terms of
such Tranche 1 Letter of Credit, that such Tranche 1 Letter of Credit will not
be renewed; (v) each Tranche 1 Letter of Credit shall be denominated in Dollars;
and (vi) the Issuing Agent will not issue any Tranche 1 Letter of Credit after
it has received written notice from any Borrower or the Required Lenders stating
that a Default or an Event of Default exists until such time as the Issuing
Agent shall have received a written notice of (x) rescission of such notice from
the party or parties originally delivering the same or (y) a waiver of such
Default or Event of Default by the Required Lenders (or, to the extent provided
by Section 12.11, each of the Lenders).

-19-

--------------------------------------------------------------------------------



Back to Contents

 

(c)   Each Tranche 1 Letter of Credit will be issued by the Issuing Agent on
behalf of the Tranche 1 Lenders and each Tranche 1 Lender will participate in
each Tranche 1 Letter of Credit pro rata in accordance with its Tranche 1
Percentage. The obligations of each Tranche 1 Lender under and in respect of
each Tranche 1 Letter of Credit are several, and the failure by any Tranche 1
Lender to perform its obligations hereunder or under any Tranche 1 Letter of
Credit shall not affect the obligations of the respective Borrower toward any
other party hereto nor shall any other such party be liable for the failure by
such Tranche 1 Lender to perform its obligations hereunder or under any Tranche
1 Letter of Credit.

(d)   Subject to and on the terms and conditions set forth herein, the Issuing
Agent is hereby authorized by each Designated Subsidiary Borrower and the
Tranche 1 Lenders to arrange for the issuance of any Tranche 1 Letter of Credit
pursuant to Section 2A.01(a) and the amendment of any Letter of Credit pursuant
to Section 1.13, Section 1.15, Section 2A.06 and/or Section 12.04(b) by:

(i)   completing the commencement date and the expiry date of such Tranche 1
Letter of Credit;

(ii)   in the case of an amendment increasing or reducing the amount thereof,
amending such Tranche 1 Letter of Credit in such manner as the Issuing Agent and
the respective beneficiary may agree;

(iii)   completing such Tranche 1 Letter of Credit with the participation of
each Tranche 1 Lender as allocated pursuant to the terms hereof; and

(iv)   executing such Tranche 1 Letter of Credit on behalf of each Tranche 1
Lender and following such execution delivering such Tranche 1 Letter of Credit
to the beneficiary of such Tranche 1 Letter of Credit.

(e)   Each Tranche 1 Letter of Credit shall be executed and delivered by the
Issuing Agent in the name and on behalf of, and as attorney-in-fact for, each
Tranche 1 Lender party to such Tranche 1 Letter of Credit, and the Issuing Agent
shall act under each Tranche 1 Letter of Credit, and each Tranche 1 Letter of
Credit shall expressly provide that the Issuing Agent shall act, as the agent of
each Tranche 1 Lender to (a) receive drafts, other demands for payment and other
documents presented by the beneficiary under such Tranche 1 Letter of Credit,
(b) determine whether such drafts, demands and documents are in compliance with
the terms and conditions of such Tranche 1 Letter of Credit and (c) notify such
Tranche 1 Lender and such Designated Subsidiary Borrower that a valid drawing
has been made and the date that the related Tranche 1 Unpaid Drawing is to be
made; provided that the Issuing Agent shall have no obligation or liability for
any Tranche 1 Unpaid Drawing under such Tranche 1 Letter of Credit, and each
Tranche 1 Letter of Credit shall expressly so provide. Each Tranche 1 Lender
hereby irrevocably appoints and designates the Issuing Agent as its
attorney-in-fact, acting through any duly authorized officer of the Issuing
Agent, to execute and deliver in the name and on behalf of such Tranche 1 Lender
each Tranche 1 Letter of Credit to be issued by such Tranche 1 Lender hereunder.
Promptly upon the request of the Issuing Agent, each Tranche 1 Lender will
furnish to the Issuing Agent such powers of attorney or other evidence as any
beneficiary of any Tranche 1 Letter of Credit may reasonably request in order to
demonstrate that the Issuing Agent has the power to act as attorney-in-fact for
such Tranche 1 Lender to execute and deliver such Tranche 1 Letter of Credit.

-20-

--------------------------------------------------------------------------------



Back to Contents

 

2A.02   Tranche 1 Letter of Credit Requests.   (a)   Whenever a Designated
Subsidiary Borrower desires that a Tranche 1 Letter of Credit be issued, such
Designated Subsidiary Borrower shall give the Administrative Agent and the
Issuing Agent written notice (including by way of facsimile transmission,
immediately confirmed in writing by submission of the original of such request
by mail to the Issuing Agent) thereof prior to 11:00 A.M. (New York time) at
least five Business Days (or such shorter period as may be acceptable to the
Issuing Agent) prior to the proposed date of issuance (which shall be a Business
Day), which written notice shall be in the form of Exhibit C-1 (each, a “Tranche
1 Letter of Credit Request”). Each Tranche 1 Letter of Credit Request shall
include any other documents as the Issuing Agent customarily requires in
connection therewith.

(b)   The making of each Tranche 1 Letter of Credit Request shall be deemed to
be a representation and warranty by the applicable Designated Subsidiary
Borrower that such Tranche 1 Letter of Credit may be issued in accordance with,
and it will not violate the requirements of, Section 2A.01(a) or (b).

(c)   Upon its issuance of, or amendment to, any Tranche 1 Letter of Credit, the
Issuing Agent shall promptly notify the respective Designated Subsidiary
Borrower and the Tranche 1 Lenders of such issuance or amendment, which notice
shall include a summary description of the Tranche 1 Letter of Credit actually
issued and any amendments thereto.

2A.03   Agreement to Repay Tranche 1 Letter of Credit Drawings.   (a)   Each
Designated Subsidiary Borrower agrees to reimburse each Tranche 1 Lender, by
making payment to the Administrative Agent in immediately available funds at the
Payment Office, for any payment or disbursement made by such Tranche 1 Lender
under any Tranche 1 Letter of Credit which has been issued for such Designated
Subsidiary Borrower’s account (each such amount so paid or disbursed until
reimbursed, a “Tranche 1 Unpaid Drawing”) no later than one Business Day
following the date of such payment or disbursement, with interest on the amount
so paid or disbursed by such Lender, to the extent not reimbursed prior to 1:00
P.M. (New York time) on the date of such payment or disbursement, from and
including the date paid or disbursed to but not including the date such Tranche
1 Lender is reimbursed therefor at a rate per annum which shall be the Base Rate
plus the Applicable Margin for Revolving Loans maintained as Base Rate Loans as
in effect from time to time (or, if the Total Tranche 1 Commitment has been
terminated and all Tranche 1 Revolving Loans have been repaid, the Applicable
Margin that would have been in effect for Tranche 1 Revolving Loans maintained
as Base Rate Loans) (plus an additional 2% per annum, payable on demand, if not
reimbursed by the third Business Day after the date of such payment or
disbursement).

-21-

--------------------------------------------------------------------------------



Back to Contents

(b)   Each Designated Subsidiary Borrower’s obligation under this Section 2A.03
to reimburse each Tranche 1 Lender with respect to Tranche 1 Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which such Designated Subsidiary Borrower may have or have
had against such Tranche 1 Lender, or the Issuing Agent, including, without
limitation, any defense based upon the failure of any drawing under a Tranche 1
Letter of Credit to conform to the terms of the Tranche 1 Letter of Credit or
any non-application or misapplication by the beneficiary of the proceeds of such
drawing; provided, however, that no Designated Subsidiary Borrower shall be
obligated to reimburse any Tranche 1 Lender for any wrongful payment made by
such Tranche 1 Lender under a Tranche 1 Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Tranche 1 Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

2A.04   Increased Costs.   If after the Effective Date, the adoption or
effectiveness of any applicable law, rule or regulation, order, guideline or
request or any change therein after the Effective Date, or any change adopted or
effective after the Effective Date in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Tranche
1 Lender with any request or directive (whether or not having the force of law)
by any such authority, central bank or comparable agency shall either (i)
impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against letters of credit issued by or participated in by
such Tranche 1 Lender, or (ii) impose on such Tranche 1 Lender any other
conditions directly or indirectly affecting this Agreement or any Tranche 1
Letter of Credit; and the result of any of the foregoing is to increase the cost
to such Tranche 1 Lender of issuing, maintaining or participating in any Tranche
1 Letter of Credit, or to reduce the amount of any sum received or receivable by
such Tranche 1 Lender hereunder or reduce the rate of return on its capital with
respect to Tranche 1 Letters of Credit, then, upon written demand to the
respective Designated Subsidiary Borrower by such Tranche 1 Lender (with a copy
to the Administrative Agent), such Designated Subsidiary Borrower agrees to pay
to such Tranche 1 Lender such additional amount or amounts as will compensate
such Tranche 1 Lender for such increased cost or reduction. A certificate
submitted to the respective Designated Subsidiary Borrower by such Tranche 1
Lender (with a copy to the Administrative Agent), setting forth the basis for
the determination of such additional amount or amounts necessary to compensate
such Tranche 1 Lender as aforesaid shall be final and conclusive and binding on
such Designated Subsidiary Borrower absent manifest error, although the failure
to deliver any such certificate shall not release or diminish any Designated
Subsidiary Borrower’s obligations to pay additional amounts pursuant to this
Section 2A.04 upon subsequent receipt of such certificate.

2A.05   Tranche 1 Letter of Credit Expiration Extensions.   Each Tranche 1
Lender acknowledges that to the extent provided under the terms of any Tranche 1
Letter of Credit, the expiration date of such Tranche 1 Letter of Credit will be
automatically extended for an additional year, without written amendment, unless
at least 30 days prior to the expiration date of such Tranche 1 Letter of
Credit, notice is given by the Issuing Agent to the beneficiary of such Tranche
1 Letter of Credit in accordance with the terms of the respective Tranche 1
Letter of Credit (a “Notice of Non-Extension”) that the expiration date of such
Tranche 1 Letter of Credit will not be extended beyond its current expiration
date. The Issuing Agent will give Notices of Non-Extension as to any or all
outstanding Tranche 1 Letters of Credit if requested to do so by the Required
Lenders pursuant to Section 9. The Issuing Agent will give Notices of
Non-Extension as to all outstanding Tranche 1 Letters of Credit if the
Commitment Expiration Date has occurred. The Issuing Agent will send a copy of
each Notice of Non-Extension to the respective Designated Subsidiary Borrower
concurrently with delivery thereof to the respective beneficiary, unless
prohibited by law from doing so.

-22-

--------------------------------------------------------------------------------



Back to Contents

 

2A.06   Changes to Stated Amount.   At any time when any Tranche 1 Letter of
Credit is outstanding, at the request of the respective Designated Subsidiary
Borrower, the Issuing Agent will enter into an amendment increasing or reducing
the Stated Amount of such Tranche 1 Letter of Credit, provided that (i) in no
event shall the Stated Amount of any Tranche 1 Letter of Credit be increased to
an amount which, when added to (x) the Tranche 1 Letter of Credit Outstandings
(exclusive of Tranche 1 Unpaid Drawings which are repaid on the date of and
prior to the issuance of the respective Tranche 1 Letter of Credit) at such time
and (y) the aggregate principal amount of all Tranche 1 Revolving Loans then
outstanding, would exceed an amount equal to the Total Tranche 1 Commitment at
such time, (ii) in no event shall the Stated Amount of any Tranche 1 Letter of
Credit issued for the account of any Designated Subsidiary Borrower be increased
to an amount which, when added to (x) the Tranche 1 Letter of Credit
Outstandings (exclusive of Tranche 1 Unpaid Drawings which are repaid on the
date of and prior to the issuance of the respective Tranche 1 Letter of Credit)
applicable to such Borrower at such time and (y) the aggregate principal amount
of all Tranche 1 Revolving Loans incurred by such Borrower and then outstanding,
would exceed an amount equal to such Borrower’s Borrowing Base at such time,
(iii) the Stated Amount of a Tranche 1 Letter of Credit may not be increased at
any time if the conditions precedent set forth in Section 5.02 are not satisfied
at such time, and (iv) the Stated Amount of a Tranche 1 Letter of Credit may not
be increased at any time after the date which is 30 days prior to the Commitment
Expiration Date.

2A.07   Representations and Warranties of Tranche 1 Lenders.   Each Tranche 1
Lender represents and warrants that each Tranche 1 Letter of Credit constitutes
a legal, valid and binding obligation of such Tranche 1 Lender enforceable in
accordance with its terms.

2A.08   Existing Tranche 1 Letters of Credit.   (a)   Each letter of credit
issued under the Existing Credit Agreement and outstanding immediately prior to
the Effective Date and which is intended to be a Tranche 1 Letter of Credit
hereunder is listed in Part A of Annex VIII (each such letter of credit, an
“Existing Tranche 1 Letter of Credit”). Each Existing Tranche 1 Letter of Credit
shall be deemed to be a Tranche 1 Letter of Credit hereunder. As soon as
possible following the Effective Date, each Existing Tranche 1 Letter of Credit
shall be amended to replace each Original Lender on such Existing Tranche 1
Letter of Credit with each Tranche 1 Lender party to this Agreement on the
Effective Date in accordance with each such Tranche 1 Lender’s Tranche 1
Percentage. Until an Existing Tranche 1 Letter of Credit has been amended in
accordance with this Section 2A.08, each Original Lender shall be deemed to have
sold and transferred to each Tranche 1 Lender, and each such Tranche 1 Lender
(each, a “Tranche 1 Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from such Original Lender,
without recourse or warranty, an undivided interest and participation,

-23-

--------------------------------------------------------------------------------



Back to Contents

to the extent of such Tranche 1 Participant’s Tranche 1 Percentage in such
Existing Tranche 1 Letter of Credit, each substitute Existing Tranche 1 Letter
of Credit, each drawing made thereunder, the obligations of any Borrower under
this Agreement with respect thereto and any security therefore or guaranty
pertaining thereto. Upon any change in the Tranche 1 Commitments of the Tranche
1 Lenders pursuant to Section 1.13 or 12.04(b), it is hereby agreed that, with
respect to all outstanding Existing Tranche 1 Letters of Credit and Unpaid
Drawings with respect thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 2A.08 to reflect the new Tranche 1
Percentages of the assigning and assignee Tranche 1 Lender.

(b)   In determining whether to pay under any Existing Tranche 1 Letter of
Credit, no Original Lender shall have any obligation relative to the Tranche 1
Participants other than to determine that any documents required to be delivered
under such Existing Tranche 1 Letter of Credit have been delivered and that they
appear to substantially comply on their face with the requirements of such
Existing Tranche 1 Letter of Credit, which obligation, it is understood, is
being performed by the Issuing Agent, and upon whom each Original Lender shall
be entitled to rely. Any action taken or omitted to be taken by any Original
Lender under or in connection with any Existing Tranche 1 Letter of Credit
issued by it shall not create for such Original Lender any resulting liability
to any Borrower, any Tranche 1 Lender or any other Person unless such action is
taken or omitted to be taken with gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

(c)   In the event that any Original Lender makes any payment under any Existing
Tranche 1 Letter of Credit issued by it and the respective Borrower shall not
have reimbursed such amount in full to each Original Lender pursuant to Section
2A.03(a), such Original Lender shall promptly notify the Administrative Agent,
and the Administrative Agent shall promptly notify each Tranche 1 Participant of
such failure, and each such Tranche 1 Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such Original
Lender, the amount of such Tranche 1 Participant’s Tranche 1 Percentage of such
payment in Dollars and in same day funds. If the Administrative Agent so
notifies any Tranche 1 Participant required to fund a payment under an Existing
Tranche 1 Letter of Credit prior to 11:00 A.M. (New York time) on any Business
Day, such Tranche 1 Participant shall make available to the Administrative Agent
at the Payment Office for the account of the respective Original Lender such
Tranche 1 Participant’s Percentage of the amount of such payment on such
Business Day in same day funds (and, to the extent such notice is given after
11:00 A.M. (New York time) on any Business Day, such Tranche 1 Participant shall
make such payment on the immediately following Business Day). If and to the
extent such Tranche 1 Participant shall not have so made its Tranche 1
Percentage of the amount of such payment available to the Administrative Agent
for the account of the respective Original Lender, such Tranche 1 Participant
agrees to pay to the Administrative Agent for the account of such Original
Lender, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to the Administrative
Agent for the account of such Original Lender at the overnight Federal Funds
Rate for the first three days and at the interest rate applicable to Tranche 1
Revolving Loans that are maintained as Base Rate Loans for each day thereafter.
The failure of any Tranche 1 Participant to make available to the Administrative
Agent for the account of the respective Original Lender its Tranche 1 Percentage
of any payment under any Existing Tranche 1 Letter of Credit issued by it shall
not relieve any other Tranche 1 Participant of its obligation hereunder to make
available to the Administrative Agent for the account of such Original Lender
its Tranche 1 Percentage of any payment under any such Tranche 1 Letter of
Credit on the date required, as specified above, but no Tranche 1 Participant
shall be responsible for the failure of any other Tranche 1 Participant to make
available to the Administrative Agent for the account of such Original Lender
such other Tranche 1 Participant’s Tranche 1 Percentage of any such payment.

-24-

--------------------------------------------------------------------------------



Back to Contents

(d)    Whenever any Original Lender receives a payment of a reimbursement
obligation as to which the Administrative Agent has received for the account of
such Original Lender any payments from the Tranche 1 Participants pursuant to
Section 2A.08(c), such Original Lender shall pay to the Administrative Agent and
the Administrative Agent shall promptly pay to each Tranche 1 Participant which
has paid its Tranche 1 Percentage thereof, in Dollars and in same day funds, an
amount equal to such Tranche 1 Participant’s Tranche 1 Percentage of the
principal amount thereof and interest thereon accruing after the purchase of the
respective participations.

(e)    The obligations of the Tranche 1 Participants to make payments to the
Administrative Agent for the account of the respective Original Lender with
respect to Existing Tranche 1 Letters of Credit issued by it shall be
irrevocable and not subject to counterclaim, set-off or other defense or any
other qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

(i)    any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;

(ii)    the existence of any claim, set-off, defense or other right which the
Parent Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in an Existing Tranche 1 Letter of Credit, any transferee of
any Existing Tranche 1 Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Original Lender, or
other Person, whether in connection with this Agreement, any Existing Tranche 1
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Parent Borrower
or any of its Subsidiaries and the beneficiary named in any such Existing
Tranche 1 Letter of Credit);

(iii)    any draft, certificate or other document presented under the Existing
Tranche 1 Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v)    the occurrence of any Default or Event of Default.

-25-

--------------------------------------------------------------------------------



Back to Contents

SECTION 2B.    Tranche 2 Letters of Credit.

2B.01    Tranche 2 Letters of Credit.    (a) Subject to and upon the terms and
conditions set forth herein, each Designated Subsidiary Borrower may request the
Issuing Agent, at any time and from time to time after the Effective Date and
prior to the date which is 30 days prior to the Commitment Expiration Date, to
issue on behalf of the Tranche 2 Lenders, for the account of such Designated
Subsidiary Borrower and in support of, on a standby basis, Letter of Credit
Supportable Obligations and, subject to and upon the terms and conditions set
forth herein, the Issuing Agent agrees to issue on behalf of the Tranche 2
Lenders at any time and from time to time after the Effective Date and prior to
the date which is 30 days prior to the Commitment Expiration Date, one or more
irrevocable standby letters of credit in such form as may be approved by the
Issuing Agent (each such letter of credit, a “Tranche 2 Letter of Credit” and,
collectively, the “Tranche 2 Letters of Credit”). Notwithstanding the foregoing,
the Issuing Agent shall be under no obligation to issue any Tranche 2 Letter of
Credit if at the time of such issuance:

(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain the Issuing Agent from issuing
such Tranche 2 Letter of Credit or any requirement of law applicable to such
Issuing Agent or any Tranche 2 Lender or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over the Issuing Agent or any Tranche 2 Lender shall prohibit, or request that
the Issuing Agent or any Tranche 2 Lender refrain from, the issuance of letters
of credit generally or such Tranche 2 Letter of Credit in particular or shall
impose upon the Issuing Agent or any Tranche 2 Lender with respect to such
Tranche 2 Letter of Credit any restriction or reserve or capital requirement
(for which the Issuing Agent or any Tranche 2 Lender is not otherwise
compensated) not in effect on the Effective Date, or any unreimbursed loss, cost
or expense which was not applicable, in effect or known to the Issuing Agent or
any Tranche 2 Lender as of the Effective Date;

(ii)    the conditions precedent set forth in Section 5.02 are not satisfied at
that time; or

(iii)    the Issuing Agent shall have received notice from any Borrower or the
Required Lenders prior to the issuance of such Tranche 2 Letter of Credit of the
type described in clause (v) of Section 2B.01(b).

(b)    Notwithstanding anything to the contrary contained in this Section 2B.01
or elsewhere in this Agreement, (i) no Tranche 2 Letter of Credit shall be
issued the Stated Amount of which, when added to (x) the Tranche 2 Letter of
Credit Outstandings (exclusive of Tranche 2 Unpaid Drawings which are repaid on
the date of, and prior to the issuance of, the respective Tranche 2 Letter of
Credit) at such time and (y) the aggregate principal amount of all Tranche 2
Revolving Loans then outstanding, would exceed, an amount equal to the Total
Tranche 2 Commitment at such time; (ii) no Tranche 2 Letter of Credit shall be
issued for the account of any Intermediate Holding Company the Stated Amount of
which, when added to (x) the Tranche 2 Letter of Credit Outstandings (exclusive
of Tranche 2 Unpaid Drawings in respect of Tranche 2 Letters of Credit issued
for the account of Intermediate Holding Companies which

-26-

--------------------------------------------------------------------------------



Back to Contents

are repaid on the date of and prior to the issuance of the respective Tranche 2
Letter of Credit) in respect of outstanding Tranche 2 Letters of Credit issued
for the account of all Intermediate Holding Companies (exclusive of Tranche 2
Unpaid Drawings in respect of Tranche 2 Letters of Credit issued for the account
of Intermediate Holding Companies which are repaid on the date of, and prior to
the issuance of, the respective Tranche 2 Letter of Credit) at such time and (y)
the Tranche 1 Letter of Credit Outstandings in respect of outstanding Tranche 1
Letters of Credit issued for the account of all Intermediate Holding Companies,
exceeds $50,000,000; (iii) each Tranche 2 Letter of Credit shall have an expiry
date occurring not later than one year after such Tranche 2 Letter of Credit’s
date of issuance; provided that each such Tranche 2 Letter of Credit may by its
terms automatically renew annually for one additional year unless the Issuing
Agent notifies the beneficiary thereof, in accordance with the terms of such
Tranche 2 Letter of Credit, that such Tranche 2 Letter of Credit will not be
renewed; (iv) each Tranche 2 Letter of Credit shall be denominated in Dollars;
and (v) the Issuing Agent will not issue any Tranche 2 Letter of Credit after it
has received written notice from any Borrower or the Required Lenders stating
that a Default or an Event of Default exists until such time as the Issuing
Agent shall have received a written notice of (x) rescission of such notice from
the party or parties originally delivering the same or (y) a waiver of such
Default or Event of Default by the Required Lenders (or, to the extent provided
by Section 12.11, each of the Lenders).

(c)    Each Tranche 2 Letter of Credit will be issued by the Issuing Agent on
behalf of the Tranche 2 Lenders and each Tranche 2 Lender will participate in
each Tranche 2 Letter of Credit pro rata in accordance with its Tranche 2
Percentage. The obligations of each Tranche 2 Lender under and in respect of
each Tranche 2 Letter of Credit are several, and the failure by any Tranche 2
Lender to perform its obligations hereunder or under any Tranche 2 Letter of
Credit shall not affect the obligations of the respective Borrower toward any
other party hereto nor shall any other such party be liable for the failure by
such Tranche 2 Lender to perform its obligations hereunder or under any Tranche
2 Letter of Credit.

(d)    Subject to and on the terms and conditions set forth herein, the Issuing
Agent is hereby authorized by each Designated Subsidiary Borrower and the
Tranche 2 Lenders to arrange for the issuance of any Tranche 2 Letter of Credit
pursuant to Section 2B.01(a) and the amendment of any Tranche 2 Letter of Credit
pursuant to Section 1.13, Section 2B.06 and/or Section 12.04(b) by:

(i)    completing the commencement date and the expiry date of such Tranche 2
Letter of Credit;

(ii)    in the case of an amendment increasing or reducing the amount thereof,
amending such Tranche 2 Letter of Credit in such manner as the Issuing Agent and
the respective beneficiary may agree;

(iii)    completing such Tranche 2 Letter of Credit with the participation of
each Tranche 2 Lender as allocated pursuant to the terms hereof; and

(iv)    executing such Tranche 2 Letter of Credit on behalf of each Tranche 2
Lender and following such execution delivering such Tranche 2 Letter of Credit
to the beneficiary of such Tranche 2 Letter of Credit.

-27-

--------------------------------------------------------------------------------



Back to Contents

(e)    Each Tranche 2 Letter of Credit shall be executed and delivered by the
Issuing Agent in the name and on behalf of, and as attorney-in-fact for, each
Tranche 2 Lender party to such Tranche 2 Letter of Credit, and the Issuing Agent
shall act under each Tranche 2 Letter of Credit, and each Tranche 2 Letter of
Credit shall expressly provide that the Issuing Agent shall act, as the agent of
each Tranche 2 Lender to (a) receive drafts, other demands for payment and other
documents presented by the beneficiary under such Tranche 2 Letter of Credit,
(b) determine whether such drafts, demands and documents are in compliance with
the terms and conditions of such Tranche 2 Letter of Credit and (c) notify such
Tranche 2 Lender and such Designated Subsidiary Borrower that a valid drawing
has been made and the date that the related Tranche 2 Unpaid Drawing is to be
made; provided that the Issuing Agent shall have no obligation or liability for
any Tranche 2 Unpaid Drawing under such Tranche 2 Letter of Credit, and each
Tranche 2 Letter of Credit shall expressly so provide. Each Tranche 2 Lender
hereby irrevocably appoints and designates the Issuing Agent as its
attorney-in-fact, acting through any duly authorized officer of the Issuing
Agent, to execute and deliver in the name and on behalf of such Tranche 2 Lender
each Tranche 2 Letter of Credit to be issued by such Tranche 2 Lender hereunder.
Promptly upon the request of the Issuing Agent, each Tranche 2 Lender will
furnish to the Issuing Agent such powers of attorney or other evidence as any
beneficiary of any Tranche 2 Letter of Credit may reasonably request in order to
demonstrate that the Issuing Agent has the power to act as attorney-in-fact for
such Tranche 2Lender to execute and deliver such Tranche 2 Letter of Credit.

2B.02    Tranche 2 Letter of Credit Requests     (a) Whenever a Designated
Subsidiary Borrower desires that a Tranche 2 Letter of Credit be issued, such
Designated Subsidiary Borrower shall give the Administrative Agent and the
Issuing Agent written notice (including by way of facsimile transmission,
immediately confirmed in writing by submission of the original of such request
by mail to the Issuing Agent) thereof prior to 11:00 A.M. (New York time) at
least five Business Days (or such shorter period as may be acceptable to the
Issuing Agent) prior to the proposed date of issuance (which shall be a Business
Day), which written notice shall be in the form of Exhibit C-2 (each, a “Tranche
2 Letter of Credit Request”). Each Tranche 2 Letter of Credit Request shall
include any other documents as the Issuing Agent customarily requires in
connection therewith.

(b)    The making of each Tranche 2 Letter of Credit Request shall be deemed to
be a representation and warranty by the applicable Designated Subsidiary
Borrower that such Tranche 2 Letter of Credit may be issued in accordance with,
and it will not violate the requirements of, Section 2B.01(a) or (b).

(c)    Upon its issuance of, or amendment to, any Tranche 2 Letter of Credit,
the Issuing Agent shall promptly notify the respective Designated Subsidiary
Borrower and the Tranche 2 Lenders of such issuance or amendment, which notice
shall include a summary description of the Tranche 2 Letter of Credit actually
issued and any amendments thereto.

2B.03    Agreement to Repay Tranche 2 Letter of Credit Drawings.    (a) Each
Designated Subsidiary Borrower agrees to reimburse each Tranche 2 Lender, by
making payment to the Administrative Agent in immediately available funds at the
Payment Office, for any payment or disbursement made by such Tranche 2 Lender
under any Tranche 2 Letter of Credit which has been issued for such Designated
Subsidiary Borrower’s account (each such

-28-

--------------------------------------------------------------------------------



Back to Contents

amount so paid or disbursed until reimbursed, a “Tranche 2 Unpaid Drawing”) no
later than one Business Day following the date of such payment or disbursement,
with interest on the amount so paid or disbursed by such Tranche 2 Lender, to
the extent not reimbursed prior to 1:00 P.M. (New York time) on the date of such
payment or disbursement, from and including the date paid or disbursed to but
not including the date such Tranche 2 Lender is reimbursed therefor at a rate
per annum which shall be the Base Rate plus the Applicable Margin for Tranche 1
Revolving Loans maintained as Base Rate Loans as in effect from time to time
(or, if the Total Tranche 1 Commitment has been terminated and all Tranche 1
Revolving Loans have been repaid, the Applicable Margin that would have been in
effect for Tranche 1 Revolving Loans maintained as Base Rate Loans) (plus an
additional 2% per annum, payable on demand, if not reimbursed by the third
Business Day after the date of such payment or disbursement).

(b)    Each Designated Subsidiary Borrower’s obligation under this Section 2B.03
to reimburse each Tranche 2 Lender with respect to Tranche 2 Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which such Designated Subsidiary Borrower may have or have
had against such Tranche 2 Lender, or the Issuing Agent, including, without
limitation, any defense based upon the failure of any drawing under a Tranche 2
Letter of Credit to conform to the terms of the Tranche 2 Letter of Credit or
any non-application or misapplication by the beneficiary of the proceeds of such
drawing; provided, however, that no Designated Subsidiary Borrower shall be
obligated to reimburse any Tranche 2 Lender for any wrongful payment made by
such Tranche 2 Lender under a Tranche 2 Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Tranche 2 Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

2B.04    Increased Costs.    If after the Effective Date, the adoption or
effectiveness of any applicable law, rule or regulation, order, guideline or
request or any change therein after the Effective Date, or any change adopted or
effective after the Effective Date in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Tranche
2 Lender with any request or directive (whether or not having the force of law)
by any such authority, central bank or comparable agency shall either (i)
impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against letters of credit issued by or participated in by
such Tranche 2 Lender, or (ii) impose on such Tranche 2 Lender any other
conditions directly or indirectly affecting this Agreement or any Tranche 2
Letter of Credit; and the result of any of the foregoing is to increase the cost
to such Tranche 2 Lender of issuing, maintaining or participating in any Tranche
2 Letter of Credit, or to reduce the amount of any sum received or receivable by
such Tranche 2 Lender hereunder or reduce the rate of return on its capital with
respect to Tranche 2 Letters of Credit, then, upon written demand to the
respective Designated Subsidiary Borrower by such Tranche 2 Lender (with a copy
to the Administrative Agent), such Designated Subsidiary Borrower agrees to pay
to such Tranche 2 Lender such additional amount or amounts as will compensate
such Tranche 2 Lender for such increased cost or reduction. A certificate
submitted to the respective Designated Subsidiary Borrower by such Tranche 2
Lender (with a copy to the Administrative Agent), setting forth the basis for
the determination of such additional amount or amounts necessary to compensate
such Tranche 2 Lender as aforesaid shall be final and conclusive and binding on
such Designated Subsidiary Borrower absent manifest error, although the failure
to deliver any such certificate shall not release or diminish any Designated
Subsidiary Borrower’s obligations to pay additional amounts pursuant to this
Section 2B.04 upon subsequent receipt of such certificate.

-29-

--------------------------------------------------------------------------------



Back to Contents

 

2B.05   Tranche 2 Letter of Credit Expiration Extensions.   Each Tranche 2
Lender acknowledges that to the extent provided under the terms of any Tranche 2
Letter of Credit, the expiration date of such Tranche 2 Letter of Credit will be
automatically extended for an additional year, without written amendment, unless
at least 30 days prior to the expiration date of such Tranche 2 Letter of
Credit, a Notice of Non-Extension is given by the Issuing Agent to the
beneficiary of such Tranche 2 Letter of Credit in accordance with the terms of
the respective Tranche 2 Letter of Credit that the expiration date of such
Tranche 2 Letter of Credit will not be extended beyond its current expiration
date. The Issuing Agent will give Notices of Non-Extension as to any or all
outstanding Tranche 2 Letters of Credit if requested to do so by the Required
Lenders pursuant to Section 9. The Issuing Agent will give Notices of
Non-Extension as to all outstanding Tranche 2 Letters of Credit if the
Commitment Expiration Date has occurred. The Issuing Agent will send a copy of
each Notice of Non-Extension to the respective Designated Subsidiary Borrower
concurrently with delivery thereof to the respective beneficiary, unless
prohibited by law from doing so.

2B.06   Changes to Stated Amount.   At any time when any Tranche 2 Letter of
Credit is outstanding, at the request of the respective Designated Subsidiary
Borrower, the Issuing Agent will enter into an amendment increasing or reducing
the Stated Amount of such Tranche 2 Letter of Credit, provided that (i) in no
event shall the Stated Amount of any Tranche 2 Letter of Credit be increased to
an amount which, when added to (x) the Tranche 2 Letter of Credit Outstandings
(exclusive of Tranche 2 Unpaid Drawings which are repaid on the date of and
prior to the issuance of the respective Tranche 2 Letter of Credit) at such time
and (y) the aggregate principal amount of all Tranche 2 Revolving Loans then
outstanding, would exceed an amount equal to the Total Tranche 2 Commitment at
such time, (ii) the Stated Amount of a Tranche 2 Letter of Credit may not be
increased at any time if the conditions precedent set forth in Section 5.02 are
not satisfied at such time, and (iii) the Stated Amount of a Tranche 2 Letter of
Credit may not be increased at any time after the date which is 30 days prior to
the Commitment Expiration Date.

2B.07   Representations and Warranties of Tranche 2 Lenders.   Each Tranche 2
Lender represents and warrants that each Tranche 2 Letter of Credit constitutes
a legal, valid and binding obligation of such Tranche 2 Lender enforceable in
accordance with its terms.

2B.08   Existing Tranche 2 Letters of Credit.   (a)   Each letter of credit
issued under the Existing Credit Agreement and outstanding immediately prior to
the Effective Date and which is intended to be a Tranche 2 Letter of Credit
hereunder is listed in Part B of Annex VIII (each such letter of credit, an
“Existing Tranche 2 Letter of Credit”). Each Existing Tranche 2 Letter of Credit
shall be deemed to be a Tranche 2 Letter of Credit hereunder. As soon as
possible following the Effective Date, each Existing Tranche 2 Letter of Credit
shall be amended to replace each Original Lender on such Existing Tranche 2
Letter of Credit with each Tranche 2 Lender party to this Agreement on the
Effective Date in accordance with such Tranche 2 Lender’s Tranche 2 Percentage.
Until an Existing Tranche 2 Letter of Credit has been amended in accordance with
this Section 2B.08, each Original Lender shall be deemed to have sold and

-30-

--------------------------------------------------------------------------------



Back to Contents

transferred to each Tranche 2 Lender, and each such Tranche 2 Lender (each, a
“Tranche 2 Participant”) shall be deemed irrevocably and unconditionally to have
purchased and received from such Original Lender, without recourse or warranty,
an undivided interest and participation, to the extent of such Tranche 2
Participant’s Tranche 2 Percentage in such Existing Tranche 2 Letter of Credit,
each substitute Existing Tranche 2 Letter of Credit, each drawing made
thereunder, the obligations of any Borrower under this Agreement with respect
thereto and any security therefore or guaranty pertaining thereto. Upon any
change in the Tranche 2 Commitments of the Tranche 2 Lenders pursuant to Section
1.13 or 12.04(b), it is hereby agreed that, with respect to all outstanding
Existing Tranche 2 Letters of Credit and Unpaid Drawings with respect thereto,
there shall be an automatic adjustment to the participations pursuant to this
Section 2B.08 to reflect the new Tranche 2 Percentages of the assigning and
assignee Tranche 2 Lender.

(b)   In determining whether to pay under any Existing Tranche 2 Letter of
Credit, no Original Lender shall have any obligation relative to the Tranche 2
Participants other than to determine that any documents required to be delivered
under such Existing Tranche 2 Letter of Credit have been delivered and that they
appear to substantially comply on their face with the requirements of such
Existing Tranche 2 Letter of Credit, which obligation, it is understood, is
being performed by the Issuing Agent, and upon whom each Original Lender shall
be entitled to rely. Any action taken or omitted to be taken by any Original
Lender under or in connection with any Existing Tranche 2 Letter of Credit
issued by it shall not create for such Original Lender any resulting liability
to any Borrower, any Tranche 2 Lender or any other Person unless such action is
taken or omitted to be taken with gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

(c)   In the event that any Original Lender makes any payment under any Existing
Tranche 2 Letter of Credit issued by it and the respective Borrower shall not
have reimbursed such amount in full to each Original Lender pursuant to Section
2B.03(a), such Original Lender shall promptly notify the Administrative Agent,
and the Administrative Agent shall promptly notify each Tranche 2 Participant of
such failure, and each such Tranche 2 Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such Original
Lender, the amount of such Tranche 2 Participant’s Tranche 2 Percentage of such
payment in Dollars and in same day funds. If the Administrative Agent so
notifies any Tranche 2 Participant required to fund a payment under an Existing
Tranche 2 Letter of Credit prior to 11:00 A.M. (New York time) on any Business
Day, such Tranche 2 Participant shall make available to the Administrative Agent
at the Payment Office for the account of the respective Original Lender such
Tranche 2 Participant’s Percentage of the amount of such payment on such
Business Day in same day funds (and, to the extent such notice is given after
11:00 A.M. (New York time) on any Business Day, such Tranche 2 Participant shall
make such payment on the immediately following Business Day). If and to the
extent such Tranche 2 Participant shall not have so made its Tranche 2
Percentage of the amount of such payment available to the Administrative Agent
for the account of the respective Original Lender, such Tranche 2 Participant
agrees to pay to the Administrative Agent for the account of such Original
Lender, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to the Administrative
Agent for the account of such Original Lender at the overnight Federal Funds
Rate for the first three days and at the interest

-31-

--------------------------------------------------------------------------------



Back to Contents

rate applicable to Tranche 2 Revolving Loans that are maintained as Base Rate
Loans for each day thereafter. The failure of any Tranche 2 Participant to make
available to the Administrative Agent for the account of the respective Original
Lender its Tranche 2 Percentage of any payment under any Existing Tranche 2
Letter of Credit issued by it shall not relieve any other Tranche 2 Participant
of its obligation hereunder to make available to the Administrative Agent for
the account of such Original Lender its Tranche 2 Percentage of any payment
under any such Tranche 2 Letter of Credit on the date required, as specified
above, but no Tranche 2 Participant shall be responsible for the failure of any
other Tranche 2 Participant to make available to the Administrative Agent for
the account of such Original Lender such other Tranche 2 Participant’s Tranche 2
Percentage of any such payment.

(d)   Whenever any Original Lender receives a payment of a reimbursement
obligation as to which the Administrative Agent has received for the account of
such Original Lender any payments from the Tranche 2 Participants pursuant to
Section 2B.08(c), such Original Lender shall pay to the Administrative Agent and
the Administrative Agent shall promptly pay to each Tranche 2 Participant which
has paid its Tranche 2 Percentage thereof, in Dollars and in same day funds, an
amount equal to such Tranche 2 Participant’s Tranche 2 Percentage of the
principal amount thereof and interest thereon accruing after the purchase of the
respective participations.

(e)   The obligations of the Tranche 2 Participants to make payments to the
Administrative Agent for the account of the respective Original Lender with
respect to Existing Tranche 2 Letters of Credit issued by it shall be
irrevocable and not subject to counterclaim, set-off or other defense or any
other qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

(i)   any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;

(ii)   the existence of any claim, set-off, defense or other right which the
Parent Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in an Existing Tranche 2 Letter of Credit, any transferee of
any Existing Tranche 2 Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Original Lender, or
other Person, whether in connection with this Agreement, any Existing Tranche 2
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Parent Borrower
or any of its Subsidiaries and the beneficiary named in any such Existing
Tranche 2 Letter of Credit);

(iii)   any draft, certificate or other document presented under the Existing
Tranche 2 Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

-32-

--------------------------------------------------------------------------------



Back to Contents

(iv)   the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v)   the occurrence of any Default or Event of Default.

SECTION 3.   Fees; Commitments.

3.01   Fees.   (a)   The Parent Borrower agrees to pay the Administrative Agent
a facility fee (the “Tranche 1 Facility Fee”) for the account of the Tranche 1
Lenders pro rata on the basis of (i) prior to the earlier of the date the Total
Tranche 1 Commitment terminates and the Commitment Expiration Date, their
respective Tranche 1 Commitments and (ii) on or after the earlier of the date
the Total Tranche 1 Commitment terminates and the Commitment Expiration Date,
their respective Tranche 1 Percentages of Tranche 1 Letter of Credit
Outstandings at such time, in each case for the period from and including the
Effective Date to but not including the Final Maturity Date, computed at a per
annum rate equal to the Applicable Margin for Facility Fees of (x) in the case
of clause (i) of this Section 3.01(a), the Total Tranche 1 Commitment (as in
effect from time to time) (regardless of utilization) and (y) in the case of
clause (ii) of this Section 3.01(a), the Tranche 1 Letter of Credit Outstandings
at such time. Accrued Tranche 1 Facility Fees shall be due and payable quarterly
in arrears on the last Business Day of each calendar quarter and on the Final
Maturity Date and, with respect to any Tranche 1 Facility Fee owing to any
Tranche 1 Lender who is replaced pursuant to Section 1.13, on the date on which
such Tranche 1 Lender is replaced.

(b)   The Parent Borrower agrees to pay the Administrative Agent a facility fee
(the “Tranche 2 Facility Fee”) for the account of the Tranche 2 Lenders pro rata
on the basis of (i) prior to the earlier of the date the Total Tranche 2
Commitment terminates and the Commitment Expiration Date, their respective
Tranche 2 Commitments and (ii) on or after the earlier of the date the Total
Tranche 2 Commitment terminates and the Commitment Expiration Date, their
respective Tranche 2 Percentage of Tranche 2 Letter of Credit Outstandings at
such time, in each case for the period from and including the Effective Date to
but not including the Final Maturity Date, computed at a per annum rate equal to
the Applicable Margin for Facility Fees of (x) in the case of clause (i) of this
Section 3.01(b), the Total Tranche 2 Commitment (as in effect from time to time)
(regardless of utilization) and (y) in the case of clause (ii) of this Section
3.01(b), the Tranche 2 Letter of Credit Outstandings at such time. Accrued
Tranche 2 Facility Fees shall be due and payable quarterly in arrears on the
last Business Day of each calendar quarter and on the Final Maturity Date and,
with respect to any Tranche 2 Facility Fee owing to any Tranche 2 Lender who is
replaced pursuant to Section 1.13, on the date on which such Tranche 2 Lender is
replaced.

(c)   The Parent Borrower agrees to pay the Administrative Agent a facility fee
(the “Tranche 3 Facility Fee”) for the account of the Tranche 3 Lenders pro rata
on the basis of their respective Tranche 3 Commitments for the period from and
including the Effective Date to but not including the earlier of the date the
Total Tranche 3 Commitment terminates and the Commitment Expiration Date,
computed at a per annum rate equal to the Applicable Margin for Facility Fees of
the Total Tranche 3 Commitment (as in effect from time to time) (regardless of
utilization). Accrued Tranche 3 Facility Fees shall be due and payable quarterly
in arrears on the last Business Day of each calendar quarter and on the earlier
of the date the Total Tranche 3 Commitment terminates and the Commitment
Expiration Date and, with respect to any Tranche 3 Facility Fee owing to any
Tranche 3 Lender who is replaced pursuant to Section 1.13, on the date on which
such Tranche 3 Lender is replaced.

-33-

--------------------------------------------------------------------------------



Back to Contents

 

(d)   The Parent Borrower agrees to pay to the Administrative Agent a
utilization fee (the “Tranche 1 Utilization Fee”) for the account of the Tranche
1 Lenders pro rata on the basis of their respective Tranche 1 Revolving Loans
then outstanding for the period from and including the Effective Date to but not
including the earlier of the date the Total Tranche 1 Commitment terminates and
the Commitment Expiration Date, computed at a rate per annum equal to the
Applicable Margin for Utilization Fees of the aggregate outstanding amount of
Tranche 1 Revolving Loans at any time when the aggregate outstanding amount of
Revolving Loans incurred by all Borrowers is greater than 50% of the Total
Commitment (as in effect from time to time). Accrued Tranche 1 Utilization Fees
shall be due and payable quarterly in arrears on the last Business Day of each
calendar quarter and on the earlier of the date the Total Tranche 1 Commitment
terminates and the Commitment Expiration Date and, with respect to any Tranche 1
Utilization Fee owing to any Tranche 1 Lender who is replaced pursuant to
Section 1.13, on the date on which such Tranche 1 Lender is replaced.

(e)   The Parent Borrower agrees to pay to the Administrative Agent a
utilization fee (the “Tranche 2 Utilization Fee”) for the account of the Tranche
2 Lenders pro rata on the basis of their respective Tranche 2 Revolving Loans
then outstanding for the period from and including the Effective Date to but not
including the earlier of the date the Total Tranche 2 Commitment terminates and
the Commitment Expiration Date, computed at a rate per annum equal to the
Applicable Margin for Utilization Fees of the aggregate outstanding amount of
Tranche 2 Revolving Loans at any time when the aggregate outstanding amount of
Revolving Loans incurred by all Borrowers is greater than 50% of the Total
Commitment (as in effect from time to time). Accrued Tranche 2 Utilization Fees
shall be due and payable quarterly in arrears on the last Business Day of each
calendar quarter and on the earlier of the date the Total Tranche 2 Commitment
terminates and the Commitment Expiration Date and, with respect to any Tranche 2
Utilization Fee owing to any Tranche 2 Lender who is replaced pursuant to
Section 1.13, on the date on which such Tranche 2 Lender is replaced.

(f)   The Parent Borrower agrees to pay to the Administrative Agent a
utilization fee (the “Tranche 3 Utilization Fee”) for the account of the Tranche
3 Lenders pro rata on the basis of their respective Tranche 3 Revolving Loans
then outstanding for the period from and including the Effective Date to but not
including the earlier of the date the Total Tranche 3 Commitment terminates and
the Commitment Expiration Date, computed at a rate per annum equal to the
Applicable Margin for Utilization Fees of the aggregate outstanding amount of
Tranche 3 Revolving Loans at any time when the aggregate outstanding amount of
Revolving Loans incurred by all Borrowers is greater than 50% of the Total
Commitment (as in effect from time to time). Accrued Tranche 3 Utilization Fees
shall be due and payable quarterly in arrears on the last Business Day of each
calendar quarter and on the earlier of the date the Total Tranche 3 Commitment
terminates and the Commitment Expiration Date and, with respect to any Tranche 3
Utilization Fee owing to any Tranche 3 Lender who is replaced pursuant to
Section 1.13, on the date on which such Tranche 3 Lender is replaced.

-34-

--------------------------------------------------------------------------------



Back to Contents

(g)   The Parent Borrower agrees to pay to the Administrative Agent for pro rata
distribution to each Tranche 1 Lender (based on their respective Tranche 1
Percentages), a fee in respect of each Tranche 1 Letter of Credit (the “Tranche
1 Letter of Credit Fee”) computed at a rate per annum equal to the Applicable
Margin then in effect for Tranche 1 Revolving Loans maintained as Eurodollar
Loans (or, if the Total Tranche 1 Commitment has been terminated and all Tranche
1 Revolving Loans have been repaid, the Applicable Margin that would have been
in effect for Tranche 1 Revolving Loans maintained as Eurodollar Loans), on the
daily Stated Amount of such Tranche 1 Letter of Credit. Accrued Tranche 1 Letter
of Credit Fees shall be due and payable quarterly in arrears on the last
Business Day of each calendar quarter and upon the first day on or after the
termination of the Total Tranche 1 Commitment upon which no Tranche 1 Letters of
Credit remain outstanding.

(h)   The Parent Borrower agrees to pay to the Administrative Agent for pro rata
distribution to each Tranche 2 Lender (based on their respective Tranche 2
Percentages), a fee in respect of each Tranche 2 Letter of Credit (the “Tranche
2 Letter of Credit Fee”) computed at a rate per annum equal to the Applicable
Margin then in effect for Tranche 2 Revolving Loans maintained as Eurodollar
Loans (or, if the Total Tranche 2 Commitment has been terminated and all Tranche
2 Revolving Loans have been repaid, the Applicable Margin that would have been
in effect for Tranche 2 Revolving Loans maintained as Eurodollar Loans), on the
daily Stated Amount of such Tranche 2 Letter of Credit. Accrued Tranche 2 Letter
of Credit Fees shall be due and payable quarterly in arrears on the last
Business Day of each calendar quarter and upon the first day on or after the
termination of the Total Tranche 2 Commitment upon which no Tranche 2 Letters of
Credit remain outstanding.

(i)   The Parent Borrower agrees to pay directly to the Issuing Agent upon each
issuance of and/or amendment of, a Letter of Credit such amount as shall at the
time of such issuance or amendment be the administrative charge which the
Issuing Agent is customarily charging for issuances of, or amendments of,
letters of credit issued by it.

(j)   The Parent Borrower agrees to pay to the Administrative Agent, for the
account of the Administrative Agent, when and as due, such fees as have been, or
are from time to time, separately agreed upon.

(k)   All computations of Fees shall be made in accordance with Section
12.07(b).

3.02    Voluntary Reduction of Commitments.    (a)   Upon at least three
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) given by the Parent Borrower to the Administrative Agent at its Notice
Office (which notice shall be deemed to be given on a certain day only if given
before 11:00 A.M. (New York time) on such day and the Administrative Agent shall
promptly transmit such notice to each of the Tranche 1 Lenders), the Parent
Borrower shall have the right, without premium or penalty, to terminate or
partially reduce the Total Unutilized Tranche 1 Commitment, provided that (x)
any such reduction shall apply to permanently reduce the Total Unutilized
Tranche 1 Commitment and to proportionately reduce the Tranche 1 Commitment of
each Tranche 1 Lender, and (y) any partial reduction pursuant to this Section
3.02(a) shall be in integral multiples of at least $5,000,000.

-35-

--------------------------------------------------------------------------------



Back to Contents

(b)    Upon at least three Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) given by the Parent Borrower to the
Administrative Agent at its Notice Office (which notice shall be deemed to be
given on a certain day only if given before 11:00 A.M. (New York time) on such
day and the Administrative Agent shall promptly transmit such notice to each of
the Tranche 2 Lenders), the Parent Borrower shall have the right, without
premium or penalty, to terminate or partially reduce the Total Unutilized
Tranche 2 Commitment, provided that (x) any such reduction shall apply to
permanently reduce the Total Unutilized Tranche 2 Commitment and to
proportionately reduce the Tranche 2 Commitment of each Tranche 2 Lender, and
(y) any partial reduction pursuant to this Section 3.02(b) shall be in integral
multiples of at least $5,000,000.

(c)    Upon at least three Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) given by the Parent Borrower to the
Administrative Agent at its Notice Office (which notice shall be deemed to be
given on a certain day only if given before 11:00 A.M. (New York time) on such
day and the Administrative Agent shall promptly transmit such notice to each of
the Tranche 3 Lenders), the Parent Borrower shall have the right, without
premium or penalty, to terminate or partially reduce the Total Unutilized
Tranche 3 Commitment, provided that (x) any such reduction shall apply to
permanently reduce the Total Unutilized Tranche 3 Commitment and to
proportionately reduce the Tranche 3 Commitment of each Tranche 3 Lender, and
(y) any partial reduction pursuant to this Section 3.02(c) shall be in integral
multiples of at least $5,000,000.

(d)   Notwithstanding anything to the contrary contained in this Section 3.02 or
elsewhere in this Agreement, any reductions to the Total Unutilized Tranche 1
Commitment, the Total Unutilized Tranche 2 Commitment or the Total Unutilized
Tranche 3 Commitment, made pursuant to Sections 3.02(a), (b) or (c),
respectively, shall be applied pro rata to the Total Tranche 1 Commitment, the
Total Tranche 2 Commitment and the Total Tranche 3 Commitment based on the
Tranche 1 Reduction Percentage, the Tranche 2 Reduction Percentage and the
Tranche 3 Reduction Percentage, in each case as in effect at the time of any
such reduction.

3.03    Mandatory Reduction of Commitments.   (a)   The Total Commitment (and
the Commitment of each Lender) shall be terminated at 5:00 p.m. (New York time)
on the Expiration Date unless the Effective Date has occurred on or before such
date.

(b)   Unless previously terminated pursuant to Section 3.02 or Section 3.03(a)
above, the Total Commitment shall terminate at 9:00 A.M. on the Commitment
Expiration Date.

SECTION 4.   Payments.

4.01    Voluntary Prepayments.   Each Borrower shall have the right to prepay
Revolving Loans incurred by it, without premium or penalty (except for amounts
payable to Section 1.11), in whole or in part, from time to time on the
following terms and conditions: (i) such Borrower shall give the Administrative
Agent at the Payment Office written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay the Revolving Loans, specifying
whether such Revolving Loans are Tranche 1 Revolving Loans, Tranche 2 Revolving
Loans or Tranche 3 Revolving Loans, the amount of such prepayment and (in the
case of Eurodollar Loans) the specific Borrowing(s) pursuant to which such
Revolving Loans were

-36-

--------------------------------------------------------------------------------



Back to Contents

made, which notice shall be received by the Administrative Agent (x) in the case
of Base Rate Loans, no later than 11:00 A.M. (New York time) one Business Day
prior to the date of such prepayment, or (y) in the case of Eurodollar Loans, at
least three Business Days prior to the date of such prepayment and which notice
shall promptly be transmitted by the Administrative Agent to each of the
Lenders; (ii) each partial prepayment shall be in an aggregate principal amount
of at least $1,000,000, provided that no partial prepayment of any Revolving
Loans shall reduce the aggregate principal amount of the Revolving Loans
outstanding under a single Tranche to an amount less than $1,000,000; (iii) each
prepayment in respect of any Revolving Loans made pursuant to a Borrowing shall
be applied pro ra ta among such Revolving Loans; (iv) prepayments of Eurodollar
Loans made pursuant to this Section 4.01 may only be made on the last day of an
Interest Period applicable thereto unless concurrently with such prepayment any
payments required to be made pursuant to Section 1.11 as a result of such
prepayment are made; and (v) each prepayment of Tranche 2 Revolving Loans or
Tranche 3 Revolving Loans pursuant to this Section 4.01 shall consist of a pro
rata prepayment of Tranche 2 Revolving Loans and Tranche 3 Revolving Loans on
the basis of the Tranche 2 Revolving Percentage and the Tranche 3 Revolving
Percentage, in each case at the time of any such prepayment.

4.02    Mandatory Repayments.   (a)   If on any date prior to the Commitment
Expiration Date, the sum of the aggregate outstanding principal amount of
Tranche 1 Revolving Loans plus the Tranche 1 Letter of Credit Outstandings
exceeds the Total Tranche 1 Commitment as then in effect, the Parent Borrower
shall repay, or cause one or more of the Borrowers to whom Tranche 1 Revolving
Loans were made and/or for whose account Tranche 1 Letters of Credit were issued
to repay, on such day the outstanding Tranche 1 Revolving Loans in an aggregate
principal amount equal to the amount by which the aggregate outstanding
principal amount of Tranche 1 Revolving Loans plus the Tranche 1 Letter of
Credit Outstandings exceeds the Total Tranche 1 Commitment as then in effect.
If, after giving effect to the prepayment of all outstanding Tranche 1 Revolving
Loans, as set forth above, the Tranche 1 Letter of Credit Outstandings exceeds
the Total Tranche 1 Commitment, the Parent Borrower shall pay, or cause one or
more Borrowers for whose account Tranche 1 Letters of Credit were issued to pay,
to the Administrative Agent at the Payment Office on such date an amount of cash
and/or Cash Equivalents equal to the amount of such excess, such cash and/or
Cash Equivalents to be held as security for all obligations of the respective
Borrower to the Tranche 1 Lenders hereunder in the Collateral Account applicable
to such Borrower.

(b)    If on any date prior to the Commitment Expiration Date, the sum of the
aggregate outstanding principal amount of Tranche 2 Revolving Loans plus the
Tranche 2 Letter of Credit Outstandings exceeds the Total Tranche 2 Commitment
as then in effect, the Parent Borrower shall repay, or cause one or more
Borrowers to whom Tranche 2 Revolving Loans were made and/or for whose account
Tranche 2 Letters of Credit were issued to repay, on such day the outstanding
Tranche 2 Revolving Loans in an aggregate principal amount equal to the amount
by which the aggregate outstanding principal amount of Tranche 2 Revolving Loans
plus the Tranche 2 Letter of Credit Outstandings exceeds the Total Tranche 2
Commitment as then in effect. If, after giving effect to the prepayment of all
outstanding Tranche 2 Revolving Loans, as set forth above, the Tranche 2 Letter
of Credit Outstandings exceeds the Total Tranche 2 Commitment, the Parent
Borrower shall pay, or cause one or more Borrowers for whose account Tranche 2
Letters of Credit were issued to pay, to the Administrative Agent at the Payment
Office on such date an amount of cash and/or Cash Equivalents equal to the
amount of such excess, such cash and/or Cash Equivalents to be held as security
for all obligations of the respective Borrowers to the Tranche 2 Lenders
hereunder in a cash collateral account to be established by the Administrative
Agent on terms reasonably satisfactory to the Administrative Agent.

-37-

--------------------------------------------------------------------------------



Back to Contents

 

(c)    If on any date the aggregate outstanding principal amount of Tranche 3
Revolving Loans exceeds the Total Tranche 3 Commitment as then in effect, the
Parent Borrower shall repay, or cause one or more Borrowers to whom Tranche 3
Revolving Loans were made to repay, on such day the outstanding Tranche 3
Revolving Loans in an aggregate principal amount equal to the amount by which
the aggregate outstanding principal amount of Tranche 3 Revolving Loans exceeds
the Total Tranche 3 Commitment as then in effect.

(d)    If on any date, after giving effect to any prepayment of outstanding
Revolving Loans pursuant to paragraph (a) above, the sum of the aggregate
outstanding principal amount of Tranche 1 Revolving Loans incurred by any
Borrower plus the Tranche 1 Letter of Credit Outstandings attributable to such
Borrower exceeds the Borrowing Base of such Borrower at such time, such Borrower
shall within one Business Day of such date repay the outstanding Tranche 1
Revolving Loans incurred by it in an aggregate principal amount equal to such
excess. If, after giving effect to the prepayment of all outstanding Tranche 1
Revolving Loans incurred by such Borrower, as set forth above, the Tranche 1
Letter of Credit Outstandings applicable to such Borrower exceed such Borrower’s
Borrowing Base, such Borrower shall pay or deliver to the Collateral Agent
within one Business Day of such date an amount of cash and/or Eligible
Securities (valued for this purpose based on the respective Advance Rate
applicable thereto) in an aggregate amount equal to the amount of such excess,
with any such cash or Eligible Securities to be held as additional security for
all obligations of the respective Borrower hereunder in the Collateral Account
applicable to such Borrower.

(e)    Notwithstanding anything to the contrary contained elsewhere in this
Agreement, all outstanding Revolving Loans shall be repaid in full on the
Commitment Expiration Date.

(f)    With respect to each prepayment of Revolving Loans required by Sections
4.02(a), (b) and (c), the respective Borrower may designate the Types of
Revolving Loans of the respective Tranche which are to be prepaid and the
specific Borrowing or Borrowings of the respective Tranche pursuant to which
such Revolving Loans were made, provided that (i) if any prepayment of
Eurodollar Loans made pursuant to a single Borrowing shall reduce the
outstanding Eurodollar Loans made pursuant to such Borrowing to an amount less
than $1,000,000 for such Borrowing, then all Eurodollar Loans outstanding
pursuant to such Borrowing shall be immediately converted into a Borrowing of
Base Rate Loans and (ii) each prepayment of Revolving Loans made pursuant to the
same Borrowing shall be applied pro rata among the Lenders which made such
Revolving Loans. In the absence of a designation by the respective Borrower as
described in the preceding sentence, the Administrative Agent shall, subject to
the above, make such designation in its sole discretion.

(g)    Notwithstanding the foregoing provisions of this Section 4.02, if at any
time the mandatory repayment of Revolving Loans pursuant to Section 4.02(a),
(b), (c) or (d) would result in any Borrower incurring breakage costs under
Section 1.11 as a result of Eurodollar Loans being repaid other than on the last
day of an Interest Period applicable thereto

-38-

--------------------------------------------------------------------------------



Back to Contents

(any such Eurodollar Loans, “Affected Loans”), such Borrower may elect, by
written notice to the Administrative Agent, to have the provisions of the
following sentence be applicable so long as no Event of Default then exists. At
the time any Affected Loans are otherwise required to be prepaid, such Borrower
may elect to deposit 100% (or such lesser percentage elected by such Borrower as
not being repaid) of the principal amounts that otherwise would have been paid
in respect of the Affected Loans with the Administrative Agent to be held as
security for the obligations of such Borrower hereunder pursuant to a cash
collateral agreement to be entered into in form and substance satisfactory to
the Administrative Agent and shall provide for investments of such deposits as
directed by such Borrower and satisfactory to the Administrative Agent, with
such cash collateral to be released from such cash collateral account (and
applied to repay the principal amount of such Eurodollar Loans) upon each
occurrence thereafter of the last day of an Interest Period applicable to such
Eurodollar Loans (or such earlier date or dates as shall be requested by such
Borrower), with the amount to be so released and applied on the last day of each
Interest Period to be the amount of such Eurodollar Loans to which such Interest
Period applies (or, if less, the amount remaining in such cash collateral
account); provided that (i) interest in respect of such Affected Loans shall
continue to accrue thereon at the rate provided hereunder until such Affected
Loans have been repaid in full and (ii) at any time while an Event of Default
has occurred and is continuing, the Required Lenders may direct the
Administrative Agent (in which case the Administrative Agent shall, and is
hereby authorized by the Borrowers to, follow said directions) to apply any or
all proceeds then on deposit in such collateral account to the payment of such
Affected Loans. All risk of loss in respect of investments made as contemplated
in this Section 4.02(g) shall be on the respective Borrower. Under no
circumstances shall the Administrative Agent be liable or accountable to any
Borrower or any other Person for any decrease in the value of the cash
collateral account or for any loss resulting from the sale of any investment so
made. Any funds remaining in the cash collateral account following the repayment
of all Affected Loans shall be returned to the applicable Borrower. Fees and
expenses related to the establishment of the cash collateral account shall be
borne by the applicable Borrower and shall not exceed the Administrative Agent’s
customary fees and expenses for the establishment of cash collateral accounts
generally.

4.03    Method and Place of Payment.    Except as otherwise specifically
provided herein, all payments under this Agreement and the Notes shall be made
to the Administrative Agent for the ratable account of the Lenders entitled
thereto, not later than 11:00 A.M. (New York time) on the date when due and
shall be made in immediately available funds and in lawful money of the United
States of America at the Payment Office, it being understood that written, telex
or facsimile notice by a Borrower to the Administrative Agent to make a payment
from the funds in such Borrower’s account at the Payment Office shall constitute
the making of such payment to the extent of such funds held in such account. Any
payments under this Agreement which are made later than 11:00 A.M. (New York
time) shall be deemed to have been made on the next succeeding Business Day.
Whenever any payment to be made hereunder shall be stated to be due on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

4.04    Net Payments.   (a)   All payments made by any Borrower hereunder or
under any Note will be made without setoff, counterclaim or other defense.
Except as provided in Section 4.04(b), all such payments will be made free and
clear of, and without deduction or

-39-

--------------------------------------------------------------------------------



Back to Contents

withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding, except as provided in the
second succeeding sentence, any tax imposed on or measured by the net income or
net profits of a Lender pursuant to the laws of the jurisdiction in which it is
organized or the jurisdiction in which the principal office or applicable
lending office of such Lender is located or any subdivision thereof or therein)
and all interest, penalties or similar liabilities with respect to such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
(all such non-excluded taxes, levies, imposts, duties, fees, assessments or
other charges being referred to collectively, as “Taxes”). If any Taxes are so
levied or imposed, the Parent Borrower agrees to pay the full amount of such
Taxes, and such additional amounts as may be necessary so that every payment of
all amounts due under this Agreement or under any Note, after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such Note. If any amounts are payable in respect of
Taxes pursuant to the preceding sentence, the Parent Borrower agrees to
reimburse each Lender, upon the written request of such Lender, for taxes
imposed on or measured by the net income or net profits of such Lender, and
franchise taxes imposed in lieu of taxes imposed on or measured by net income or
net profits of a Lender, pursuant to the laws of the jurisdiction in which such
Lender is organized or in which the principal office or applicable lending
office of such Lender is located or under the laws of any political subdivision
or taxing authority of any such jurisdiction in which such Lender is organized
or in which the principal office or applicable lending office of such Lender is
located and for any withholding of taxes as such Lender shall determine are
payable by, or withheld from, such Lender, in respect of such amounts so paid to
or on behalf of such Lender pursuant to the preceding sentence and in respect of
any amounts paid to or on behalf of such Lender pursuant to this sentence. The
Parent Borrower will furnish to the Administrative Agent within 45 days after
the date the payment of any Taxes is due pursuant to applicable law certified
copies of tax receipts evidencing such payment by the Parent Borrower. The
Parent Borrower agrees to indemnify and hold harmless each Lender, and reimburse
such Lender upon its written request, for the amount of any Taxes so levied or
imposed and paid by such Lender.

(b)   Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes agrees to
deliver to each Designated Subsidiary Borrower organized under the laws of the
United States (each, a “U.S. Borrower”) and the Administrative Agent on or prior
to the date that such U.S. Borrower becomes a Designated Subsidiary Borrower
pursuant to Section 1.14, or in the case of a Lender that is an assignee or
transferee of an interest under this Agreement pursuant to Section 1.13 or
Section 12.04 (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, or in the case of an Additional Tranche 1
Lender (unless the respective Additional Tranche 1 Lender was already a Tranche
1 Lender hereunder immediately prior to such assignment of transfer), on the
respective Additional Tranche 1 Commitment Date, (i) two accurate and complete
original signed copies of Internal Revenue Service Form W-8ECI or Form W-8BEN
(with respect to a complete exemption under an income tax treaty) (or successor
forms) certifying to such Lender’s entitlement as of such date to a complete
exemption from United States withholding tax with respect to payments to be made
under this Agreement and under any Note, or (ii) if the Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code and cannot deliver either

-40-

--------------------------------------------------------------------------------



Back to Contents

Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect to a complete
exemption under an income tax treaty) pursuant to clause (i) above, (x) a
certificate substantially in the form of Exhibit D (any such certificate, a
“Section 4.04(b)(ii) Certificate”) and (y) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (with respect to the
portfolio interest exemption) (or successor form) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note. In addition, each Lender that is lending to and/or
issuing Letters of Credit for the account of a U.S. Borrower agrees that from
time to time after the Effective Date, when a lapse in time or change in
circumstances renders the previous certification obsolete or inaccurate in any
material respect, such Le nder will deliver to each U.S. Borrower and the
Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect to the benefits
of any income tax treaty), or Form W-8BEN (with respect to the portfolio
interest exemption) and a Section 4.04(b)(ii) Certificate, as the case may be,
and such other forms as may be required in order to confirm or establish the
entitlement of such Lender to a continued exemption from or reduction in United
States withholding tax with respect to payments under this Agreement and any
Note, or it shall immediately notify each U.S. Borrower and the Administrative
Agent of its inability to deliver any such Form or Certificate, in which case
such Lender shall not be required to deliver any such Form or Certificate
pursuant to this Section 4.04(b). Notwithstanding anything to the contrary
contained in Section 4.04(a), but subject to Section 12.04(b) and the
immediately succeeding sentence, (x) each U.S. Borrower shall be entitled, to
the extent it is required to do so by law, to deduct or withhold income or
similar taxes imposed by the United States (or any political subdivision or
taxing authority thereof or therein) from interest, Fees or other amounts
payable hereunder for the account of any Lender which is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for U.S.
Federal income tax purposes to the extent that such Lender has not provided to
such U.S. Borrower, the U.S. Internal Revenue Service Forms that establish a
complete exemption from such deduction or withholding and (y) no U.S. Borrower
shall be obligated pursuant to Section 4.04(a) hereof to gross-up payments to be
made to a Lender in respect of income or similar taxes imposed by the United
States (I) if such Lender has not provided to such U.S. Borrower, the Internal
Revenue Service Forms required to be provided to U.S. Borrower pursuant to this
Section 4.04(b) or (II) in the case of a payment by the U.S. Borrower s, other
than interest, to a Lender described in clause (ii) above, to the extent that
such Forms do not establish a complete exemption from withholding of such taxes.
Notwithstanding anything to the contrary contained in the preceding sentence or
elsewhere in this Section 4.04 and except as set forth in Section 12.04(b), the
Parent Borrower agrees to pay any additional amounts and to indemnify each
Lender in the manner set forth in Section 4.04(a) (without regard to the
identity of the jurisdiction requiring the deduction or withholding) in respect
of any amounts deducted or withheld by it as described in the immediately
preceding sentence as a result of any changes that are effective after the
Effective Date in any applicable law, treaty, governmental rule, regulation,
guideline or order, or in the interpretation thereof, relating to the deducting
or withholding of such income or similar taxes.

(c)   Each Lender agrees to use reasonable efforts (consistent with legal and
regulatory restrictions and subject to overall policy considerations of such
Lender) to file any certificate or document or to furnish to any Borrower that
is not a U.S. Borrower any information as reasonably requested by such Borrower
that may be necessary to establish any available exemption from, or reduction in
the amount of, any Taxes; provided, however, that nothing in this Section
4.04(c) shall require a Lender to disclose any confidential information
(including, without limitation, its tax returns or its Tax calculations).

-41-

--------------------------------------------------------------------------------



Back to Contents

 

SECTION 5. Conditions Precedent.

5.01   Conditions Precedent to the Effective Date. This Agreement shall become
effective on the date (the “Effective Date”) on which each of the following
conditions shall have been satisfied, or waived by the Required Lenders:

(a)    Execution of Agreement; Notes. On the Effective Date, (i) the Parent
Borrower, each Initial Designated Subsidiary Borrower, the Administrative Agent
and each Lender shall have signed a copy hereof (whether the same or different
copies) and shall have delivered (or transmitted by telecopy) the same to the
Administrative Agent at its Notice Office; and (ii) there shall have been
delivered to the Administrative Agent for the account of each Lender that has
requested the same the appropriate Note or Notes, executed by each Borrower, in
each case, in the amount, maturity and as otherwise provided herein.

(b)   Opinion of Counsel. On the Effective Date, the Administrative Agent shall
have received (i) an opinion, in form and substance reasonably satisfactory to
the Administrative Agent, addressed to the Administrative Agent and each of the
Lenders and dated the Effective Date, from Skadden, Arps, Slate, Meagher & Flom
LLP, special United States counsel to the Borrowers, which opinion shall cover
the matters contained in Exhibit E-1, (ii) an opinion, in form and substance
reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent and each of the Lenders and dated the Effective Date, from
Appleby Spurling Hunter, special Bermuda counsel to the Borrowers, which opinion
shall cover the matters contained in Exhibit E-2 and (iii) an opinion, in form
and substance reasonably satisfactory to the Administrative Agent, addressed to
the Administrative Agent and each of the Lenders and dated the Effective Date,
from Ashurst, special England and Wales counsel to the Borrowers, which opinion
shall cover the matters contained in Exhibit E-3.

(c)   Officer’s Certificate; Corporate Proceedings. (i) On the Effective Date,
the Administrative Agent shall have received, from the Parent Borrower and each
Initial Designated Subsidiary Borrower, a certificate, dated the Effective Date,
signed by the President, Secretary or any Vice President of such Borrower, and
attested to by another Authorized Officer of such Borrower, in the form of
Exhibit F hereto with appropriate insertions and deletions, together with (x)
copies of its certificate of incorporation, by-laws or other organizational
documents and (y) the resolutions relating to the Credit Documents which shall
be satisfactory to the Administrative Agent.

(ii)   On or prior to the Effective Date, all corporate and legal proceedings
and all instruments and agreements in connection with the transactions
contemplated by this Agreement and the other Credit Documents shall be
reasonably satisfactory in form and substance to the Administrative Agent, and
the Administrative Agent shall have received all information and copies of all
certificates, documents and papers, including certificates of existence or good
standing certificates, as applicable, and any other records of corporate
proceedings and governmental approvals, if any, which the Administrative Agent
reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by proper corporate or governmental
authorities.

-42-

--------------------------------------------------------------------------------



Back to Contents

 

(d)   Adverse Change, etc. Since December 31, 2003, nothing shall have occurred
or become known to the Administrative Agent or the Required Lenders which has
had, or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(e)   Litigation. On the Effective Date, no actions, suits or proceedings by any
entity (private or governmental) shall be pending against the Parent Borrower or
any of its Subsidiaries (i) with respect to this Agreement, any other Credit
Document or any of the transactions contemplated hereby or thereby or (ii) which
has had, or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(f)   Approvals, etc. On the Effective Date, all necessary governmental and
third-party approvals, permits and licenses in connection with this Agreement
and the other transactions contemplated by the Credit Documents and otherwise
referred to herein or therein, shall have been obtained and remain in full force
and effect.

(g)   Indebtedness, etc. On the Effective Date, the Parent Borrower and its
Subsidiaries shall have no outstanding preferred stock or Indebtedness after
giving effect to this Agreement and the incurrence of any Revolving Loans except
(w) the Obligations, (x) Indebtedness set forth on Annex V, (y) Indebtedness
under any securities issued pursuant to the Shelf Registration and (z)
Indebtedness (on an individual basis) which has an outstanding principal balance
of less than $5,000,000.

(h)   No Default; Representations and Warranties. On the Effective Date, there
shall exist no Default or Event of Default, and all representations and
warranties made by each Borrower contained herein or in any other Credit
Document shall be true and correct in all material respects (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date).

(i)   A.M. Best Rating. On the Effective Date, each Regulated Insurance Company
shall have an A.M. Best financial strength rating of at least “B++”.

(j)   Fees. On the Effective Date, the Borrowers shall have paid the
Administrative Agent and the Lenders all fees, expenses (including, without
limitation, legal fees and expenses) and other compensation contemplated by this
Agreement and the other Credit Documents, agreed upon by such parties to be paid
on or prior to the Effective Date.

(k)   Three-Year Term Loan Agreement. On or prior to the Effective Date, the
principal amount of all loans incurred under the Three-Year Term Loan Agreement,
together with all accrued interest, fees and other amounts owing thereunder,
shall have been paid in full.

(l)   Security Documents. On or prior to the Effective Date, the Administrative
Agent shall have received counterparts of the Security Agreement executed by
each Borrower, together with:

-43-

--------------------------------------------------------------------------------



Back to Contents

 (i)   all documents and instruments, including Uniform Commercial Code
financing statements where applicable, required by law in each applicable
jurisdiction or reasonably requested by the Administrative Agent to be filed,
registered or recorded to create or perfect the Liens intended to be created
under the Security Agreement;

(ii)   results of a recent search of the Uniform Commercial Code (or equivalent)
filings made with respect to each Borrower in the jurisdictions contemplated in
clause (i) above (including, without limitation, Washington D.C. and Bermuda)
and in such other jurisdictions in which Collateral is located on the Effective
Date which may be reasonably requested by the Administrative Agent, and copies
of the financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
the Security Agreement or have been released; and

(iii)   for each Collateral Account, a control agreement with The Bank of New
York in the form specified in the Security Agreement (appropriately completed),
with such changes thereto as may be reasonably acceptable to the Administrative
Agent and each such control agreement shall be in full force and effect;

and the Security Agreement shall be in full force and effect.

(m)   Existing Credit Agreement.   On the Effective Date, all commitments under
the Existing Credit Agreement shall have been terminated, all loans outstanding
thereunder shall have been repaid in full, all letters of credit outstanding
thereunder shall have been designated as either Existing Tranche 1 Letters of
Credit under this Agreement pursuant to Section 2A.08 or Existing Tranche 2
Letters of Credit under this Agreement pursuant to Section 2B.08, and all other
amounts under the Existing Credit Agreement (other than indemnities not then due
and payable) shall have been paid in full.

(n)   Leverage Ratio.   On the Effective Date, the Administrative Agent shall
have received a certificate, executed by the chief financial officer of the
Parent Borrower, setting forth the Leverage Ratio as of the Effective Date
(after giving effect to the incurrence of Revolving Loans and issuance of
Letters of Credit on such day), which certificate shall contain the calculations
required to establish such Leverage Ratio and be in form and substance
satisfactory to the Administrative Agent.

(o)   Existing Lender Agreement.   On the Effective Date, each Original Lender
that will not be a Lender under this Agreement shall have executed and delivered
to the Administrative agent an Existing Lender Agreement.

5.02   Conditions Precedent to All Revolving Loans and Letters of Credit.   The
obligation of each Lender to make each Revolving Loan and the obligation of the
Issuing Agent to issue or amend any Letter of Credit is subject, at the time of
the making of each such Revolving Loan or Letter of Credit issued or amended, to
the satisfaction of the following conditions:

-44-

--------------------------------------------------------------------------------



Back to Contents

 

(a)   Effective Date.   The Effective Date shall have occurred.

(b)   No Default; Representations and Warranties.   (i)   There shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein or in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of the making of such Revolving Loan or
such issuance or amendment of a Letter of Credit, as the case may be (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date).

(c)   Notice of Borrowing.   The Administrative Agent shall have received (i) a
Notice of Borrowing meeting the requirements of Section 1.03(a) with respect to
each incurrence of Revolving Loans and (ii) a Letter of Credit Request meeting
the requirements of Section 2A.02 or 2B.02, as the case may be, with respect to
each Letter of Credit to be issued.

The occurrence of the Effective Date shall constitute a representation and
warranty by each Borrower to the Administrative Agent and each of the Lenders
that all the conditions specified in Section 5.01 exist as of that time.
Thereafter, the acceptance of the benefits of each Revolving Loan and Letter of
Credit shall constitute a representation and warranty by the respective Borrower
to the Administrative Agent and each of the Lenders that the conditions
specified in Section 5.02 exist as of that time. All of the Notes, certificates,
legal opinion and other documents and papers referred to in this Section 5,
unless otherwise specified, shall be delivered to the Administrative Agent at
its Notice Office for the account of each of the Lenders and, except for the
Notes, in sufficient counterparts or copies for each of the Lenders and shall be
in form and substance reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall give the Parent Borrower and each Lender written
notice that the Effective Date has occurred.

-45-

--------------------------------------------------------------------------------



Back to Contents

SECTION 6.   Representations, Warranties and Agreements.   In order to induce
the Lenders to enter into this Agreement and to make the Revolving Loans and
issue or amend the Letters of Credit provided for herein, each Borrower (solely
as to itself and its Subsidiaries, provided that the representations and
warranties in Sections 6.09 and 6.10 shall be deemed to be made only by the
Parent Borrower) hereby makes the following representations and warranties to,
and agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Revolving Loans and the
issuance of any Letters of Credit (with the making of each Revolving Loan and
the issuance or amendment of each Letter of Credit being deemed to constitute a
representation and warranty that the matters specified in this Section 6 are
true and correct in all material respects on and as of the date of the making of
such Revolving Loan or issuance or amendment of such Letter of Credit, as the
case may be, unless such representation and warranty expressly indicates that it
is being made as of any specific date in which case such representation and
warranty shall be true and correct in all material respects only as of such
specified date):

6.01   Corporate Status.   Each of the Parent Borrower and each of its
Subsidiaries (i) is a duly organized and validly existing corporation or
business trust or other entity and in the case of the Borrowers organized under
the laws of the United States or any State thereof, or any other jurisdiction
where the concept of “good standing” is applicable, is in good standing under
the laws of the jurisdiction of its organization and has the corporate or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage,
and (ii) has been duly qualified and is authorized to do business and is in good
standing in all jurisdictions where it is required to be so qualified, except,
in the case of this clause (ii), where the failure to be so qualified,
authorized or in good standing would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

6.02   Corporate Power and Authority.   Each Borrower has the corporate power
and authority to execute, deliver and carry out the terms and provisions of the
Credit Documents to which it is a party and has taken all necessary corporate
action to authorize the execution, delivery and performance of the Credit
Documents to which it is a party. Each Borrower has duly executed and delivered
each Credit Document to which it is a party and each such Credit Document
constitutes the legal, valid and binding obligation of such Borrower enforceable
against such Borrower in accordance with its terms, except to the extent that
enforceability thereof may be limited by applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally and general
principles of equity regardless of whether enforcement is sought in a proceeding
in equity or at law.

6.03   No Contravention of Laws, Agreements or Organizational
Documents.   Neither the execution, delivery and performance by any Borrower of
this Agreement or the other Credit Documents to which it is a party nor
compliance with the terms and provisions thereof, nor the consummation of the
transactions contemplated therein, (i) will contravene any applicable provision
of any law, statute, rule, regulation, order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will conflict or be inconsistent
with or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except Liens
created pursuant to the Security Documents or pursuant to Section 4.02(g)) upon
any of the property or assets of the Parent Borrower or any of its Subsidiaries
pursuant to the terms of, any indenture, mortgage, deed of trust, loan
agreement, credit agreement or any other material instrument to which the Parent
Borrower or any of its Subsidiaries is a party or by which it or any of its
property or assets are bound or to which it may be subject or (iii) will violate
any provision of the certificate of incorporation, by-laws or other
organizational documents of the Parent Borrower or any of its Subsidiaries.

-46-

--------------------------------------------------------------------------------



Back to Contents

 

6.04   Litigation and Contingent Liabilities.   There are no actions, suits or
proceedings pending or threatened in writing involving the Parent Borrower or
any of its Subsidiaries (including, without limitation, with respect to this
Agreement or any other Credit Document) that have had, or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

6.05   Use of Proceeds; Margin Regulations.   (a)   All proceeds of the
Revolving Loans shall be utilized (i) for the general corporate and working
capital purposes of the Parent Borrower and its Subsidiaries and (ii) by the
Parent Borrower to purchase its outstanding ordinary shares and warrants to
purchase any of the foregoing; provided that the aggregate amount of proceeds of
the Revolving Loans used for such purchases shall not exceed $500,000,000.

(b)   Neither the making of any Revolving Loan hereunder or other Indebtedness
or financing of any Borrower, nor the use of the proceeds thereof, will violate
or be inconsistent with the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System and no part of the proceeds of any
Revolving Loan or other Indebtedness or financing of any Borrower will be used
to purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock.

6.06   Approvals.   Any order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
foreign or domestic governmental or public body or authority, or any subdivision
thereof, which is required to authorize or is required in connection with (i)
the execution, delivery and performance of any Credit Document or (ii) the
legality, validity, binding effect or enforceability of any Credit Document, has
been obtained.

6.07   Investment Company Act.   Neither the Parent Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

6.08   Public Utility Holding Company Act.   Neither the Parent Borrower nor any
of its Subsidiaries is a “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935, as amended.

6.09   True and Complete Disclosure; Projections and Assumptions.   All factual
information (taken as a whole) heretofore or contemporaneously furnished by the
Parent Borrower or any of its Subsidiaries to the Administrative Agent or any
Lender in writing (including, without limitation, all information contained in
the Credit Documents) for purposes

-47-

--------------------------------------------------------------------------------



Back to Contents

of or in connection with this Agreement or any transaction contemplated herein
is, and all other factual information (taken as a whole with all other such
information theretofore or contemporaneously furnished) hereafter furnished by
any such Persons in writing to the Administrative Agent will be, true and
accurate in all material respects on the date as of which such information is
dated and not incomplete by omitting to state any material fact necessary to
make such information (taken as a whole with all other such information
theretofore or contemporaneously furnished) not misleading at such time in light
of the circumstances under which such information was provided. The projections
contained in such materials are based on good faith estimates and assumptions
believed by the Parent Borrower to be reasonable and attainable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

6.10   Financial Condition; Financial Statements.   (a)   The consolidated
balance sheet of the Parent Borrower for the fiscal year ended December 31,
2003, and the related consolidated statements of income, shareholders’ equity
and cash flows, reported on by Ernst & Young LLP, copies of which have been
delivered to each of the Lenders, and the unaudited consolidated balance sheet
of the Parent Borrower for its fiscal quarter ended March 31, 2004, and the
related consolidated statements of income, shareholders’ equity and cash flows,
copies of which have been delivered to each of the Lenders, fairly present in
all material respects, in each case, in conformity with GAAP or SAP, as
applicable, consistently applied, the consolidated financial position and
results of operations and cash flows of the Parent Borrower as of such dates and
their consolidated results of operations and cash flows for such periods stated.

(b)   Since December 31, 2003, nothing has occurred which has had, or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

6.11   Tax Returns and Payments.   The Parent Borrower and its Subsidiaries (i)
have timely filed with the appropriate taxing authority (taking into account any
applicable extension within which to file) all material income and other
material tax returns, domestic and foreign, required to be filed by the Parent
Borrower and its Subsidiaries, and (ii) have paid all material taxes payable by
them which have become due and assessments which have become due, except for
those contested in good faith and adequately disclosed and for which adequate
reserves have been established in accordance with GAAP and there is no action,
suit, proceeding, investigation, audit or claim now pending or, to the best
knowledge of the Parent Borrower or any of its Subsidiaries, proposed or
threatened by any authority regarding material taxes relating to the Parent
Borrower or any of its Subsidiaries. Neither the Parent Borrower nor any of its
Subsidiaries has entered into an agreement or waiver or been requested to enter
into an agreement or waiver extending any statute of limitations relating to the
payment or collection of material taxes of the Parent Borrower or any of its
Subsidiaries. No tax Liens have been filed and no claims are pending or, to the
best knowledge of the Parent Borrower or any of its Subsidiaries, proposed or
threatened with respect to any material taxes, fees or other charges for any
taxable period.

6.12   Compliance with ERISA.   (a)   The Parent Borrower and its Subsidiaries
and ERISA Affiliates have fulfilled their respective obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan and
are in compliance with the applicable provisions of ERISA and the Code, and have
not incurred any liability to the PBGC or any Plan or Multiemployer Plan (other
than to make contributions in the ordinary course of business), except to the
extent that any of the foregoing have not had, or would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

-48-

--------------------------------------------------------------------------------



Back to Contents

 

(b)   Each Foreign Pension Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except where the failure to do any of
the foregoing has not had, or would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. All contributions
required to be made with respect to a Foreign Pension Plan have been timely
made, except where the failure to do any of the foregoing has not had, or would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. Neither the Parent Borrower nor any of its Subsidiaries
has incurred any obligation in connection with the termination of, or withdrawal
from, any Foreign Pension Plan, except for any obligations which have not had,
or would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. The present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Pension Plan, determined
as of the end of the Parent Borrower’s most recently ended fiscal year on the
basis of actuarial assumptions, each of which is reasonable, did not exceed the
current value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities (any such excess a “value shortfall”), except for any such
value shortfalls which have not had, or would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

6.13   Subsidiaries.   (a)   Set forth in Annex III is a complete and correct
list of all of the Subsidiaries of the Parent Borrower as of the Effective Date,
together with, for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding direct ownership interests in such
Subsidiary and (iii) the percentage of ownership of such Subsidiary represented
by such ownership interests. Except as disclosed in Annex III, each of the
Parent Borrower and its Subsidiaries owns, free and clear of Liens, and has the
unencumbered right to vote, all outstanding ownership interests in each Person
shown to be held by it in Annex III.

(b)   There are no restrictions on the Parent Borrower or any of its
Subsidiaries which prohibit or otherwise restrict the transfer of cash or other
assets from any Subsidiary of the Parent Borrower to the Parent Borrower, other
than (i) prohibitions or restrictions existing under or by reason of this
Agreement or the other Credit Documents, (ii) prohibitions or restrictions
existing under or by reason of Legal Requirements, and (iii) other prohibitions
or restrictions which, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

6.14   Capitalization.   As of the Effective Date, the authorized capital stock
of the Parent Borrower consists of (i) 120,000,000 shares, $1.00 par value per
share, of which 61,989,152 ordinary shares are issued and outstanding. As of the
Effective Date, all such outstanding shares of the Parent Borrower have been
duly and validly issued and are fully paid and nonassessable. As of the
Effective Date, neither the Parent Borrower nor any of its Subsidiaries has
outstanding any securities convertible into or exchangeable for its capital
stock or outstanding any rights to subscribe for or to purchase, or any options
for the purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock except for options, warrants, grants, restricted share units
and unpaid premium on shares issued by EWHL and EWIL outstanding in the
aggregate amounts set forth on Annex IV.

-49-

--------------------------------------------------------------------------------



Back to Contents

 

6.15    Indebtedness.   The Parent Borrower and its Subsidiaries do not have any
Indebtedness on the Effective Date other than (i) the Obligations, (ii) the
Indebtedness listed on Annex V, (iii) Indebtedness (on an individual basis)
which has an outstanding principal balance of less than $5,000,000 and (iv) any
Indebtedness incurred pursuant to debt securities issued pursuant to the Shelf
Registration.

6.16    Compliance with Statutes, etc.    The Parent Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations, rules
and orders of, and all applicable restrictions imposed by, and has filed or
otherwise provided all material reports, data, registrations, filings,
applications and other information required to be filed with or otherwise
provided to, all governmental bodies, domestic or foreign, in respect of the
conduct of its business and the ownership of its property (including compliance
with all applicable environmental laws), except where the failure to comply or
file would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. All required regulatory approvals are in
full force and effect on the date hereof, except where the failure of such
approvals to be in full force and effect would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

6.17    Insurance Licenses.   There is (i) no Insurance License that is the
subject of a proceeding for suspension, revocation or limitation or any similar
proceedings, (ii) no sustainable basis for such a suspension, revocation or
limitation, and (iii) no such suspension, revocation or limitation threatened by
any Applicable Insurance Regulatory Authority, that, in each instance under (i),
(ii) and (iii) above, has had, or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. No Regulated
Insurance Company transacts any insurance business, directly or indirectly, in
any jurisdiction where such business requires any Insurance License of an
Applicable Insurance Regulatory Authority or such jurisdiction not validly
maintained by such Regulated Insurance Company, except to the extent that the
failure to so maintain has not had, or would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

6.18    Security Documents.   The Security Documents create, as security for the
Tranche 1 Obligations of the Parent Borrower and each Designated Subsidiary
Borrower, valid and enforceable security interests in and Liens on all of the
Collateral, superior to and prior to the rights of all third persons and subject
to no other Liens (other than Liens permitted pursuant to Section 8.03(a), (k)
or (l)). No filings or recordings are required in order to ensure the
enforceability, perfection or priority of the security interests created under
the Security Documents, except for filings or recordings which shall have been
previously made.

SECTION 7.   Affirmative Covenants.   Each Borrower hereby covenants and agrees
(solely as to itself and its Subsidiaries) that on and as of the Effective Date
and thereafter, for so long as this Agreement is in effect and until the
Commitments have terminated, no Letters of Credit or Notes are outstanding and
the Revolving Loans and Unpaid Drawings, together with interest, Fees and all
other Obligations (other than indemnities described in Section 12.12 which are
not then owing) incurred hereunder, are paid in full:

-50-

--------------------------------------------------------------------------------



Back to Contents

 

7.01    Information Covenants.   The Parent Borrower will furnish to each
Lender:

(a)    Annual Financial Statements.    As soon as available and in any event
within 90 days after the close of each fiscal year of the Parent Borrower, the
consolidated balance sheet of the Parent Borrower and its Subsidiaries as at the
end of such fiscal year and the related consolidated statements of income,
operations, changes in stockholders' equity and cash flows of the Parent
Borrower and its Subsidiaries for such fiscal year, setting forth in comparative
form the consolidated figures for the previous fiscal year, all in reasonable
detail and accompanied by a report thereon of Ernst & Young LLP or other
independent public accountants of recognized national standing selected by the
Parent Borrower, which report shall state that such consolidated financial
statements present fairly the consolidated financial position of each of the
Parent Borrower and its Subsidiaries as at the dates indicated and the
consolidated results of its operations and cash flows for the periods indicated
in conformity with GAAP applied on a basis consistent with prior years (except
as otherwise specified in such report; provided any exceptions or qualifications
thereto must be acceptable to the Required Lenders) and that the audit by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards.

(b)    Quarterly Financial Statements.    As soon as available and in any event
within 60 days after the close of each of the first three quarterly accounting
periods in each fiscal year of the Parent Borrower, consolidated balance sheets
of each of the Parent Borrower and its Subsidiaries as at the end of such period
and the related consolidated statements of income, changes in stockholders’
equity and cash flows of the Parent Borrower and its Subsidiaries for such
period and (in the case of the second and third quarterly periods) for the
period from the beginning of the current fiscal year to the end of such
quarterly period, setting forth in each case in comparative form the
consolidated figures for the corresponding periods of the previous fiscal year,
all in reasonable detail and certified by the Chief Financial Officer of the
Parent Borrower as presenting fairly, in accordance with GAAP (except as
specifically set forth therein; provided any exceptions or qualifications
thereto must be acceptable to the Required Lenders) on a basis consistent with
such prior fiscal periods, the information contained therein, subject to changes
resulting from normal year-end audit adjustments;

(c)    Officer’s Certificates.   At the time of the delivery of the financial
statements provided for in Sections 7.01(a) and 7.01(b), a certificate of the
chief financial officer of the Parent Borrower to the effect that no Default or
Event of Default exists or, if any Default or Event of Default does exist,
specifying the nature and extent thereof, which certificate shall set forth (i)
the calculations required to establish whether the Parent Borrower and its
Subsidiaries were in compliance with the provisions of Sections 8.09, 8.10 and
8.11, inclusive, as at the end of such fiscal year or quarter, as the case may
be, and (ii) if delivered with the financial statements required by Section
7.01(a), the Consolidated Tangible Net Worth on such Financial Statement
Delivery Date.

-51-

--------------------------------------------------------------------------------



Back to Contents

(d)    Notice of Default or Litigation.   (x)   Within five Business Days after
any Borrower becomes aware of the occurrence of any Default, Event of Default
and/or any event or condition constituting, or which would reasonably be
expected to have a Material Adverse Effect, a certificate of an Authorized
Officer of each Borrower setting forth the details thereof and the actions which
the Borrowers are taking or proposes to take with respect thereto and (y)
promptly after any Borrower knows of the commencement thereof, notice, of any
litigation, dispute or proceeding involving a claim against the Parent Borrower
and/or any Subsidiary which claim would reasonably be expected to have a
Material Adverse Effect.

(e)    Other Statements and Reports.   Promptly upon the mailing thereof to the
security holders of the Parent Borrower generally, copies of all financial
statements, reports and proxy statements so mailed.

(f)    SEC Filings.   Promptly upon the filing thereof, copies of all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent) and annual, quarterly or monthly
reports which the Parent Borrower shall have filed with the SEC or any national
securities exchange; provided that any such registration statements and annual,
quarterly or monthly reports shall be deemed delivered to the extent same are
publicly available via the SEC’s “EDGAR” filing system and written notification
thereof has been delivered to the Administrative Agent.

(g)    Insurance Reports and Filings.   (i)   Promptly after the filing thereof,
a copy of each Statutory Statement filed by each Regulated Insurance Company.

(ii)   Promptly following the delivery or receipt, as the case may be, by any
Regulated Insurance Company or any of their respective Subsidiaries, copies of
(a) each material examination and/or audit report or other submitted to any
Regulated Insurance Company by any Applicable Insurance Regulatory Authority,
(b) all material information which the Lenders may from time to time request
with respect to the nature or status of any material deficiencies or violations
reflected in any examination report or other similar report, and (c) each
material registration, filing, submission, report, order, direction,
instruction, approval, authorization, license or other notice which any Borrower
or any Regulated Insurance Company may at any time make with, or receive from,
any Applicable Insurance Regulatory Authority.

(iii)   Upon the written request of the Administrative Agent, a report by an
independent actuarial consulting firm of recognized national standing reviewing
the adequacy of loss and loss adjustment expense reserves as at the end of the
last fiscal year of each Regulated Insurance Company, determined in accordance
with SAP, and stating an estimated amount of minimum reserves, it being agreed
that in each case (x) such independent firm will be provided access to or copies
of all relevant valuations relating to the insurance business of each such
Regulated Insurance Company in the possession of or available to the Parent
Borrower or its Subsidiaries, (y) the Administrative Agent and any Lender who
may review a report pursuant to this Section 7.01(g)(iii) shall have executed a
confidentiality agreement with such independent actuarial consulting firm and
(z) any reasonable costs or expenses associated with furnishing such reports (to
the extent such reports do not otherwise already exist) shall be borne by the
Lender or Lenders upon whose behalf the Administrative Agent shall make a
request therefor.

-52-

--------------------------------------------------------------------------------



Back to Contents

(iv)   Promptly following notification thereof from a Governmental Authority,
notification of the suspension, limitation, termination or non-renewal of, or
the taking of any other action in respect of, any material Insurance License.

(h)    Borrowing Base Certificate.    No later than the tenth Business Day of
each month, a Borrowing Base Certificate from each Borrower of a Tranche 1
Revolving Loan or on whose account a Tranche 1 Letter of Credit has been issued
as of the last day of the immediately preceding month, executed by an Authorized
Officer of such Borrower.

(i)    Other Information.   With reasonable promptness, such other information
or existing documents (financial or otherwise) as the Administrative Agent or
any Lender may reasonably request from time to time.

7.02    Books, Records and Inspections.    The Borrowers will (i) keep, and will
cause each of their respective Subsidiaries to keep, proper books of record and
account in which full, true and correct entries in conformity with GAAP or SAP,
as applicable, shall be made of all dealings and transactions in relation to its
business and activities; and (ii) subject to Section 12.14, permit, and will
cause each of their respective Subsidiaries to permit, representatives of any
Lender at such Lender’s expense prior to the occurrence and during the
continuance of an Event of Default and at the Borrowers’ expense after the
occurrence of an Event of Default to visit and inspect any of their respective
properties, to examine their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants. The Borrowers agree to cooperate
and assist in such visits and inspections, in each case at such reasonable times
and as often as may reasonably be desired.

7.03    Insurance.    Each Borrower will maintain, and will cause each of its
Subsidiaries to maintain (either in the name of such Borrower or in such
Subsidiary’s own name) with financially sound and reputable insurance companies,
insurance on all their property in at least such amounts and against at least
such risks as are usually insured against in the same general area by companies
of established repute engaged in the same or similar businesses.

7.04    Payment of Taxes.    Each Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, in each case, on a timely basis prior to
the date on which penalties attach thereto, and all lawful claims which, if
unpaid, might become a Lien or charge upon any properties of such Borrower or
any of its Subsidiaries; provided that, neither any Borrower nor any Subsidiary
of any Borrower shall be required to pay any such tax, assessment, charge, levy
or claim which is being contested in good faith and by proper proceedings if it
has maintained adequate reserves with respect thereto in accordance with GAAP.

7.05    Maintenance of Existence.   Each Borrower shall maintain, and shall
cause each of its Material Subsidiaries to maintain, its existence and carry on
its business in substantially the same manner and in substantially the same
fields as such business is now carried on and maintained. Each Borrower will
qualify and remain qualified, and cause each of its Subsidiaries to qualify and
remain qualified, as a foreign corporation in each jurisdiction,

-53-

--------------------------------------------------------------------------------



Back to Contents

except these jurisdictions in which the failure to receive or retain such
qualifications would reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect. Notwithstanding anything to the
contrary contained in this Section 7.05, the Borrowers and their respective
Subsidiaries may purchase and sell assets to the extent permitted under Section
8.02.

7.06    Compliance with Statutes, etc.   The Borrowers will, and will cause each
Subsidiary to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to environmental standards and controls) other than those the
non-compliance with which would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

7.07    ERISA.   Promptly after the Parent Borrower, any of its Subsidiaries or
any of its ERISA Affiliates knows or has reason to know that any of the events
or conditions specified below with respect to any Plan or Multiemployer Plan or
Foreign Pension Plan have occurred or exist, a certificate of the Chief
Financial Officer of the Parent Borrower setting forth details respecting such
event or condition and the action if any, that the Parent Borrower, such
Subsidiary or such ERISA Affiliate proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to PBGC or an
applicable foreign governmental agency by the Parent Borrower, such Subsidiary
or such ERISA Affiliate with respect to such event or condition):

(i)   any reportable event, as defined in subsections (c)(1), (2), (5) and (6),
and subsection (d)(2) of Section 4043 of ERISA and the regulations issued
thereunder, with respect to a Plan;

(ii)   the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan under a distress termination or the distress termination of
any Plan;

(iii)   the institution by PBGC of proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Parent Borrower, any of its Subsidiaries or any of its ERISA
Affiliates of a notice from a Multiemployer Plan that such action has been taken
by PBGC with respect to such Multiemployer Plan;

(iv)   the receipt by the Parent Borrower, any of its Subsidiaries or any of its
ERISA Affiliates of notice from a Multiemployer Plan that the Parent Borrower,
any of its Subsidiaries or any of its ERISA Affiliates has incurred withdrawal
liability under Section 4201 of ERISA in excess of $5,000,000 or that such
Multiemployer Plan is in reorganization or insolvency pursuant to Section 4241
or 4245 of ERISA or that it intends to terminate or has terminated under Section
4041A of ERISA whereby a deficiency or additional assessment is levied or
threatened to be levied against a Borrower, any of its Subsidiaries or any of
its ERISA Affiliates;

-54-

--------------------------------------------------------------------------------



Back to Contents

(v)   the institution of a proceeding by a fiduciary of any Plan or
Multiemployer Plan against the Parent Borrower, any of its Subsidiaries or any
of its ERISA Affiliates to enforce Section 515 or 4219(c)(5) of ERISA, which
proceeding is not dismissed within 30 days; and

(vi)   that any material contribution required to be made with respect to a
Foreign Pension Plan has not been timely made, or that the Parent Borrower or
any Subsidiary of the Parent Borrower may incur any material liability pursuant
to any Foreign Pension Plan.

7.08   Maintenance of Property.   Each Borrower shall, and will cause each of
its Subsidiaries to, maintain all of their properties and assets in good
condition, repair and working order, ordinary wear and tear excepted, except
where failure to maintain the same would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

7.09   Maintenance of Licenses and Permits. Each Borrower will, and will cause
each of its Subsidiaries to, maintain all permits, licenses and consents as may
be required for the conduct of its business by any state, federal or local
government agency or instrumentality, except where failure to maintain the same
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

7.10   Claims Paying Ratings.   Each Borrower which is a Regulated Insurance
Company or has a Subsidiary which is a Regulated Insurance Company shall cause
such Regulated Insurance Company which has a claims paying rating from A.M. Best
Co. (or its successor) to maintain at all times a claims-paying rating of at
least “B++” from A.M. Best & Co. (or its successor).

7.11   End of Fiscal Years; Fiscal Quarters.   The Parent Borrower will cause
(i) each of its, and each of its Subsidiaries’, fiscal years to end on December
31 of each year and (ii) each of its, and each of its Subsidiaries’, fiscal
quarters to end on dates which are consistent with a fiscal year-end as
described above.

7.12   Borrowing Base Requirement.   Subject to Section 4.02(d), each Borrower
shall at all times cause its respective Borrowing Base to equal or exceed the
sum of the aggregate principal amount of Tranche 1 Revolving Loans incurred by
such Borrower plus the Tranche 1 Letter of Credit Outstandings attributable to
such Borrower at such time.

7.13   Further Assurances.   Each Borrower shall promptly and duly execute and
deliver to the Administrative Agent and/or the Collateral Agent such documents
and assurances and take such further action as the Administrative Agent may from
time to time reasonably request in order to carry out more effectively the
intent and purpose of the Security Documents and to establish, protect and
perfect the rights and remedies created or intended to be created in favor of
the Collateral Agent, the Administrative Agent or the Lenders pursuant to the
Security Documents.

SECTION 8.   Negative Covenants.   Each Borrower hereby covenants and agrees
(solely as to itself and its Subsidiaries) that on and as of the Effective Date
and thereafter, for so long as this Agreement is in effect and until the
Commitments have terminated, no Letters of Credit or Notes are outstanding and
the Revolving Loans and Unpaid Drawings together with interest, Fees and all
other Obligations (other than indemnities described in Section 12.12 which are
not then owing) incurred hereunder, are paid in full:

-55-

--------------------------------------------------------------------------------



Back to Contents

 

8.01   Changes in Business.   The Parent Borrower will not, and will not permit
any of its Subsidiaries to, engage (directly or indirectly) in any business
other than substantially the same lines of business in which they are engaged on
the Effective Date and reasonable extensions thereof and other businesses that
are complimentary or reasonably related thereto.

8.02   Consolidations, Amalgamations, Mergers, Sales of Assets and
Acquisitions.   (a)   The Parent Borrower will not, and will not permit any of
its Subsidiaries to, consolidate, amalgamate or merge with or into any other
Person, provided that (i) any Borrower may merge or amalgamate with another
Person if (x) such Borrower is the corporation surviving such merger or
amalgamation (it being understood and agreed that in the case of a merger or
amalgamation between a Designated Subsidiary Borrower and the Parent Borrower
the survivor corporation of such merger or amalgamation shall be the Parent
Borrower) and (y) immediately after giving effect to such merger or
amalgamation, no Default or Event of Default shall have occurred and be
continuing, and (ii) Subsidiaries of the Parent Borrower may merge with one
another (subject, in the case of mergers involving Designated Subsidiary
Borrowers, to compliance with the preceding clause (i)).

(b)   No Borrower will, nor will it permit any of its Subsidiaries to, sell,
convey, assign, lease, abandon or otherwise transfer or dispose of, voluntarily
or involuntarily (any of the foregoing being referred to in this Section 8.02(b)
as a “Disposition” and any series of related Dispositions constituting but a
single Disposition), any of its properties or assets, tangible or intangible
(including but not limited to sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper or general intangibles with or without
recourse), except (i) to the extent that the fair market value of the assets
affected by any Disposition or Dispositions (as determined in good faith by the
Board of Directors of the Parent Borrower), when added to the fair market value
of the assets affected by any such other Disposition or Dispositions previously
consummated during the same fiscal year of the Parent Borrowe r (as determined
in good faith by the Board of Directors of the Parent Borrower), does not
constitute more than 20% of the consolidated assets of the Parent Borrower and
its Subsidiaries as of the last day of the most recently ended fiscal year of
the Parent Borrower and (ii) any Subsidiary of the Parent Borrower may make a
Disposition of any of its properties or assets to the Parent Borrower, ESI or
any Wholly-Owned Subsidiary of the Parent Borrower.

(c)   No Borrower will, nor will it permit any of its Subsidiaries to, acquire
all or substantially all of the capital stock or assets of another Person unless
at such time and immediately after giving effect thereto no Default or Event of
Default exists or would result therefrom.

8.03   Liens.   Neither the Parent Borrower nor any of its Subsidiaries will
permit, create, assume, incur or suffer to exist any Lien on any asset tangible
or intangible now owned or hereafter acquired by it, except:

-56-

--------------------------------------------------------------------------------



Back to Contents

(a)   Liens created pursuant to the Credit Documents;

(b)   Liens existing on the Effective Date and listed on Annex VII;

(c)   Liens not securing Indebtedness which are incurred in the ordinary course
of business;

(d)   Liens securing repurchase agreements constituting a borrowing of funds by
the Parent Borrower or any Subsidiary of the Parent Borrower in the ordinary
course of business for liquidity purposes and in no event for a period exceeding
90 days in each case;

(e)   Liens arising pursuant to purchase money mortgages, capital leases or
security interests securing Indebtedness representing the purchase price (or
financing of the purchase price within 90 days after the respective purchase) of
assets acquired after the Effective Date;

(f)   Liens on any asset of any Person existing at the time such Person is
merged, amalgamated or consolidated with or into the Parent Borrower or any of
its Subsidiaries and not created in contemplation of such event; 

(g)   Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the clauses of this
Section 8.03, provided that such Indebtedness is not increased and is not
secured by any additional assets;

(h)   Liens securing obligations owed by the Parent Borrower to any of its
Subsidiaries or owed by any Subsidiary of the Parent Borrower to the Parent
Borrower or any Subsidiary of the Parent Borrower, in each case solely to the
extent that such Liens are required by an Applicable Insurance Regulatory
Authority for such Person to maintain such obligations;

(i)   Liens on investments and cash balances of any Regulated Insurance Company
securing obligations of such Regulated Insurance Company in respect of trust
arrangements formed in the ordinary course of business for the benefit of
cedents to secure reinsurance recoverables owed to them by such Regulated
Insurance Company;

(j)   Liens arising in connection with securities lending arrangements entered
into by the Parent Borrower or any of its Subsidiaries with financial
institutions in the ordinary course of business;

(k)   inchoate Liens for taxes, assessments or governmental charges or levies
not yet due or Liens for taxes, assessments or governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with generally accepted accounting
principles;

(l)   bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Parent Borrower or any of its Subsidiaries, in each case,
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements; provided,
however, that with respect to the Collateral Accounts, any such Liens shall only
be permitted to the extent the Custodian has agreed to subordinate such Liens as
provided in the Account Control Agreement; and

-57-

--------------------------------------------------------------------------------



Back to Contents

 

(m)   Liens not otherwise permitted by the foregoing clauses of this Section
8.03 securing Indebtedness in an aggregate principal amount not at any time
exceeding 10% of Consolidated Tangible Net Worth.

8.04   Indebtedness.   (a)   The Parent Borrower will not, create, incur, assume
or permit to exist any Indebtedness, or agree, become or remain liable
(contingent or otherwise) to do any of the foregoing, except for the Obligations
and other Indebtedness which is either pari passu in right of payment with, or
subordinated in right of payment to, the Obligations.

(b)   The Parent Borrower will not permit any of its Subsidiaries to create,
incur, assume or permit to exist any Indebtedness, or agree, become or remain
liable (contingent or otherwise) to do any of the foregoing, except for (i) the
Obligations, (ii) Indebtedness of Subsidiaries of the Parent Borrower owing to
the Parent Borrower and (iii) Indebtedness of Subsidiaries incurred under
securities lending arrangements entered into in the ordinary course of business.

8.05   Issuance of Stock.   The Parent Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly issue, sell, assign, pledge,
charge or otherwise encumber or dispose of any shares of its preferred or
preference equity securities or options to acquire preferred or preference
equity securities, except the issuance of preferred or preference equity
securities, so long as (x) no part of such preferred or preference equity
securities is mandatorily redeemable (whether on a scheduled basis or as a
result of the occurrence of any event or circumstance) prior to the first
anniversary of the Commitment Expiration Date and (y) such preferred or
preference equity securities do not contain any financial performance related
covenants or incurrence covenants which restrict the operations of the issuer
thereof.

8.06   Dissolution.   No Borrower shall suffer or permit dissolution or
liquidation either in whole or in part, except through corporate reorganization
to the extent permitted by Section 8.02.

8.07   Restricted Payments.   The Parent Borrower will not declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such, or permit any of its Subsidiaries to purchase, redeem, retire, defease or
otherwise acquire for value any Equity Interests in the Parent Borrower, if, in
any case referred to above, a Default or Event of Default shall have occurred
and be continuing at the time of such action or would result therefrom.

-58-

--------------------------------------------------------------------------------



Back to Contents

8.08   Transactions with Affiliates.   Neither the Parent Borrower nor any of
its Subsidiaries shall enter into or be a party to, a transaction with any
Affiliate of the Parent Borrower or such Subsidiary (which Affiliate is not the
Parent Borrower or a Subsidiary), except transactions with Affiliates in good
faith in the ordinary course of business consistent with past practice and on
terms no less favorable to the Parent Borrower or such Subsidiary than those
that could have been obtained in a comparable transaction on an arm’s length
basis from an unrelated Person.

8.09   Maximum Leverage Ratio.   The Parent Borrower will not permit the
Leverage Ratio at any time to be greater than 0.35:1.00.

8.10   Minimum Consolidated Tangible Net Worth.   The Parent Borrower will not
permit Consolidated Tangible Net Worth to be less than $1,250,000,000 at any
time.

8.11   Unencumbered Liquid Assets.   The Parent Borrower will not at any time
permit the sum of (i) cash held by the Parent Borrower and/or any of its
Subsidiaries plus (ii) Cash Equivalents held by the Parent Borrower and/or any
of its Subsidiaries plus (iii) Investment Grade Securities held by the Parent
Borrower and/or any of its Subsidiaries to be reduced to an aggregate amount of
less than the greater of (A) $400,000,000 and (B) the sum of, without
duplication, (x) the stated amount of all outstanding letters of credit issued
for the account of the Parent Borrower and/or any of its Subsidiaries plus (y)
the aggregate outstanding principal amount of all Indebtedness for borrowed
money of the Parent Borrower and its Subsidiaries that is either subject to a
Lien and/or not subordinated in right of payment to the Obligations.

8.12   Private Act.   No Borrower will become subject to a Private Act.

SECTION 9.   Events of Default.   Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

9.01   Payments.   Any Borrower shall (i) default in the payment when due of any
principal of any Revolving Loan or any Note, (ii) default, and such default
shall continue for three or more Business Days, in the payment when due of any
interest on any Revolving Loan or any Note or any Fees or (iii) default in the
prompt payment following notice or demand in respect of any other amounts owing
hereunder or under any other Credit Document; or

9.02   Representations, etc.   Any representation, warranty or material
statement made or deemed made by any Borrower herein or in any other Credit
Document or in any certificate or material statement delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

9.03   Covenants.   Any Borrower shall (a) default in the due performance or
observance by it of any term, covenant or agreement contained in Section
7.01(d)(x), Section 7.02(ii), Section 7.05 (with respect to the first sentence
of Section 7.05 only), Section 7.10 or Section 8, or (b) default in the due
performance or observance by it of any term, covenant or agreement (other than
those referred to in Section 9.01 or clause (a) of this Section 9.03) contained
in this Agreement and such default shall continue unremedied for a period of at
least 45 days; or

-59-

--------------------------------------------------------------------------------



Back to Contents

9.04   Default Under Other Agreements.   (a)   The Parent Borrower or any of its
Subsidiaries shall (i) default in any payment with respect to Indebtedness
(other than the Obligations) in excess of $30,000,000 individually or in the
aggregate, for the Parent Borrower and its Subsidiaries, beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created or (ii) default in the observance or performance of any
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice of acceleration, or any
lapse of time prior to the effectiveness of any notice of acceleration, is
required), any such Indebtedness to become due prior to its stated maturity; or
(b) Indebtedness of the Parent Borrower or its Subsidiaries in excess of
$30,000,000 shall be declared to be due and payable other than in accordance
with the terms of such Indebtedness or required to be prepaid, other than by a
regularly scheduled required prepayment or as a mandatory prepayment (unless
such required prepayment or mandatory prepayment results from a default
thereunder or an event of the type that constitutes an Event of Default), prior
to the stated maturity thereof; or

9.05   Bankruptcy, etc.   The Parent Borrower or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
Parent Borrower or any of its Subsidiaries and the petition is not controverted
within 10 days, or is not dismissed within 60 days, after commencement of the
case; or a custodian (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or substantially all of the property of the Parent Borrower
or any of its Subsidiaries; or the Parent Borrower or any of its Subsidiaries
commences (including by way of applying for or consenting to the appointment of,
or the taking of possession by, a rehabilitator, receiver, custodian, trustee,
conservator or liquidator (collectively, a “conservator”) of itself or all or
any substantial portion of its property) any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency, liquidation, rehabilitation, supervision, conservatorship or similar
law of any jurisdiction or the Bermuda Companies Law whether now or hereafter in
effect relating to the Parent Borrower or any of its Subsidiaries; or any such
proceeding is commenced against (a) any Regulated Insurance Company which is
engaged in the business of underwriting insurance and/or reinsurance in the
United States, or (b) the Parent Borrower or any of its Subsidiaries (other than
(x) any Regulated Insurance Company described in the immediately preceding
clause (a)) to the extent such proceeding is consented to by such Person, and in
the case of either clause (a) or (b) remains undismissed for a period of 60
days; or the Parent Borrower or any of its Subsidiaries is adjudicated insolvent
or bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or (a) any Regulated Insurance Company which is engaged
in the business of underwriting insurance and/or reinsurance in the United
States suffers any appointment of any conservator or the like for it or any
substantial part of its property, or (b) the Parent Borrower or any of its
Subsidiaries (other than any Regulated Insurance Company described in the
immediately preceding clause (a)) suffers any appointment of any conservator or
the like for it or any substantial part of its property which continues
undischarged or unstayed for a period of 60 days; or the Parent Borrower or any
of its Subsidiaries makes a general assignment for the benefit of creditors; or
any corporate action is taken by the Parent Borrower or any of its Subsidiaries
for the purpose of effecting any of the foregoing; or

 

-60-

--------------------------------------------------------------------------------



Back to Contents

 

9.06    ERISA.   (a)   An event or condition specified in Section 7.07 shall
occur or exist with respect to any Plan or Multiemployer Plan or Foreign Pension
Plan, (b) a Borrower, any of its Subsidiaries or any of its ERISA Affiliates
shall fail to pay when due any material amount which they shall have become
liable to pay to the PBGC or to a Plan or a Multiemployer Plan under Title IV of
ERISA, or (c) a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Plan must be terminated, and,
in any of the foregoing cases, as a result of such event or condition, together
with all such other events or conditions, the Parent Borrower, any of its
Subsidiaries or any of its ERISA Affiliates shall be reasonably likely in the
opinion of the general counsel of such Borrower to (i) in the case of the
foregoing clauses (a) and (b) of this Section 9.06, incur a liability to a Plan,
a Multiemployer Plan, a Foreign Pension Plan or PBGC (or any combination of the
foregoing) or (ii) in the case of the foregoing clause (c) of this Section 9.06,
incur a liability to a Plan, Multiemployer Plan, a Foreign Pension Plan or PBGC
(or any combination of the foregoing) in excess of $30,000,000; or

9.07   Judgments.   One or more judgments or decrees shall be entered against
the Parent Borrower or any of its Subsidiaries involving a liability, net of
undisputed reinsurance, of $30,000,000 or more in the case of any one such
judgment or decree or in the aggregate for all such judgments and decrees for
the Parent Borrower and its Subsidiaries and any such judgments or decrees shall
not have been vacated, discharged, satisfied, stayed or bonded pending appeal
within 60 days from the entry thereof; or

9.08    Insurance Licenses.   Any one or more Insurance Licenses of the Parent
Borrower or any of its Subsidiaries shall be suspended, limited or terminated or
shall not be renewed, or any other action shall be taken by any Governmental
Authority, and such suspension, limitation, termination, nonrenewal or other
action would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; or

9.09   Parent Borrower Guaranty.   The Parent Borrower Guaranty shall terminate
or cease, in whole or part, to be a legally valid and binding obligation of the
Parent Borrower, or the Parent Borrower, or any Person acting for or on behalf
of the Parent Borrower, shall contest such validity or binding nature of the
Parent Borrower Guaranty, or any other Person shall assert any of the foregoing;
or

9.10   Security Documents.   Any Security Document shall cease to be in full
force and effect, or shall cease to give the Collateral Agent the Liens, rights,
powers and privileges purported to be created thereby (including, without
limitation, a first priority security interest in, and Lien on, all of the
Collateral subject thereto, in favor of the Collateral Agent, superior to and
prior to the rights of all third Persons and subject to no other Liens); or any
Borrower party to any Security Documents or any other pledgor thereunder shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to any Security Document; or

9.11    Ownership.   A Change of Control shall occur;

-61-

--------------------------------------------------------------------------------



Back to Contents

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Parent Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against any Borrower,
except as otherwise specifically provided for in this Agreement (provided that
if an Event of Default specified in Section 9.05 shall occur with respect to any
Borrower, the result which would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (i) and (ii) below shall occur
automatically without the giving of any such notice): (i) declare the Total
Commitment terminated, whereupon the Commitment of each Lender shall forthwith
terminate immediately and any Facility Fees and Utilization Fees shall forthwith
become due and payable without any other notice of any kind, (ii) declare the
principal of, and any accrued interest in respect of, all Revolving Loans and
all Obligations owing hereunder and under the other Credit Documents to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower, (iii) terminate any Letter of Credit or give a Notice of
NonExtension in respect thereof if permitted in accordance with its terms, (iv)
direct the applicable Borrower to pay (and the applicable Borrower hereby agrees
upon receipt of such notice, or upon the occurrence of any Event of Default
specified in Section 9.05, to pay) to the Administrative Agent at the Payment
Office an amount of cash to be held as security for the respective Borrower’s
reimbursement obligations in respect of all Letters of Credit then outstanding
which were issued for the account of such Borrower, equal to the aggregate
Stated Amount of all such Letters of Credit at such time, and/or (v) direct the
Collateral Agent to enforce any or all of the Liens and security interests
created pursuant to the Security Documents and/or exercise any of the rights and
remedies provided therein. Notwithstanding the foregoing, the Administrative
Agent shall have available to it all other remedies at law or equity, and shall
exercise any one or all of them at the request of the Required Lenders.

SECTION 10.   Definitions.   As used herein, the following terms shall have the
meanings herein specified unless the context otherwise requires. Defined terms
in this Agreement shall include in the singular number the plural and in the
plural the singular:

“Account Control Agreement” means an account control agreement, dated as of the
date of this Agreement, among JPMorgan Chase Bank, as custodian, the Grantors
(as defined in the Security Agreement) from time to time party thereto and the
Collateral Agent, as amended, modified and supplemented and as in effect from
time to time.

“Additional Tranche 1 Commitment” shall mean, for each Additional Tranche 1
Lender, any commitment provided by such Additional Tranche 1 Lender pursuant to
Section 1.15, in such amount as agreed to by such Additional Tranche 1 Lender in
the respective Additional Tranche 1 Commitment Agreement; provided that on the
Additional Tranche 1 Commitment Date upon which an Additional Tranche 1
Commitment of any Additional Tranche 1 Lender becomes effective, such Additional
Tranche 1 Commitment of such Additional Tranche 1 Lender shall (x) in the case
of an existing Tranche 1 Lender be added to (and thereafter become a part of)
the existing Tranche 1 Commitment of such existing Tranche 1 Lender for all
purposes of this Agreement as contemplated by Section 1.15 and (y) in the case
of a new Tranche 1 Lender, be converted to a Tranche 1 Commitment and become a
Tranche 1 Commitment for all purposes of this Agreement as contemplated by
Section 1.15.

-62-

--------------------------------------------------------------------------------



Back to Contents

“Additional Tranche 2 Commitment” shall mean, for each Additional Tranche 2
Lender, any commitment provided by such Additional Tranche 2 Lender pursuant to
Section 1.16, in such amount as agreed to by such Additional Tranche 2 Lender in
the respective Additional Tranche 2 Commitment Agreement; provided that on the
Additional Tranche 2 Commitment Date upon which an Additional Tranche 2
Commitment of any Additional Tranche 2 Lender becomes effective, such Additional
Tranche 2 Commitment of such Additional Tranche 2 Lender shall (x) in the case
of an existing Tranche 2 Lender be added to (and thereafter become a part of)
the existing Tranche 2 Commitment of such existing Tranche 2 Lender for all
purposes of this Agreement as contemplated by Section 1.16 and (y) in the case
of a new Tranche 2 Lender, be converted to a Tranche 2 Commitment and become a
Tranche 2 Commitment for all purposes of this Agreement as contemplated by
Section 1.16.

“Additional Tranche 3 Commitment” shall mean, for each Additional Tranche 3
Lender, any commitment provided by such Additional Tranche 3 Lender pursuant to
Section 1.17, in such amount as agreed to by such Additional Tranche 3 Lender in
the respective Additional Tranche 3 Commitment Agreement; provided that on the
Additional Tranche 3 Commitment Date upon which an Additional Tranche 3
Commitment of any Additional Tranche 3 Lender becomes effective, such Additional
Tranche 3 Commitment of such Additional Tranche 3 Lender shall (x) in the case
of an existing Tranche 3 Lender be added to (and thereafter become a part of)
the existing Tranche 3 Commitment of such existing Tranche 3 Lender for all
purposes of this Agreement as contemplated by Section 1.17 and (y) in the case
of a new Tranche 3 Lender, be converted to a Tranche 3 Commitment and become a
Tranche 3 Commitment for all purposes of this Agreement as contemplated by
Section 1.17.

“Additional Tranche 1 Commitment Agreement” shall mean an Additional Tranche 1
Commitment Agreement substantially in the form of Exhibit J-1 (appropriately
completed).

“Additional Tranche 2 Commitment Agreement” shall mean an Additional Tranche 2
Commitment Agreement substantially in the form of Exhibit J-2 (appropriately
completed).

“Additional Tranche 3 Commitment Agreement” shall mean an Additional Tranche 3
Commitment Agreement substantially in the form of Exhibit J-3 (appropriately
completed).

“Additional Tranche 1 Commitment Date” shall mean each date upon which an
Additional Tranche 1 Commitment under an Additional Tranche 1 Commitment
Agreement becomes effective as provided in Section 1.15.

“Additional Tranche 2 Commitment Date” shall mean each date upon which an
Additional Tranche 2 Commitment under an Additional Tranche 1 Commitment
Agreement becomes effective as provided in Section 1.16.

“Additional Tranche 3 Commitment Date” shall mean each date upon which an
Additional Tranche 3 Commitment under an Additional Tranche 3 Commitment
Agreement becomes effective as provided in Section 1.17.

-63-

--------------------------------------------------------------------------------



Back to Contents

“Additional Tranche 1 Lender” shall have the meaning provided in Section
1.15(b).

“Additional Tranche 2 Lender” shall have the meaning provided in Section
1.16(b).

“Additional Tranche 3 Lender” shall have the meaning provided in Section
1.17(b).

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to the Administrative Agent
appointed pursuant to Section 11.09.

“Advance Rate” shall mean, for any category of Cash or obligation or investment
specified below in the column entitled “Cash and Eligible Securities” (other
than cash, the “Eligible Securities”), the percentage set forth opposite such
category of cash or Eligible Securities below in the column entitled “Advance
Rate” and, in each case, subject to the original term to maturity criteria set
forth therein:

Cash and Eligible Securities:   Advance Rate: Cash:

U.S. Dollars.   100% Time Deposits, CDs and Money Market Deposits:

Time deposits, certificates of deposit and money market deposits of any
commercial bank incorporated in the United States with a rating of at least (i)
AA- from S&P and (ii) Aa3 from Moody’s and maturing within two years from the
date of acquisition.   90% U.S. Government Securities:

Securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof (provided that the full faith
and credit of the United States is pledged in support thereof).  
With maturities from the date of acquisition of (x) two years or less, 95%, (y)
more than two years and less than 10 years, 90% and (z) more than 10 years, 85%.
Agency Securities:

(i) Single-class mortgage participation certificates in book-entry form backed
by single-family residential mortgage loans, the full and timely payment of
interest at the applicable certificate rate and the ultimate collection of
principal of which are guaranteed by the Federal Home Loan Mortgage Corporation
(excluding REMIC or other multi-class pass-through certificates, collateralized
mortgage obligations, pass-through certificates backed by adjustable rate
mortgages, securities paying interest or principal only and similar derivative
securities); (ii) single-class mortgage pass-through certificates in book-entry
form backed by single-family residential mortgage loans, the full and timely
payment of interest at the applicable certificate rate and ultimate collection
of principal of which are guaranteed by the Federal National Mortgage
Association (excluding REMIC or other multi-class pass-through certificates,
pass-through certificates backed by adjustable rate mortgages, collateralized
mortgage obligations, securities paying interest or principal only and similar
derivative securities);  



With maturities from the date of acquisition of (x) two years or less, 95%, (y)
more than two years and less than 10 years, 90% and (z) more than 10 years, 85%.








-64-

--------------------------------------------------------------------------------



Back to Contents

and (iii) single-class fully modified pass-through certificates in book-entry
form backed by single-family residential mortgage loans, the full and timely
payment of principal and interest of which is guaranteed by the Government
National Mortgage Association (excluding REMIC or other multi-class pass-through
certificates, collateralized mortgage obligations, pass-through certificates
backed by adjustable rate mortgages, securities paying interest or principal
only and similar derivatives securities).
    Investment Grade Municipal Bonds Level I:

Municipal bonds rated at least (i) AAA from S&P and (ii) Aaa from Moody’s and
maturing within five years from the date of acquisition.   90% Investment Grade
Municipal Bonds Level II:

Municipal bonds rated at least (i) BBB from S&P and (ii) Baa2 from Moody’s and
maturing within five years from the date of acquisition, but no higher than (x)
AA+ from S&P and (y) Aa1 from Moody’s.   85% Investment Grade Nonconvertible
Corporate Bonds Level I:

Nonconvertible corporate bonds that are publicly traded on a nationally
recognized exchange, eligible to be settled by the Depository Trust Company
(“DTC”) and rated at least (i) AA- from S&P and (ii) Aa3 from Moody’s.  
With maturities from the date of acquisition of (x) two years or less, 90% and
(y) more than two years and less than 10 years, 85%.
Investment Grade Nonconvertible Corporate Bonds Level II:

Nonconvertible corporate bonds that are publicly traded on a nationally
recognized exchange, eligible to be settled by DTC and rated at least (i) BBB
from S&P and (ii) Baa2 from Moody’s, but no higher than (x) A+ from S&P and (y)
A1 from Moody’s.   80% Commercial Paper:

Commercial paper issued by any entity organized in the United States rated at
least (i) A-1 or the equivalent thereof by S&P and (ii) P-1 or the equivalent
thereof by Moody’s and maturing not more than one year after the date of
acquisition.   90% Asset-Backed Securities:

Asset-backed securities rated at least (i) AAA by S&P and (ii) Aaa by Moody’s,
provided that (x) such securities are backed by credit card receivables or
automobile loans and have a remaining maturity of 10 years or less and (y)
asset-backed securities will not constitute Eligible Securities if they are
certificated securities that cannot be paid or delivered by book entry (and all
asset-backed securities issued by an issuer incorporated in the United States of
America must be capable of settlement through DTC).   80% All other securities  
0%

Notwithstanding the foregoing, (A) Eligible Securities shall be limited to
securities primarily cleared and settled within the United States, (B) the value
of Eligible Securities at any time shall be determined based on the Borrowing
Base Report (as defined in the Security Agreement) then most recently prepared
by the Collateral Agent, (C) if at any time the securities of any single
corporate or municipal issuer (or any Affiliate thereof) represent more than 10%
of the aggregate value of all Cash and Eligible Securities of all Borrowing
Bases, the value in excess of 10% shall be excluded from said Borrowing Bases
(with such exclusion being allocated on the basis of the respective securities
of such single corporate or municipal issuer (or Affiliate thereof) held in the
respective Borrowing Bases) and (D) if at any time asset-backed securities of
any single issuer represent more than $10,000,000 of the aggregate value of all
Cash and Eligible Securities of all Borrowing Bases, the value in excess of
$10,000,000 shall be excluded from said Borrowing Bases (with such exclusion
being allocated on the basis of the respective asset-backed securities held in
the respective Borrowing Bases).

-65-

--------------------------------------------------------------------------------



Back to Contents

 

“Affected Loan” shall have the meaning provided in Section 4.02(g).

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person, provided, that a Person shall not be deemed to be an
Affiliate solely as a result of a title or position held by such Person. A
Person shall be deemed to control a corporation if such Person possesses,
directly or indirectly, the power (i) to vote 10% or more of the actual voting
power for the election of directors of such corporation or (ii) to direct or
cause the direction of the management and policies of such corporation, whether
through the ownership of voting securities, by contract or otherwise.

“Agents” shall mean, collectively, the Administrative Agent and the Collateral
Agent.

“Agreement” shall mean this Credit Agreement, as the same may be from time to
time modified, amended and/or supplemented.

“Applicable Insurance Regulatory Authority” shall mean, when used with respect
to any Regulated Insurance Company, the insurance department or similar
administrative authority or agency located in (x) each state in which such
Regulated Insurance Company is domiciled or (y) to the extent asserting
regulatory jurisdiction over such Regulated Insurance Company, the insurance
department, authority or agency in each state in which such Regulated Insurance
Company is licensed, and shall include any Federal insurance regulatory
department, authority or agency that may be created and that asserts regulatory
jurisdiction over such Regulated Insurance Company.

“Applicable Margin” shall mean, for any day:

(a)   with respect to interest on any Tranche 1 Revolving Loan, Tranche 1
Facility Fee, Tranche 1 Utilization Fee or Tranche 1 Letter of Credit Fee, for
any Margin Adjustment Period, from and after any Start Date to and including the
corresponding End Date, the respective percentage per annum set forth below
opposite the respective Level (i.e., Level 1, Level 2 or Level 3, as the case
may be) indicated to have been achieved on the applicable Test Date for such
Start Date (as shown in the respective officer’s certificate delivered pursuant
to Section 7.01(c)):

-66-

--------------------------------------------------------------------------------



Back to Contents



Leverage
Ratio Level 1:

less than or
equal to
0.20:1.00 Level 2:

greater than
0.20:1.00 and less
than or equal to
0.25:1.00 Level 3:

greater than
0.25:1.00 Applicable Margin
for Eurodollar Loans 0.20% 0.25% 0.30% Applicable Margin
for Base Rate Loans 0.00% 0.00% 0.00% Applicable Margin
or Facility Fee 0.10% 0.10% 0.10% Applicable Margin
for Utilization Fee 0.125% 0.125% 0.125%

(b)   with respect to interest on any Tranche 2 Revolving Loan or Tranche 3
Revolving Loan, Tranche 2 Facility Fee or Tranche 3 Facility Fee, Tranche 2
Utilization Fee or Tranche 3 Utilization Fee or Tranche 2 Letter of Credit Fee,
for any Margin Adjustment Period, from and after any Start Date to and including
the corresponding End Date, the respective percentage per annum set forth below
opposite the respective Level (i.e., Level 1, Level 2 or Level 3, as the case
may be) indicated to have been achieved on the applicable Test Date for such
Start Date (as shown in the respective officer’s certificate delivered pursuant
to Section 7.01(c)):



Leverage
Ratio Level 1:

less than or
equal to
0.20:1.00 Level 2:

greater than
0.20:1.00 and less
than or equal to
0.25:1.00 Level 3:

greater than
0.25:1.00 Applicable Margin
for Eurodollar Loans 0.40% 0.50% 0.70% Applicable Margin
for Base Rate Loans 0.00% 0.00% 0.00% Applicable Margin
for Facility Fee 0.10% 0.125% 0.175% Applicable Margin
for Utilization Fee 0.125% 0.125% 0.25%

Notwithstanding the foregoing, (i) if the Parent Borrower fails to deliver the
financial statements required to be delivered pursuant to Section 7.01(a) or (b)
(accompanied by the officer’s certificate required to be delivered pursuant to
Section 7.01(c) showing the applicable Leverage Ratio on the relevant Test Date)
on or prior to the respective date required by such Sections, then Level 3
pricing shall apply until such time, if any, as the financial statements
required as set forth above and the accompanying officer’s certificate have been
delivered showing the pricing for the respective Margin Adjustment Period is at
a level below Level 3 (it being understood that, in the case of any late
delivery of the financial statements and officer’s certificate as so required,
any reduction in the Applicable Margin shall apply only from and after the date
of the delivery of the complying financial statements and officer’s
certificate); (ii) except when clause (iii) below is applicable Level 1 pricing
shall apply for the period from the Effective Date to the date of the delivery
of the Parent Borrower’s consolidated financial statements (and related
officer’s certificate) in respect of its fiscal year ending June 30, 2004; and
(iii) Level 3 pricing shall apply at all times when any Event of Default is in
existence.

-67-

--------------------------------------------------------------------------------



Back to Contents

 

“Assignment Agreement” shall mean an assignment agreement in the form of Exhibit
G (appropriately completed).

“Authorized Officer” shall mean any senior officer of a Borrower designated as
such in writing by such Borrower to, and found acceptable by, the Administrative
Agent.

“Bankruptcy Code” shall have the meaning provided in Section 9.05.

“Base Rate” at any time shall mean the higher of (x) the rate which is 1/2 of 1%
in excess of the Federal Funds Effective Rate and (y) the Prime Lending Rate as
in effect from time to time.

“Base Rate Loans” shall mean each Revolving Loan bearing interest at the rates
provided in Section 1.08(a).

“Bermuda Companies Law” shall mean the Companies Act 1981 of Bermuda and other
relevant Bermuda law.

“Borrower” or “Borrowers” shall mean the Parent Borrower, the Initial Designated
Subsidiary Borrowers and each Person which is designated as a Designated
Subsidiary Borrower after the Effective Date in accordance with Section 1.14.
For the purposes of Sections 5, 6, 7, 8 and 9 (including the defined terms used
therein) any reference to “Borrower” or “Borrowers” shall also mean, and
include, the Parent Borrower in its capacity as guarantor under Section 13.

“Borrowing” shall mean the incurrence of one Type of Revolving Loan of a single
Tranche hereunder by the Parent Borrower from all of the Lenders of the
respective Tranche on a pro rata basis on a given date (or resulting from a
conversion or conversions on such date), having in the case of Eurodollar Loans
the same Interest Period, provided that Base Rate Loans incurred pursuant to
Section 1.10(b) shall be considered part of any related Borrowing of Eurodollar
Loans.

“Borrowing Base” shall mean, at any time, and in respect of each Borrower, the
aggregate amount of Cash and Eligible Securities held in the Collateral Accounts
applicable to such Borrower under the Security Agreement at such time multiplied
in each case by the respective Advance Rates for Cash and such Eligible
Securities; provided that (a) all Cash and Eligible Securities in respect of any
Borrowing Base shall only be included in such Borrowing Base to the extent same
are subject to a first priority perfected security interest in favor of the
Collateral Agent pursuant to the Security Documents and (b) Eligible Securities
which are subject to a securities lending arrangement shall not be included in a
Borrowing Base.

“Borrowing Base Certificate” shall mean a Borrowing Base Certificate
substantially in the form of Exhibit K hereto.

-68-

--------------------------------------------------------------------------------



Back to Contents

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day, excluding Saturday, Sunday and any day which shall be in
the City of New York a legal holiday or a day on which banking institutions are
authorized by law or other governmental actions to close, and (ii) with respect
to all notices and determinations in connection with, and payments of principal
and interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in U.S.
dollar deposits in the interbank Eurodollar market.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any State thereof, the District of Columbia or any foreign jurisdiction
having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause (i)
above entered into with any bank meeting the qualifications specified in clause
(ii) above, (iv) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least P1
or the equivalent thereof by Moody’s and in each case maturing not more than one
year after the date of acquisition by such Person, (v) investments in money
market funds substantially all of whose assets are comprised of securities of
the types described in clauses (i) through (iv) above.

“Change of Control” shall mean the occurrence of any of the following events or
conditions: (a) any Person or group of Persons (as used in Sections 13 and 14 of
the Securities Exchange Act of 1934, and the rules and regulations thereunder),
other than one or more Initial Lead Investors and their respective affiliates,
shall have become the beneficial owner (as defined in rules promulgated by the
SEC) of more than 35% of the voting securities of the Parent Borrower; or (b) a
majority of the members of the Parent Borrower’s board of directors are persons
who are then serving on the board of directors without having been elected by
the board of directors or having been nominated for election by its
shareholders.

“Claims” shall have the meaning provided in Section 12.01.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall have the meaning provided in the Security Agreement.

“Collateral Account” shall have the meaning provided in the Security Agreement.

“Collateral Agent” shall have the meaning provided in the Security Agreement.

-69-

--------------------------------------------------------------------------------



Back to Contents

“Commitment” shall mean, collectively, the Tranche 1 Commitments, the Tranche 2
Commitments and the Tranche 3 Commitments.

“Commitment Expiration Date” shall mean August 6, 2007.

“Consolidated Indebtedness” shall mean, as of any date of determination, (i) all
Indebtedness for borrowed money of the Parent Borrower and its Subsidiaries at
such time determined on a consolidated basis in accordance with GAAP plus (ii)
any Indebtedness for borrowed money of any other Person as to which the Parent
Borrower and/or any of its Subsidiaries has created a guarantee or other
Contingent Obligation (but only to the extent of such guarantee or other
Contingent Obligation). For the avoidance of doubt, “Consolidated Indebtedness”
shall not include any contingent obligations of any Person under or in
connection with letters of credit or similar facilities so long as no drawings
or payments have been made in respect thereof.

“Consolidated Net Worth” shall mean, as of any date of determination, the Net
Worth of the Parent Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP after appropriate deduction for any minority
interests in Subsidiaries.

“Consolidated Tangible Net Worth” shall mean, as of the date of any
determination, Consolidated Net Worth of the Parent Borrower and its
Subsidiaries on such date less the amount of all intangible items included
therein, including, without limitation, goodwill, franchises, licenses, patents,
trademarks, trade names, copyrights, service marks, brand names and write-ups of
assets.

“Consolidated Total Capital” shall mean, as of any date of determination, the
sum of (i) Consolidated Indebtedness and (ii) Consolidated Net Worth at such
time.

“Contingent Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of such primary
obligation against loss in respect thereof; provided, however, that the term
Contingent Obligation shall not include (x) endorsements of instruments for
deposit or collection in the ordinary course of business or (y) obligations of
any Regulated Insurance Company under Insurance Contracts, Reinsurance
Agreements or Retrocession Agreements. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

-70-

--------------------------------------------------------------------------------



Back to Contents

“Credit Documents” shall mean this Agreement, the Notes, each Assignment
Agreement, each DSB Assumption Agreement, each Security Document and all other
documents, instruments and agreements entered into in connection herewith or
therewith.

“Default” shall mean any event, act or condition which, with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Designated Subsidiary Borrower” shall mean (a) ESI, (b) EUHC, (c) EWHL, (d)
EWIL and (e) each Person which is designated as an additional Designated
Subsidiary Borrower after the Effective Date in accordance with Section 1.14.

“Dispositions” shall have the meaning provided in Section 8.02(b).

“Dollar” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“DSB Assumption Agreement” shall mean an assumption agreement in the form of
Exhibit H.

“Effective Date” shall have the meaning provided in Section 5.01.

“Eligible Securities” shall have the meaning provided in the definition of the
term Advance Rates.

“End Date” shall mean, with respect to any Margin Adjustment Period, the last
day of such Margin Adjustment Period.

“Equity Interests” shall mean, with respect to any Person, shares of capital
stock of (or other ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

-71-

--------------------------------------------------------------------------------



Back to Contents

“ERISA Affiliate” shall mean any corporation or trade or business which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Parent Borrower or any of its Subsidiaries or
is under common control (within the meaning of Section 414(c) of the Code) with
the Parent Borrower or any of its Subsidiaries.

“ESI” shall mean Endurance Specialty Insurance Ltd., a company organized under
the laws of Bermuda.

“EUHC” shall mean Endurance U.S. Holdings Corp., a corporation organized under
the laws of Delaware.

“Eurodollar Loans” shall mean each Revolving Loan bearing interest at the rates
provided in Section 1.08(b).

“Eurodollar Rate” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum that appears on page 3750 of the Dow
Jones Telerate Screen (or any successor page) for Dollar deposits with
maturities comparable to such Interest Period as of 11:00 A.M. (London time) on
the date which is two Business Days prior to the commencement of such Interest
Period or, if such a rate does not appear on page 3750 of the Dow Jones Telerate
Screen (or any successor page), the offered quotations to first-class banks in
the London interbank market by JPMorgan Chase Bank for Dollar deposits of
amounts in same day funds comparable to the outstanding principal amount of such
Dollar denominated Revolving Loan with maturities comparable to such Interest
Period determined as of 11:00 A.M. (London time) on the date which is two
Business Days prior to the commencement of such Interest Period divided (and
rounded upward to the next whole multiple of 1/16 of 1%) by (ii) a percentage
equal to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves) applicable to any member bank of the Federal Reserve System
in respect of Eurocurrency liabilities as defined in Regulation D (or any
successor category of liabilities under Regulation D).

“Event of Default” shall have the meaning provided in Section 9.

“EWHL” shall mean Endurance Worldwide Holdings Limited, a company organized
under the laws of England.

“EWIL” shall mean Endurance Worldwide Insurance Limited, a company organized
under the laws of England.

“Existing Credit Agreement” shall mean the Amended and Restated Credit Agreement
dated as of August 13, 2002, and amended and restated as of August 8, 2003,
among Endurance Specialty Holdings Ltd., various designated subsidiary
borrowers, various lending institutions and JPMorgan Chase Bank, as
administrative agent.

“Existing Lender Agreement” shall mean an Existing Lender Agreement
substantially in the form of Exhibit M (appropriately completed).

-72-

--------------------------------------------------------------------------------



Back to Contents

“Existing Letters of Credit” shall mean, collectively, Existing Tranche 1
Letters of Credit and Existing Tranche 2 Letters of Credit.

“Existing Tranche 1 Letter of Credit” shall have the meaning provided in Section
2A.08(a).

“Existing Tranche 2 Letter of Credit” shall have the meaning provided in Section
2B.08(a).

“Expiration Date” shall mean August 6, 2004.

“Facility Fees” shall mean, collectively, the Tranche 1 Facility Fee, the
Tranche 2 Facility Fee and the Tranche 3 Facility Fee.

“Federal Funds Effective Rate” shall mean for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected in good faith by the Administrative
Agent.

“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
3.01.

“Final Maturity Date” shall mean the date when the Commitment Expiration Date
has occurred, all Letters of Credit have expired or terminated and all amounts
owing hereunder have been paid in full.

“Financial Statement Delivery Date” shall mean each date upon which the
respective officer’s certificate is delivered pursuant to Section 7.01(c)
(together with the related financial statements pursuant to Section 7.01(a)).

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Parent Borrower or any one or more
of its Subsidiaries primarily for the benefit of employees of the Parent
Borrower or such Subsidiaries residing outside the United States of America,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.

“GAAP” shall mean generally accepted accounting principles in the United States
of America; it being understood and agreed that determinations in accordance
with GAAP for purposes of Section 8, including defined terms as used therein,
are subject (to the extent provided therein) to Section 12.07(a).

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any Applicable Insurance Regulatory Authority.

-73-

--------------------------------------------------------------------------------



Back to Contents

“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Lenders and the Issuing Agent.

“Indebtedness” of any Person shall mean, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) the deferred purchase price
of assets or services which in accordance with GAAP would be shown on the
liability side of the balance sheet of such Person, (iii) the face amount of all
letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder, (iv) all indebtedness of a type
referred to in clauses (i) through (iii) or (v) through (vii) of this definition
of a second Person secured by any Lien on any property owned by such first
Person, whether or not such Indebtedness has been assumed, (v) all capitalized
lease obligations of such Person, (vi) all obligations of such Person under
Interest Rate Protection Agreements and (vii) all Contingent Obligations of such
Person with respect to any of the foregoing; provided that, Indebtedness shall
not include (x) trade payables (including payables under insurance contracts and
reinsurance payables) and accrued expenses, in each case arising in the ordinary
course of business and (y) obligations with respect to Policies.

“Initial Designated Subsidiary Borrowers” shall mean those Designated Subsidiary
Borrowers set forth in clauses (a) through (e), inclusive, of the definition
thereof.

“Insurance Business” shall mean one or more aspects of the business of selling,
issuing or underwriting insurance or reinsurance.

“Insurance Contract” shall mean any insurance contract or policy issued by a
Regulated Insurance Company but shall not include any Reinsurance Agreement or
Retrocession Agreement.

“Insurance Licenses” shall mean, with respect to each Regulated Insurance
Company, licenses (including, without limitation, licenses or certificates of
authority from Applicable Insurance Regulatory Authorities), permits or
authorizations to transact insurance and reinsurance business held by such
Regulated Insurance Company.

“Interest Period” shall mean, with respect to any Eurodollar Loan, the interest
period applicable thereto, as determined pursuant to Section 1.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement.

“Intermediate Holding Companies” shall mean, collectively, (x) EUHC and (y) any
other Subsidiary of the Parent Borrower that is designated as an additional
Designated Subsidiary Borrower after the Effective Date and is a “holding
company” (i.e. such Designated Subsidiary Borrower does not own any material
assets other than the equity interests of its direct Subsidiaries).

-74-

--------------------------------------------------------------------------------



Back to Contents

“Investment Grade Securities” shall mean and include (i) U.S. Government
Obligations (other than Cash Equivalents), (ii) debt securities or debt
instruments with a rating of BBB- or higher by S&P, Baa3 or higher by Moody’s,
Class (2) or higher by NAIC or the equivalent of such rating by S&P, Moody’s or
NAIC, or if none of S&P, Moody’s and NAIC shall then exist, the equivalent of
such rating by any other nationally recognized securities rating agency, but
excluding any debt securities or instruments constituting loans or advances
among the Parent Borrower and its Wholly-Owned Subsidiaries, and (iii) any fund
investing exclusively in investments of the type described in clauses (i) and
(ii) which funds may also hold immaterial amounts of cash pending investment
and/or distribution.

“Issuing Agent” shall mean JPMorgan Chase Bank.

“Legal Requirements” shall mean all applicable laws, rules and regulations made
by any governmental body or regulatory authority (including, without limitation,
any Applicable Insurance Regulatory Authority) having jurisdiction over the
Parent Borrower or a Subsidiary of the Parent Borrower.

“Lender” shall have the meaning provided in the first paragraph of this
Agreement.

“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing or (ii) a Lender having
notified the Administrative Agent and/or the applicable Borrower that it does
not intend to comply with its obligations under Sections 1.01, 2A or 2B, in the
case of either clause (i) or (ii) above as a result of the appointment of a
receiver or conservator with respect to such Lender at the direction or request
of any regulatory agency or authority.

“Letter of Credit Outstandings” shall mean, collectively, the Tranche 1 Letter
of Credit Outstandings and the Tranche 2 Letter of Credit Outstandings.

“Letter of Credit Supportable Obligations” shall mean obligations of the Parent
Borrower or any of its Subsidiaries to any other Person which are permitted to
exist pursuant to the terms of this Agreement.

“Letters of Credit” shall mean, collectively, the Tranche 1 Letters of Credit
and the Tranche 2 Letters of Credit.

“Leverage Ratio” shall mean the ratio of (i) Consolidated Indebtedness to (ii)
Consolidated Total Capital.

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof), or any understanding or agreement to repurchase any property or assets
sold by the Parent Borrower or any of its Subsidiaries (including sales of
accounts receivable or notes with recourse to the Parent Borrower or any of its
Subsidiaries), or the assignment of any right to receive income, or the filing
of any financing statement under the UCC or any other similar notice under any
similar recording or notice statute relating to any property.

-75-

--------------------------------------------------------------------------------



Back to Contents

“Majority Tranche 1 Lenders” shall mean, at any time, Tranche 1 Lenders whose
Tranche 1 Commitments (or, after the Tranche 1 Commitments have terminated, the
sum of such Tranche 1 Lenders’ (x) then outstanding Tranche 1 Revolving Loans
plus (y) Tranche 1 Percentages of the Tranche 1 Letter of Credit Outstandings at
such time) represent an amount greater than 50% of the Total Tranche 1
Commitment (or after the termination thereof, the sum of (x) the then total
outstanding Tranche 1 Revolving Loans plus (y) the Tranche 1 Letter of Credit
Outstandings at such time).

“Margin Adjustment Period” shall mean each period which shall commence on the
date upon which the respective officer’s certificate is delivered pursuant to
Section 7.01(c) (together with the related financial statements pursuant to
Section 7.01(a) or (b), as the case may be) and which shall end on the date of
actual delivery of the next officer’s certificate pursuant to Section 7.01(c)
(and related financial statements) or the latest date on which such next
officer’s certificate (and related financial statements) is required to be so
delivered; it being understood that the first Margin Adjustment Period shall
commence with the delivery of the Parent Borrower’s financial statements (and
related officer’s certificate) in respect of its fiscal quarter ending June 30,
2004.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean, (i) a material adverse effect on the
business, operations, property or financial condition of the Parent Borrower and
its Subsidiaries taken as a whole or (ii) a material adverse effect on (x) the
rights and remedies of the Administrative Agent or the Lenders under the Credit
Documents, (y) the ability of any Borrower to perform its obligations under the
Credit Documents to which it is a party or (z) the legality, validity or
enforceability of any Credit Document.

“Material Subsidiary” shall mean any Subsidiary of the Parent Borrower whose
total assets or total revenues exceed 10% of the total assets or gross revenues,
respectively, of the Parent Borrower and its Subsidiaries on a consolidated
basis as of the most recent fiscal quarter end and for the most recent fiscal
quarter period, respectively, determined in accordance with GAAP.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” shall mean any multiemployer plan as defined in Section
4001(a)(3) of ERISA, which is maintained or contributed to by (or to which there
is an obligation to contribute of) the Parent Borrower, any of its Subsidiaries
or any of its ERISA Affiliates, and each such plan for the five year period
immediately following the latest date on which the Parent Borrower, such
Subsidiary or such ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such plan.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Worth” shall mean, as to any Person, the sum of its capital stock
(including, without limitation, its preferred stock), capital in excess of par
or stated value of shares of its capital stock (including, without limitation,
its preferred stock), retained earnings and any other account which, in
accordance with GAAP, constitutes stockholders equity, but excluding (i) any
treasury stock and (ii) the effects of Financial Accounting Statement No. 115.

-76-

--------------------------------------------------------------------------------



Back to Contents

“Note” shall mean, collectively, each Tranche 1 Note, each Tranche 2 Note and
each Tranche 3 Note.

“Notice of Borrowing” shall have the meaning provided in Section 1.03.

“Notice of Conversion” shall have the meaning provided in Section 1.06.

“Notice of Non-Extension” shall have the meaning provided in Section 2A.05.

“Notice Office” shall mean the office of the Administrative Agent at One Chase
Manhattan Plaza, New York, New York 10081, Attention: Laura Rebecca, Telephone:
(212) 552-7253, Facsimile: (212) 552-7490, or such other office as the
Administrative Agent may designate to the Parent Borrower and the Lenders from
time to time.

“Obligations” shall mean all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing to the
Administrative Agent, the Issuing Agent or any Lender pursuant to the terms of
this Agreement or any other Credit Document.

“Original Lenders” shall mean each Person which was a “Tranche 1 Lender” under,
and as defined in, the Existing Credit Agreement.

“Parent Borrower” shall have the meaning provided in the first paragraph of this
Agreement. For the purposes of Sections 5, 6, 7, 8 and 9 (including the defined
terms used therein) any reference to “Parent Borrower” shall also mean, and
include, the Parent Borrower in its capacity as a guarantor under Section 13.

“Parent Borrower Guaranteed Obligations” shall mean the principal of and
interest on all Revolving Loans incurred by any Designated Subsidiary Borrower
and all reimbursement obligations and Unpaid Drawings with respect to Letters of
Credit issued for the account of any Designated Subsidiary Borrower, together
with all the other obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due)
and liabilities (including, without limitation, indemnities, fees and interest
thereon) of any Designated Subsidiary Borrower to any Lender, the Administrative
Agent and the Issuing Agent now existing or hereafter incurred under, arising
out of or in connection with, this Agreement and each other Credit Document
pursuant to which any Designated Subsidiary Borrower is a party and the due
performance and compliance by any such Designated Subsidiary Borrower with all
the terms, conditions and agreements contained in this Agreement and each such
other Credit Document.

“Parent Borrower Guaranty” shall mean the guaranty of the Parent Borrower
provided in Section 13.

“Patriot Act” shall have the meaning set forth in Section 12.17.

-77-

--------------------------------------------------------------------------------



Back to Contents

“Payment Office” shall mean the office of the Administrative Agent at 1111
Fannin, Houston, Texas 77002, Attention: Andrew Perkins, Telephone: (713)
750-3510, Facsimile: (713) 750-2223, or such other office as the Administrative
Agent may designate to the Parent Borrower and the Lenders from time to time.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA and
subject to Title IV of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) the Parent Borrower or any of its
Subsidiaries or any of its ERISA Affiliates, and each such plan for the five
year period immediately following the latest date on which the Parent Borrower,
any of its Subsidiaries or any of its ERISA Affiliates maintained, contributed
to or had an obligation to contribute to such plan.

“Policies” shall mean all insurance policies, annuity contracts, guaranteed
interest contracts and funding agreements (including riders to any such policies
or contracts, certificates issued with respect to group life insurance or
annuity contracts and any contracts issued in connection with retirement plans
or arrangements) and assumption certificates issued or to be issued (or filed
pending current review by applicable Governmental Authorities) by any Regulated
Insurance Company and any coinsurance agreements entered into or to be entered
into by any Regulated Insurance Company.

“Prime Lending Rate” shall mean the rate which JPMorgan Chase Bank announces
from time to time as its prime commercial lending rate, the Prime Lending Rate
to change when and as such prime commercial lending rate changes. The Prime
Lending Rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer. JPMorgan Chase Bank may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

“Private Act” shall mean separate legislation enacted in Bermuda with the
intention that such legislation apply specifically to any Borrower, in whole or
in part.

“Register” shall have the meaning provided in Section 12.16.

“Regulated Insurance Company” shall mean any Subsidiary of the Parent Borrower,
whether now owned or hereafter acquired, that is authorized or admitted to carry
on or transact Insurance Business in any jurisdiction and is regulated by any
Applicable Insurance Regulatory Authority.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

-78-

--------------------------------------------------------------------------------



Back to Contents

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

“Reinsurance Agreement” shall mean any agreement, contract, treaty, certificate
or other arrangement whereby any Regulated Insurance Company agrees to transfer,
cede or retrocede to another insurer or reinsurer all or part of the liability
assumed or assets held by such Regulated Insurance Company under a policy or
policies of insurance issued by such Regulated Insurance Company or under a
reinsurance agreement assumed by such Regulated Insurance Company.

“REMIC” shall mean Real Estate Mortgage Investment Conduit.

“Replaced Lender” shall have the meaning provided in Section 1.13.

“Replacement Lender” shall have the meaning provided in Section 1.13.

“Required Lenders” shall mean, at any time, Lenders whose Commitments (or, after
the Commitments have terminated, the sum of such Lenders’ (x) then outstanding
Revolving Loans plus (y) Tranche 1 Percentages of the Tranche 1 Letter of Credit
Outstandings at such time plus (z) Tranche 2 Percentages of the Tranche 2 Letter
of Credit Outstandings at such time) represent an amount greater than 50% of the
Total Commitment (or after the termination thereof, the sum of (x) the then
total outstanding Revolving Loans plus (y) the Tranche 1 Letter of Credit
Outstandings at such time plus (z) the Tranche 2 Letter of Credit Outstandings
at such time).

“Retrocession Agreement” shall mean any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another Retrocession Agreement.

“Revolving Loans” shall mean, collectively, each Tranche 1 Revolving Loan, each
Tranche 2 Revolving Loan and each Tranche 3 Revolving Loan.

“S&P” shall mean Standard & Poor’s Ratings Services and its successors.

“S&P Equivalent Rating” shall mean, with respect to any Investment Grade
Security, the rating given such security by S&P or the S&P equivalent rating of
the rating given such security by Moody’s or NAIC, it being understood that if
any such security is rated by more than one of S&P, Moody’s and NAIC and any of
such ratings (or the S&P equivalent of such ratings) differ, then the S&P
Equivalent Rating for such security shall be the lower or lowest, as the case
may be, of such ratings (or the S&P equivalent of such ratings).

“SAP” shall mean, with respect to any Regulated Insurance Company, the
accounting procedures and practices prescribed or permitted by the Applicable
Insurance Regulatory Authority of the state in which such Regulated Insurance
Company is domiciled; it being understood and agreed that determinations in
accordance with SAP for purposes of Section 8, including defined terms as used
therein, are subject (to the extent provided therein) to Section 12.07(a).

-79-

--------------------------------------------------------------------------------



Back to Contents

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“SEC Regulation D” shall mean Regulation D as promulgated under the Securities
Act of 1933, as amended, as the same may be in effect from time to time.

“Section 4.04(b)(ii) Certificate” shall have the meaning provided in Section
4.04(b)(ii).

“Security Agreement” means the security agreement substantially in the form of
Exhibit L hereto, as the same may be amended, modified or supplemented from time
to time in accordance with the provisions thereof.

“Security Documents” shall mean (i) the Security Agreement, (ii) the Account
Control Agreement, (iii) each other security agreement executed and delivered
pursuant to Section 7.13 of this Agreement and (iv) each other document,
agreement, certificate and/or financing statement, executed, delivered, made or
filed pursuant to the terms of the documents specified in foregoing clauses (i),
(ii) and (iii).

“Shelf Registration” shall mean the registration statement filed by the Parent
Borrower with the SEC on Form S-3 on June 15, 2004, as amended or supplemented.

“Start Date” shall mean, with respect to any Margin Adjustment Period, the first
day of such Margin Adjustment Period.

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (regardless of whether any conditions
for drawing could be met).

“Statutory Statements” shall mean, with respect to any Regulated Insurance
Company for any fiscal year, the annual or quarterly financial statements of
such Regulated Insurance Company as required to be filed with the Insurance
Regulatory Authority of its jurisdiction of domicile and in accordance with the
laws of such jurisdiction, together with all exhibits, schedules, certificates
and actuarial opinions required to be filed or delivered therewith.

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (ii) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% voting interest at the time for the board of
directors or equivalent body. Unless otherwise expressly provided, all
references to “Subsidiary” shall mean a Subsidiary of the Parent Borrower.

-80-

--------------------------------------------------------------------------------



Back to Contents

“Taxes” shall have the meaning provided in Section 4.04(a).

“Test Date” shall mean, with respect to any Start Date, the last day of the most
recent fiscal quarter of the Parent Borrower ended immediately prior to such
Start Date.

“Three-Year Term Loan Agreement” shall mean the Term Loan Agreement, dated as of
August 13, 2002, among the Parent Borrower, the lenders party thereto and
JPMorgan Chase Bank, as administrative agent, providing for up to $192,000,000
of term loans to the Parent Borrower, as amended, modified or supplemented from
time to time in accordance with the terms thereof.

“Total Commitment” shall mean the sum of (i) the Total Tranche 1 Commitment plus
(ii) the Total Tranche 2 Commitment plus (iii) the Total Tranche 3 Commitment.

“Total Tranche 1 Commitment” shall mean the sum of the Tranche 1 Commitments of
each Tranche 1 Lender.

“Total Tranche 2 Commitment” shall mean the sum of the Tranche 2 Commitments of
each Tranche 2 Lender.

“Total Tranche 3 Commitment” shall mean the sum of the Tranche 3 Commitments of
each Tranche 3 Lender.

“Total Unutilized Tranche 1 Commitment” shall mean, at any time, an amount equal
to the remainder of (x) the Total Tranche 1 Commitment then in effect less (y)
the sum of the aggregate principal amount of Tranche 1 Revolving Loans then
outstanding and the Tranche 1 Letter of Credit Outstandings at such time.

“Total Unutilized Tranche 2 Commitment” shall mean, at any time, an amount equal
to the remainder of (x) the Total Tranche 2 Commitment then in effect less (y)
the sum of the aggregate principal amount of Tranche 2 Revolving Loans then
outstanding and the Tranche 2 Letter of Credit Outstandings at such time.

“Total Unutilized Tranche 3 Commitment” shall mean, at any time, an amount equal
to the remainder of (x) the Total Tranche 3 Commitment then in effect less (y)
the aggregate principal amount of Tranche 3 Revolving Loans then outstanding.

“Tranche” shall mean, at any time, the respective facility and commitments
utilized in making Revolving Loans and/or issuing Letters of Credit hereunder,
with there being three separate Tranches hereunder, i.e., Tranche 1 Commitments,
Tranche 2 Commitments and Tranche 3 Commitments.

“Tranche 1 Commitment” shall mean, with respect to each Tranche 1 Lender, the
amount set forth opposite such Tranche 1 Lender’s name on Annex I under the
heading “Tranche 1 Commitment”, as the same may be (x) reduced or terminated
pursuant to Sections 3.02, 3.03 and/or 9, (y) increased from time to time
pursuant to Section 1.15 or (z) adjusted from time to time as a result of
assignment to or from such Lender pursuant to Section 12.04(b).

-81-

--------------------------------------------------------------------------------



Back to Contents

“Tranche 1 Facility Fee” shall have the meaning provided in Section 3.01(a).

“Tranche 1 Lenders” shall mean each Lender with a Tranche 1 Commitment,
outstanding Revolving Loans and/or Tranche 1 Letter of Credit Outstandings.

“Tranche 1 Letter of Credit” shall have the meaning provided in Section
2A.01(a).

“Tranche 1 Letter of Credit Fee” shall have the meaning provided in Section
3.01(g).

“Tranche 1 Letter of Credit Outstandings” shall mean, at any time, the sum of,
without duplication (i) the aggregate Stated Amount of all Tranche 1 Letters of
Credit plus (ii) the aggregate amount of all Tranche 1 Unpaid Drawings in
respect of all Tranche 1 Letters of Credit.

“Tranche 1 Letter of Credit Request” shall have the meaning provided in Section
2A.02(a).

“Tranche 1 Note” shall have the meaning provided in Section 1.05(a).

“Tranche 1 Obligations” shall mean all Obligations owing to any Tranche 1 Lender
or the Issuing Lender in respect of Tranche 1 Revolving Loans and Tranche 1
Letters of Credit.

“Tranche 1 Participant” shall have the meaning provided in Section 2A.08(a).

“Tranche 1 Percentage” shall mean, at any time for each Tranche 1 Lender, the
percentage obtained by dividing such Tranche 1 Lender’s Tranche 1 Commitment at
such time by the Total Tranche 1 Commitment then in effect, provided that, if
the Total Tranche 1 Commitment has been terminated, the Tranche 1 Percentage of
each Tranche 1 Lender shall be determined by dividing such Tranche 1 Lender’s
Tranche 1 Commitment as in effect immediately prior to such termination by the
Total Tranche 1 Commitment as in effect immediately prior to such termination
(but also giving effect to any assignments made in accordance with Section
12.04(b) after the date on which the Total Tranche 1 Commitment has terminated).

“Tranche 1 Reduction Percentage” shall mean, at any time, a percentage the
numerator of which is the Total Tranche 1 Commitment and the denominator of
which is the Total Commitment.

“Tranche 1 Revolving Loans” shall have the meaning provided in Section 1.01(a).

“Tranche 1 Unpaid Drawings” shall have the meaning provided in Section 2A.03(a).

“Tranche 1 Utilization Fee” shall have the meaning provided in Section 3.01(d).

“Tranche 2 Commitment” shall mean, with respect to each Tranche 2 Lender, the
amount set forth opposite such Tranche 2 Lender’s name on Annex I under the
heading “Tranche 2 Commitment”, as the same may be (x) reduced or terminated
pursuant to Sections 3.02, 3.03 and/or 9, (y) increased from time to time
pursuant to Section 1.16 or (z) adjusted from time to time as a result of
assignment to or from such Tranche 2 Lender pursuant to Section 12.04(b).

-82-

--------------------------------------------------------------------------------



Back to Contents

 

“Tranche 2 Facility Fee” shall have the meaning provided in Section 3.01(b).

“Tranche 2 Lenders” shall mean each Lender with a Tranche 2 Commitment or with
outstanding Tranche 2 Revolving Loans and/or Tranche 2 Letter of Credit
Outstandings.

“Tranche 2 Letter of Credit” shall have the meaning provided in Section
2B.01(a).

“Tranche 2 Letter of Credit Fee” shall have the meaning provided in Section
3.01(h).

“Tranche 2 Letter of Credit Outstandings” shall mean, at any time, the sum of,
without duplication, (i) the aggregate Stated Amount of all Tranche 2 Letters of
Credit plus (ii) the aggregate amount of all Tranche 2 Unpaid Drawings in
respect of all Tranche 2 Letters of Credit.

“Tranche 2 Letter of Credit Request” shall have the meaning provided in Section
2B.02(a).

“Tranche 2 Note” shall have the meaning provided in Section 1.05(a).

“Tranche 2 Percentage” shall mean, at any time for each Tranche 2 Lender, the
percentage obtained by dividing such Tranche 2 Lender’s Tranche 2 Commitment at
such time by the Total Tranche 2 Commitment then in effect, provided that, if
the Total Tranche 2 Commitment has been terminated, the Tranche 2 Percentage of
each Tranche 2 Lender shall be determined by dividing such Tranche 2 Lender’s
Tranche 2 Commitment as in effect immediately prior to such termination by the
Total Tranche 2 Commitment as in effect immediately prior to such termination
(but also giving effect to any assignments made in accordance with Section
12.04(b) after the date on which the Total Tranche 2 Commitment has terminated).

“Tranche 2 Reduction Percentage” shall mean, at any time, a percentage the
numerator of which is the Total Tranche 2 Commitment and the denominator of
which is the Total Commitment.

“Tranche 2 Revolving Loans” shall have the meaning provided in Section 1.01(b).

“Tranche 2 Revolving Percentage” shall mean, at any time, a percentage the
numerator of which is the Total Tranche 2 Commitment and the denominator of
which is the sum of the Total Tranche 2 Commitment and the Total Tranche 3
Commitment.

“Tranche 2 Unpaid Drawings” shall have the meaning provided in Section 2B.03(a).

“Tranche 2 Utilization Fee” shall have the meaning provided in Section 3.01(e).

-83-

--------------------------------------------------------------------------------



Back to Contents

“Tranche 3 Commitment” shall mean, with respect to each Tranche 3 Lender, the
amount set forth opposite such Tranche 3 Lender’s name on Annex I hereto under
the heading “Tranche 3 Commitment”, as the same may be (x) reduced or terminated
pursuant to Sections 3.02, 3.03 and/or 9, or (y) adjusted from time to time as a
result of assignment to or from such Tranche 3 Lender pursuant to Section
12.04(b).

“Tranche 3 Facility Fee” shall have the meaning provided in Section 3.01(c).

“Tranche 3 Lenders” shall mean each Lender with a Tranche 3 Commitment and/or
outstanding Tranche 3 Revolving Loans.

“Tranche 3 Note” shall have the meaning provided in Section 1.05(a).

“Tranche 3 Percentage” shall mean, at any time for each Tranche 3 Lender, the
percentage obtained by dividing such Tranche 3 Lender’s Tranche 3 Commitment at
such time by the Total Tranche 3 Commitment then in effect, provided that, if
the Total Tranche 3 Commitment has been terminated, the Tranche 3 Percentage of
each Tranche 3 Lender shall be determined by dividing such Tranche 3 Lender’s
Tranche 3 Commitment as in effect immediately prior to such termination by the
Total Tranche 3 Commitment as in effect immediately prior to such termination
(but also giving effect to any assignments made in accordance with Section
12.04(b) after the date on which the Total Tranche 3 Commitment has terminated).

“Tranche 3 Reduction Percentage” shall mean, at any time, a percentage the
numerator of which is the Total Tranche 3 Commitment and the denominator of
which is the Total Commitment.

“Tranche 3 Revolving Loans” shall have the meaning provided in Section 1.01(c).

“Tranche 3 Revolving Percentage” shall mean, at any time, a percentage the
numerator of which is the Total Tranche 3 Commitment and the denominator of
which is the sum of the Total Tranche 2 Commitment and the Total Tranche 3
Commitment.

“Tranche 3 Utilization Fee” shall have the meaning provided in Section 3.01(f).

“Type” shall mean any type of Revolving Loan determined with respect to the
interest option applicable thereto, i.e., a Base Rate Loan or a Eurodollar Loan.

“UCC” shall mean the Uniform Commercial Code.

“Unpaid Drawings” shall mean, collectively, the Tranche 1 Unpaid Drawings and
the Tranche 2 Unpaid Drawings.

“U.S. Borrower” shall have the meaning provided in Section 4.04(b).

 

-84-

--------------------------------------------------------------------------------



Back to Contents

“U.S. Government Obligations” shall mean and include (A) securities that are (x)
direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged or (y) obligations of a Person
controlled or supervised by and acting as an agency or instrumentality of the
United States of America the timely payment of which is unconditionally
guaranteed as a full faith and credit obligation by the United States of
America, which, in either case, are not callable or redeemable at the option of
the issuer thereof, and shall also include a depository receipt issued by a bank
(as defined in Section 3(a)(2) of the Securities Act of 1933, as amended), as
custodian with respect to any such U.S. Government Obligation or a specific
payment of principal of or interest on any such U.S. Government Obligation held
by such custodian for the account of the holder of such depository receipt;
provided that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depository
receipt from any amount received by the custodian in respect of the U.S.
Government Obligation or the specific payment of principal of or interest on the
U.S. Government Obligation evidenced by such depository receipt and (B) to the
extent in each case having an S&P Equivalent Rating of AAA, obligations issued
or guaranteed by the Federal Home Loan Mortgage Corporation, the Federal
National Mortgage Association, the Government National Mortgage Association, the
Student Loan Marketing Association and the Federal Home Loan Bank.

“Utilization Fees” shall mean, collectively, the Tranche 1 Utilization Fees, the
Tranche 2 Utilization Fees and the Tranche 3 Utilization Fees.

“Wholly-Owned Subsidiary” of any Person shall mean any Subsidiary of such Person
to the extent all of the capital stock or other ownership interests in such
Subsidiary, other than directors’ or nominees’ qualifying shares, is owned
directly or indirectly by such Person.

“Written” or “in writing” shall mean any form of written communication or a
communication by means of telex, facsimile device, telegraph or cable.

SECTION 11.   The Agents.

11.01   Appointment.   Each Lender hereby irrevocably designates and appoints
JPMorgan Chase Bank as Administrative Agent (such term as used in this Section
11 to include JPMorgan Chase Bank, acting as Issuing Agent under this Agreement
and each Letter of Credit) to act as specified herein and in the other Credit
Documents, and each such Lender hereby irrevocably authorizes JPMorgan Chase
Bank, as the Administrative Agent for such Lender, to take such action on its
behalf under the provisions of this Agreement and the other Credit Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
Each Lender hereby further irrevocably designates and appoints The Bank of New
York as Collateral Agent, to act as specified herein and in the other Credit
Documents, and each such Lender hereby irrevocably authorizes The Bank of New
York, as the Collateral Agent for such Lender, to take such action on its behalf
under the provisions of this Agreement and the other Credit Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Collateral Agent by the terms of this Agreement and the other Credit Documents,
together with such other powers as are reasonably incidental thereto. Each Agent
agrees to act as such upon the express conditions contained in this Section 11.
Notwithstanding any provision to the contrary elsewhere in this Agreement,
neither Agent shall have any duties or responsibilities, except those expressly
set forth herein or in the other Credit Documents, nor any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against such Agent. The provisions of this Section
11 are solely for the benefit of the Agents and the Lenders, and no Borrower
shall have any rights as a third party beneficiary of any of the provisions
hereof. In performing its functions and duties under this Agreement, each Agent
shall act solely as agent of the Lenders and does not assume and shall not be
deemed to have assumed any obligation or relationship of agency or trust with or
for any Borrower.

-85-

--------------------------------------------------------------------------------



Back to Contents

 

11.02   Delegation of Duties.   Each Agent may execute any of its duties under
this Agreement or any other Credit Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Neither Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care except to the extent otherwise required by Section 11.03.

11.03   Exculpatory Provisions.   Neither Agent nor any of their officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be (i)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement (except for its or such Person’s own
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision)) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Parent Borrower or any of its Subsidiaries or any of
their respective officers contained in this Agreement, any other Credit Document
or in any certificate, report, statement or other document referred to or
provided for in, or received by the Administrative Agent under or in connection
with, this Agreement or any other Credit Document or for any failure of the
Parent Borrower or any of its Subsidiaries or any of their respective officers
to perform its obligations hereunder or thereunder. Neither Agent shall be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of the Parent Borrower
or any of its Subsidiaries. Neither Agent shall be responsible to any Lender for
the effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any Credit Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by such Agent to the Lenders or by or on behalf of any
Borrower to such Agent or any Lender or be required to ascertain or inquire as
to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Revolving Loans or of the existence or possible existence of any
Default or Event of Default.

11.04   Reliance by Agents.   Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, facsimile transmission,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrowers), independent
accountants and other experts selected by such Agent. Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Credit Document unless it shall first receive such advice or concurrence
of the Required Lenders as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

-86-

--------------------------------------------------------------------------------



Back to Contents

 

11.05   Notice of Default.   Neither Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received notice from a Lender or a Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. In the event the Collateral Agent receives such a
notice, the Collateral Agent shall give prompt notice thereof to the
Administrative Agent. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders, provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

11.06   Non-Reliance.   Each Lender expressly acknowledges that neither Agent
nor any of their officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
either Agent hereinafter taken, including any review of the affairs of the
Parent Borrower or any of its Subsidiaries, shall be deemed to constitute any
representation or warranty by such Agent to any Lender. Each Lender represents
to each Agent that it has, independently and without reliance upon either Agent
or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, assets, operations, property, financial and other conditions,
prospects and creditworthiness of the Parent Borrower and its Subsidiaries and
made its own decision to make its Revolving Loans hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon either Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Parent Borrower and its
Subsidiaries. Neither Agent shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
assets, property, financial and other conditions, prospects or creditworthiness
of the Parent Borrower or any Subsidiary which may come into the possession of
such Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

11.07   Indemnification.   Each Lender agrees to indemnify each Agent and The
Bank of New York as Custodian, in each case in its capacity as such, ratably
according to its respective “percentages” as used in determining the Required
Lenders at such time from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, reasonable
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the
Obligations) be imposed

-87-

--------------------------------------------------------------------------------



Back to Contents

on, incurred by or asserted against such Agent or the Custodian, as the case may
be, in its capacity as such in any way relating to or arising out of this
Agreement or any other Credit Document, or any documents contemplated by or
referred to herein or the transactions contemplated hereby or any action taken
or omitted to be taken by such Agent or the Custodian, as the case may be, under
or in connection with any of the foregoing, but only to the extent that any of
the foregoing is not paid by the Parent Borrower or any of its Subsidiaries,
provided that no Lender shall be liable to such Agent or the Custodian, as the
case may be, for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting solely from the gross negligence or willful misconduct
of such Agent or the Custodian, as the case may be (as determined by a court of
competent jurisdiction in a final and non-appealable decision). If any indemnity
furnished to either Agent or the Custodian, as the case may be, for any purpose
shall, in the opinion of such Agent or the Custodian, as the case may be, be
insufficient or become impaired, such Agent or the Custodian, as the case may
be, may call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished. The agreements
in this Section 11.07 shall survive the payment of all Obligations.

11.08   The Agents in Their Individual Capacities.   Each Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Parent Borrower and its Subsidiaries as though not
acting as Administrative Agent hereunder. With respect to the Revolving Loans
made by it and all Obligations owing to it, such Agent shall have the same
rights and powers under this Agreement as any Lender and may exercise the same
as though it were not such Agent, and the terms “Lender” and “Lenders” shall
include such Agent in its individual capacity.

11.09   Successor Agents.   (a)   Either the Administrative Agent or the
Collateral Agent (or both) may resign from the performance of all its respective
functions and duties hereunder and/or under the other Credit Documents at any
time, in each case by giving 20 Business Days’ prior written notice to the
Lenders and the Borrowers.

(b)   Upon such resignation of the Administrative Agent, the Required Lenders
shall, with the consent of the Parent Borrower (such consent not to be
unreasonably withheld), appoint from among the Lenders a successor
Administrative Agent for the Lenders, whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall include such successor agent effective upon
its appointment, and the resigning Administrative Agent’s rights, powers and
duties as the Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement. After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Section 11 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.

(c)   Upon such resignation of the Collateral Agent, the Required Lenders shall,
with the consent of the Parent Borrower (such consent not to be unreasonably
withheld), appoint from among the Lenders a successor Collateral Agent for the
Lenders, whereupon such successor agent shall succeed to the rights, powers and
duties of the Collateral Agent, and the term “Collateral Agent” shall include
such successor agent effective upon its appointment, and the resigning
Collateral Agent’s rights, powers and duties as the Collateral Agent shall be
terminated, without any other or further act or deed on the part of such former
Collateral Agent or any of the parties to this Agreement. After the retiring
Collateral Agent’s resignation hereunder as the Collateral Agent, the provisions
of this Section 11 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Collateral Agent under this Agreement.

-88-

--------------------------------------------------------------------------------



Back to Contents

 

SECTION 12.   Miscellaneous.

12.01   Payment of Expenses, etc.   The Parent Borrower hereby agrees to: (i)
whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the negotiation, preparation, syndication, execution, delivery
and administration of the Credit Documents and the documents and instruments
referred to therein (including, without limitation, the reasonable fees and
disbursements of White & Case LLP and of consultants and advisors to the
Administrative Agent and its counsel); (ii) whether or not the transactions
herein contemplated are consummated, pay all reasonable out-of-pocket costs and
expenses of the Administrative Agent in connection with any amendment, waiver or
consent relating to this Agreement or any other Credit Document; (iii) whether
or not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent and each of the
Lenders in connection with the enforcement of the Credit Documents and the
documents and instruments referred to therein (including, without limitation,
the reasonable fees and disbursements of counsel and consultants for the
Administrative Agent and for each of the Lenders); (iv) pay and hold each of the
Lenders harmless from and against any and all present and future stamp and other
similar taxes with respect to the foregoing matters and save each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission to pay such taxes; and (v) indemnify the
Administrative Agent and each Lender, and their respective officers, directors,
employees, representatives and agents (each, an “indemnified person”) from and
hold each of them harmless against any and all losses, liabilities, claims,
damages or expenses (collectively, “Claims”) incurred by any of them as a result
of, or arising out of, or in any way related to, or by reason of, any
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) related to the entering into and/or
performance of any Credit Document or the use of the proceeds of any Revolving
Loans hereunder or the consummation of any other transactions contemplated in
any Credit Document, including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses to the extent incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified (as determined
by a court of competent jurisdiction in a final and non-appealable decision)).

12.02   Right of Setoff.   In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and continuance of an Event of Default, each Lender
is hereby authorized at any time or from time to time, without presentment,
demand, protest or other notice of any kind to any Borrower or to any other
Person, any such notice being hereby expressly waived, to set off and to
appropriate and apply any and all deposits (general or special) and any other
Indebtedness at any time held or owing by such Lender (including, without
limitation, by branches and agencies of

-89-

--------------------------------------------------------------------------------



Back to Contents

such Lender wherever located) to or for the credit or the account of any
Borrower against and on account of the Obligations and liabilities of any such
Borrower to such Lender or any other Lender under this Agreement or under any of
the other Credit Documents, including, without limitation, all interests in
Obligations of any such Borrower purchased by such Lender or any other Lender
pursuant to Section 12.06(b), and all other claims of any nature or description
arising out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not such Lender shall have made any demand hereunder
and although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured. Each Lender is hereby designated the agent of all other
Lenders for purposes of effecting set off pursuant to this Section 12.02 and
each Borrower hereby grants to each Lender for such Lender’s own benefit and as
agent for all other Lenders a continuing security interest in any and all
deposits, accounts or moneys of the Borrowers maintained from time to time with
such Lender.

12.03   Notices.   Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telex, facsimile or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered, if to a Borrower, at the address
specified opposite its signature below; if to any Lender, at its address
specified for such Lender on Annex II hereto; or, at such other address as shall
be designated by any party in a written notice to the other parties hereto. All
such notices and communications shall be mailed, telegraphed, telexed,
telecopied, cabled or sent by overnight courier and shall be effective when
received.

12.04   Benefit of Agreement   (a)   This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided, however, no Borrower may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Lenders. Each Lender may at any time grant participations in any
of its rights hereunder or under any of its Notes to any bank or other financial
institution; provided that in the case of any such participation, the
participant shall not have any rights under this Agreement or any of the other
Credit Documents, including rights of consent, approval or waiver (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that the participant shall be entitled to receive the additional amounts under
Sections 1.10, 1.11, 2.04 and 4.04 of this Agreement to, and only to, the extent
that such Lender would be entitled to such benefits if the participation had not
been entered into or sold; and provided, further, that no Lender shall transfer,
grant or assign any participation under which the participant shall have rights
to approve any amendment to or waiver of this Agreement or any other Credit
Document except to the extent such amendment or waiver would (i) extend the
final scheduled maturity of any Revolving Loan or Note in which such participant
is participating or reduce the rate or extend the time of payment of interest
thereon or Fees, or reduce the principal amount thereof, or increase such
participant’s participating interest in any Commitment or Revolving Loan over
the amount thereof then in effect (it being understood that a waiver of any
Default or Event of Default or of a mandatory reduction in the Total Commitment
shall not constitute a change in the terms of any Commitment and that an
increase in any Commitment shall be permitted without the consent of any
participant if such participant’s participation is not increased as a result
thereof) or (ii) consent to the assignment or transfer by any Borrower of any of
its rights and obligations under this Agreement or any other Credit Document
except in accordance with the terms hereof and thereof.

-90-

--------------------------------------------------------------------------------



Back to Contents

(b)   Notwithstanding the foregoing, any Lender may assign all or a portion of
its rights and obligations hereunder to a NAIC approved bank or other financial
institution (unless otherwise agreed by the Parent Borrower and the
Administrative Agent) with the prior written consent of each of (i) the
Administrative Agent, (ii) in the case of an assignment of Tranche 1 Commitments
or Tranche 2 Commitments (and/or the related obligations under such respective
Tranche), the Issuing Agent and (iii) so long as no Default or Event of Default
has occurred and is continuing, the Parent Borrower (such consent, in each case,
not to be unreasonably withheld or delayed). No assignment of less than all of a
Lender’s rights and obligations hereunder pursuant to the immediately preceding
sentence shall, to the extent such transaction represents an assignment to an
institution other than one or more Lenders hereunder, be in an aggregate amount
less than the minimum of $5,000,000 unless otherwise agreed to by the
Administrative Agent and the Parent Borrower in writing and no assignment shall
be effective until all the then outstanding Tranche 1 Letters of Credit or
Tranche 2 Letters of Credit, as the case may be, are returned by each respective
beneficiary to the Issuing Agent either for cancellation and/or to be exchanged
for new or amended Letters of Credit which give effect to such assignment. If
any Lender so sells or assigns all or a part of its rights hereunder or under
the Notes, any reference in this Agreement or the Notes to such assigning Lender
shall thereafter refer to such Lender and to the respective assignee to the
extent of their respective interests and the respective assignee shall have, to
the extent of such assignment (unless otherwise provided therein), the same
rights and benefits as it would if it were such assigning Lender. Each
assignment pursuant to this Section 12.04(b) shall be effected by the assigning
Lender and the assignee Lender executing an Assignment Agreement (appropriately
completed). At the time of any such assignment, (i) Annex I shall be deemed to
be amended to reflect the Commitments, if any, and outstanding Revolving Loans,
if any, of the respective assignee (which shall result in a direct reduction to
the Commitments, if any, and outstanding Revolving Loans, if any, of the
assigning Lender) and of the other Lenders, (ii) if any such assignment occurs
after the Effective Date, at the request of the assignor or the assignee, the
Parent Borrower will issue new Notes to the respective assignee and to the
assigning Lender in conformity with the requirements of Section 1.05, (iii) all
then outstanding Tranche 1 Letters of Credit or Tranche 2 Letters of Credit, as
the case may be, shall be returned by each respective beneficiary to the Issuing
Agent either for cancellation and/or to be exchanged for new or amended Letters
of Credit to reflect such assignment (it being understood that to the extent the
respective beneficiaries do not consent to such assignment, such assignment
cannot occur) and (iv) the Administrative Agent shall receive from the assigning
Lender and/or the assignee Lender or financial institution at the time of each
assignment the payment of a nonrefundable assignment fee of $3,500, provided
that such transfer or assignment will not be effective until recorded by the
Administrative Agent on the Register pursuant to Section 12.16 hereof. At the
time of each assignment pursuant to this Section 12.04(b) to a Person which (x)
is not already a Lender hereunder and (y) is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) for Federal income tax
purposes, the respective assignee Lender shall provide to the Borrowers and the
Administrative Agent the appropriate Internal Revenue Service forms (and, if
applicable a Section 4.04(b)(ii) Certificate) described in Section 4.04(b). Each
Lender and each Borrower agrees to execute such documents (including, without
limitation, amendments to this Agreement and the other Credit Documents) as
shall be necessary to effect the foregoing. Promptly following any assignment
pursuant to this Section 12.04(b), the assigning Lender shall promptly notify
the Borrowers and the Administrative Agent thereof. Nothing in this Section
12.04 shall prevent or prohibit any Lender from pledging its Revolving Loans or
Notes hereunder to a Federal Reserve Bank in support of borrowings made by such
Lender from such Federal Reserve Bank.

-91-

--------------------------------------------------------------------------------



Back to Contents

 

(c)   Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender hereunder or any grant
of participations therein shall be permitted if such transfer, assignment or
grant would require any Borrower to file a registration statement with the SEC
or to qualify the Revolving Loans under the “Blue Sky” laws of any State of the
United States.

(d)   Each Lender initially party to this Agreement hereby represents, and each
Person that becomes a Lender pursuant to an assignment permitted by clause (b)
above will upon its becoming party to this Agreement represent, that it is a
commercial lender, other financial institution or other “accredited investor”
(as defined in SEC Regulation D) which makes loans in the ordinary course of its
business or is acquiring the Revolving Loans without a view to distribution of
the Revolving Loans within the meaning of the federal securities laws, and that
it will make or acquire Revolving Loans for its own account in the ordinary
course of such business, provided that, subject to the preceding clauses (a)
through (c), the disposition of any promissory notes or other evidences of or
interests in Indebtedness held by such Lender shall at all times be within its
exclusive control.

12.05   No Waiver; Remedies Cumulative.   No failure or delay on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
hereunder or under any other Credit Document and no course of dealing between
any Borrower and the Administrative Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights and remedies herein expressly provided are
cumulative and not exclusive of any rights or remedies which the Administrative
Agent or any Lender would otherwise have. No notice to or demand on any Borrower
in any case shall entitle such Borrower to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand.

12.06   Payments Pro Rata.   (a)   The Administrative Agent agrees that promptly
after its receipt of each payment from or on behalf of each Borrower in respect
of any Obligations of such Borrower, it shall distribute such payment to the
Lenders (other than any Lender that has consented in writing to waive its pro
rata share of such payment) pro rata based upon their respective shares, if any,
of the Obligations with respect to which such payment was received.

(b)   Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise) which is
applicable to the payment of the principal of, or interest on, the Revolving
Loans, Unpaid Drawings or Fees, of a sum which with respect to the related sum
or sums received by other Lenders is in a greater proportion than the total of
such Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Borrower to such Lenders in such amount as shall
result in a proportional participation by all of the Lenders in such amount,
provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

-92-

--------------------------------------------------------------------------------



Back to Contents

12.07   Calculations; Computations.   (a)   The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP or SAP, as the case may be, consistently applied throughout
the periods involved (except as set forth in the notes thereto or as otherwise
disclosed in writing by the Borrowers to the Lenders). In addition, except as
otherwise specifically provided herein, all computations determining compliance
with Section 8, including definitions used therein, shall utilize accounting
principles and policies in effect from time to time; provided that (i) if any
such accounting principle or policy (whether GAAP or SAP or both) shall change
after the Effective Date, the Borrowers shall give reasonable notice thereof to
the Administrative Agent and each of the Lenders and if within 30 days following
such notice any Borrower, the Administrative Agent or the Required Lenders shall
elect by giving written notice of such election to the other parties hereto,
such computations shall not give effect to such change unless and until this
Agreement shall be amended pursuant to Section 12.11 to give effect to such
change, and (ii) if at any time the computations determining compliance with
Section 8 utilize accounting principles different from those utilized in the
financial statements then being furnished to the Lenders pursuant to Section
7.01, such financial statements shall be accompanied by reconciliation
work-sheets.

(b)   All computations of interest on Revolving Loans and Fees hereunder shall
be made on the actual number of days elapsed over (i) a year of 365/366 days for
interest on Revolving Loans maintained as Base Rate Loans when the Base Rate is
based on the Prime Lending Rate and (ii) a year of 360 days in all cases other
than that set forth in the preceding clause (i).

12.08   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE.   (a)   THIS AGREEMENT
AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH BORROWER AND EACH
LENDER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH
BORROWER AND EACH LENDER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY
SUCH COURTS LACK JURISDICTION OVER SUCH BORROWER OR SUCH LENDER, AND AGREES NOT
TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING

-93-

--------------------------------------------------------------------------------



Back to Contents

WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF
THE AFORESAID COURTS, THAT ANY SUCH COURT LACKS JURISDICTION OVER SUCH BORROWER
OR SUCH LENDER. EACH BORROWER AND EACH LENDER FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO SUCH BORROWER OR SUCH LENDER, AS THE CASE MAY BE, AT
ITS ADDRESS FOR NOTICES PURSUANT TO SECTION 12.03, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH BORROWER AND EACH LENDER, AS THE CASE
MAY BE, HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
EACH BORROWER IN ANY OTHER JURISDICTION.

(b)   EACH BORROWER AND EACH LENDER HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

12.09   Counterparts.   This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Parent Borrower and
the Administrative Agent.

12.10   Headings Descriptive.   The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

12.11   Amendment or Waiver.   Neither this Agreement nor any other Credit
Document (other than the Security Documents) nor any terms hereof or thereof may
be changed, waived, discharged or terminated unless such change, waiver,
discharge or termination is in writing signed by each Borrower and the Required
Lenders, provided that no such change, waiver, discharge or termination shall,
without the consent of each Lender (other than a Defaulting Lender) directly
affected thereby, (i) extend the scheduled final maturity of any Revolving Loan
or Note, or extend the required payment date of a reimbursement obligation in

-94-

--------------------------------------------------------------------------------



Back to Contents

respect of any Letter of Credit, or extend the Commitment Expiration Date, or
extend the stated expiration date of any Letter of Credit beyond the date
occurring one year after the Commitment Expiration Date, or reduce the rate or
extend the time of payment of interest on any Revolving Loan or Note (except in
connection with the waiver of applicability of any post-default increase in
interest rates), or reduce the principal amount of any Revolving Loan or Note,
or reduce the amount or extend the time of payment of any Fee (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 12.07(a) shall not constitute a reduction in the
rate of interest or reduction in the amount of Fees for purposes of this clause
(i)), (ii) except as set forth in Section 1.15 or Section 1.16, increase the
Commitment of any Lender over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Total Commitment shall not constitute a change in the terms of
any Commitment of any Lender), (iii) amend, modify or waive any provision of
this Section 12.11 (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Revolving Loans
and the Commitments on the Effective Date), (iv) reduce any percentage specified
in, or otherwise modify, the definition of Required Lenders (it being understood
that (A) the Additional Tranche 1 Commitments (and the additional Tranche 1
Revolving Loans incurred in connection therewith), (B) the Additional Tranche 2
Commitments (and the additional Tranche 2 Revolving Loans incurred in connection
therewith) and (C) with the consent of the Required Lenders, other additional
extensions of credit pursuant to this Agreement, in each case, may be included
in the determination of the Required Lenders on substantially the same basis as
the extensions of Revolving Loans and Commitments are included on the Effective
Date), (v) release the Parent Borrower from its obligations under the Parent
Borrower Guaranty, or (vi) consent to the assignment or transfer by any Borrower
of any of its rights and obligations under this Agreement; provided further,
that (A) no such change, waiver, discharge or termination shall (i) release all
or substantially all of the Collateral (except as expressly provided in the
Credit Documents) from the Liens under all of the Security Documents without the
consent of each Tranche 1 Lender, (ii) modify the definitions in Section 10 of
“Advance Rates”, “Borrowing Base” or “Eligible Securities” without the consent
of the Majority Tranche 1 Lenders or (iii) reduce any percentage specified in,
or otherwise modify, the definition of Majority Tranche 1 Lenders (it being
understood that the Additional Tranche 1 Commitments (and the additional Tranche
1 Revolving Loans incurred in connection therewith) and, with the consent of the
Majority Tranche 1 Lenders, other additional extensions of credit pursuant to
this Agreement, in each case, may be included in the determination of the
Majority Tranche 1 Lenders on substantially the same basis as the extensions of
Tranche 1 Revolving Loans and Tranche 1 Commitments are included on the
Effective Date) and (B) no Security Document may be changed, waived, discharged
or terminated unless each such change, waiver, discharge or termination is in
writing signed by each Borrower and the Majority Tranche 1 Lenders. No provision
of Section 11 or any other provision relating to the rights and/or obligations
of the Administrative Agent may be amended without the consent of the
Administrative Agent. No provision of Section 2 or any other provision relating
to the rights and/or obligations of the Issuing Agent may be amended without the
consent of the Issuing Agent.

12.12    Survival.   All indemnities set forth herein including, without
limitation, in Section 1.10, 1.11, 2.04, 4.04, 11.07 or 12.01 shall survive the
execution and delivery of this Agreement and the making of the Revolving Loans,
the repayment of the Obligations and the termination of the Total Commitment.

-95-

--------------------------------------------------------------------------------



Back to Contents

12.13    Domicile of Revolving Loans.   Each Lender may transfer and carry its
Revolving Loans at, to or for the account of any branch, office, Subsidiary or
affiliate of such Lender. Notwithstanding anything to the contrary contained
herein, to the extent that a transfer of Revolving Loans pursuant to this
Section 12.13 would, at the time of such transfer, result in increased costs
under Section 1.10, 1.11, 2.04 or 4.04 from those being charged by the
respective Lender prior to such transfer, then the Parent Borrower shall not be
obligated to pay such increased costs (although the Parent Borrower shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective transfer).

12.14    Confidentiality.   (a)   Each Lender shall (i) hold all non-public
information (including, without limitation, all financial projections and
analyses) furnished by any Borrower in connection with such Lender’s evaluation
of whether to become a Lender hereunder or obtained by such Lender pursuant to
the requirements of this Agreement (“Confidential Information”) confidential,
(ii) use Confidential Information only for purposes related to this Agreement
and its position as a Lender hereunder and (iii) not disclose such Confidential
Information other than as provided herein; provided that any Lender and/or its
affiliates may disclose any such Confidential Information (A) as has become
generally available to the public other than as a result of disclosure in
violation of this Section 12.14, (B) as has become available to such Lender or
any such affiliate on a non-confidential basis from a source other than the
Borrowers and their respective affiliates, provided that the source is not known
by such Lender to be prohibited from transmitting such information to such
Lender by a contractual, legal or fiduciary obligation, (C) as may be required
or appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body having or claiming to have jurisdiction over
such Lender and/or its affiliates, (D) as may be required or appropriate in
respect to any summons or subpoena or in connection with any litigation or other
judicial process (it being understood that, to the extent reasonably practicable
under the circumstances, each Borrower shall be given prior notice and an
opportunity to contest any proposed disclosure pursuant to this clause (D)), (E)
in order to comply with any law, order, regulation or ruling applicable to such
Lender and/or its affiliates, and (F) to any permitted prospective or actual
syndicate member or participant in any Revolving Loans, provided that such
prospective or actual syndicate member or participant agrees with the respective
assigning Lender to be bound by the provisions of this Section 12.14. The
provisions of this Section 12.14 shall survive any termination of this
Agreement.

(b)    Notwithstanding anything herein to the contrary, any Lender (and any
employee, representative or other agent of such Lender) may disclose to any and
all persons, without limitation of any kind, such Lender’s U.S. federal income
tax treatment and the U.S. federal income tax structure of the transactions
contemplated hereby relating to such Lender and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure. However, no disclosure of any information
relating to such tax treatment or tax structure may be made to the extent
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

12.15    WAIVER OF JURY TRIAL.   EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE CREDIT DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

-96-

--------------------------------------------------------------------------------



Back to Contents

12.16    Register.   Each Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 12.16, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Revolving Loans made by each of the Lenders and
each repayment in respect of the principal amount of the Revolving Loans of each
Lender. Failure to make any such recordation, or any error in such recordation
shall not affect the obligations any Borrower in respect of such Revolving
Loans. With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Revolving Loan
made pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Revolving Loans and prior to such recordation
all amounts owing to the transferor with respect to such Commitments and
Revolving Loans shall remain owing to the transferor. The registration of
assignment or transfer of all or part of any Commitments and any Revolving Loans
shall be recorded by the Administrative Agent on the Register only upon the
acceptance by the Administrative Agent of a properly executed and delivered
Assignment Agreement pursuant to Section 12.04(b). Coincident with the delivery
of such an Assignment Agreement to the Administrative Agent for acceptance and
registration of assignment or transfer of all or part of a Revolving Loan, or as
soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note evidencing such Revolving Loan, and thereupon one or more new
Notes in the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender. Each Borrower agrees to indemnify the
Administrative Agent from and against any and all losses, claims, damages and
liabilities of whatsoever nature which may be imposed on, asserted against or
incurred by the Administrative Agent in performing its duties under this Section
12.16 (but excluding any such losses, liabilities, claims, damages or expenses
to the extent incurred by reason of the gross negligence or willful misconduct
of the Administrative Agent (as determined by a court of competent jurisdiction
in a final and non-appealable decision)).

12.17    USA Patriot Act.   Each Lender hereby notifies each Borrower that,
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with the
Patriot Act.

SECTION 13.    Parent Borrower Guaranty.

13.01    The Guaranty.   In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by the Parent Borrower from the proceeds of the
Revolving Loans and the issuance of the Letters of Credit, the Parent Borrower
hereby agrees with the Lenders as follows: the Parent Borrower hereby
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, the full and prompt payment when due, whether upon maturity,
acceleration or otherwise, of any

-97-

--------------------------------------------------------------------------------



Back to Contents

and all of the Parent Borrower Guaranteed Obligations of each Designated
Subsidiary Borrower to the Guaranteed Creditors. If any or all of the Parent
Borrower Guaranteed Obligations of any Designated Subsidiary Borrower to the
Guaranteed Creditors becomes due and payable hereunder, the Parent Borrower
unconditionally promises to pay such indebtedness to the Guaranteed Creditors,
or order, on demand, together with any and all expenses which may be incurred by
the Guaranteed Creditors in collecting any of the Parent Borrower Guaranteed
Obligations. This Parent Borrower Guaranty is a guaranty of payment and not of
collection. If a claim is ever made upon any Guaranteed Creditor for repayment
or recovery of any amount or amounts received in payment or on account of any of
the Parent Borrower Guaranteed Obligations and any of the aforesaid payees
repays all or part of said amount by reason of (i) any judgment, decree or order
of any court or administrative body having jurisdiction over such payee or any
of its property or (ii) any settlement or compromise of any such claim effected
by such payee with any such claimant, then and in such event the Parent Borrower
agrees that any such judgment, decree, order, settlement or compromise shall be
binding upon the Parent Borrower, notwithstanding any revocation of this Parent
Borrower Guaranty or any other instrument evidencing any liability of any
Designated Subsidiary Borrower, and the Parent Borrower shall be and remain
liable to the aforesaid payees hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by any
such payee.

13.02    Bankruptcy.   Additionally, the Parent Borrower unconditionally and
irrevocably guarantees the payment of any and all of the Parent Borrower
Guaranteed Obligations of each Designated Subsidiary Borrower hereunder to the
Guaranteed Creditors whether or not due or payable by any Designated Subsidiary
Borrower upon the occurrence of any of the events specified in Section 9.05 with
respect to such Designated Subsidiary Borrower, and unconditionally promises to
pay such indebtedness to the Guaranteed Creditors, or order, on demand, in
lawful money of the United States.

13.03    Nature of Liability.   The liability of the Parent Borrower hereunder
is exclusive and independent of any security for or other guaranty of the Parent
Borrower Guaranteed Obligations of any Designated Subsidiary Borrower whether
executed by the Parent Borrower, any other guarantor or by any other party, and
the liability of the Parent Borrower hereunder is not affected or impaired by
(a) any direction as to application of payment by each Designated Subsidiary
Borrower or by any other party (other than a direction by the Guaranteed
Creditor receiving such payment), or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Parent Borrower Guaranteed Obligations of each Designated Subsidiary Borrower,
or (c) any payment on or in reduction of any such other guaranty or undertaking,
or (d) any dissolution, termination or increase, decrease or change in personnel
by any Designated Subsidiary Borrower, or (e) any payment made to the Guaranteed
Creditors on the Parent Borrower Guaranteed Obligations which any such
Guaranteed Creditor repays to any Designated Subsidiary Borrower pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and the Parent Borrower waives any right to the
deferral or modification of its obligations hereunder by reason of any such
proceeding or (f) any action or inaction of the type described in Section 13.05.

-98-

--------------------------------------------------------------------------------



Back to Contents

13.04    Independent Obligation.   The obligations of the Parent Borrower under
this Section 13 are independent of the obligations of any other guarantor, any
other party or any Designated Subsidiary Borrower, and a separate action or
actions may be brought and prosecuted against the Parent Borrower whether or not
action is brought against any other guarantor, any other party or any Designated
Subsidiary Borrower and whether or not any other guarantor, any other party or
any Designated Subsidiary Borrower be joined in any such action or actions. The
Parent Borrower waives, to the full extent permitted by law, the benefit of any
statute of limitations affecting its liability under this Section 13 or the
enforcement thereof. Any payment by any Designated Subsidiary Borrower or other
circumstance which operates to toll any statute of limitations as to any
Designated Subsidiary Borrower shall operate to toll the statute of limitations
as to the Parent Borrower.

13.05    Authorization.   The obligations of the Parent Borrower under this
Section 13 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by any action taken by any Guaranteed Creditor to:

(a)    change the manner, place or terms of payment of, and/or change or extend
the time of payment of, renew, increase, accelerate or alter, any of the Parent
Borrower Guaranteed Obligations (including any increase or decrease in the rate
of interest thereon), any security therefor, or any liability incurred directly
or indirectly in respect thereof, and the Parent Borrower Guaranty herein made
shall apply to the Parent Borrower Guaranteed Obligations as so changed,
extended, renewed or altered;

(b)    take and hold security for the payment of the Parent Borrower Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Parent
Borrower Guaranteed Obligations or any liabilities (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, and/or
any offset there against;

(c)    exercise or refrain from exercising any rights against any Designated
Subsidiary Borrower or others or otherwise act or refrain from acting;

(d)    release or substitute any one or more endorsers, guarantors, any
Designated Subsidiary Borrower or other obligors;

(e)    settle or compromise any of the Parent Borrower Guaranteed Obligations,
any security therefor or any liability (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Designated Subsidiary Borrower to its
creditors other than the Guaranteed Creditors;

(f)    apply any sums by whomsoever paid or howsoever realized to any liability
or liabilities of any Designated Subsidiary Borrower to the Guaranteed Creditors
regardless of what liability or liabilities of any Designated Subsidiary
Borrower remain unpaid;

-99-

--------------------------------------------------------------------------------



Back to Contents

(g)   consent to or waive any breach of, or any act, omission or default under,
this Agreement or any other Credit Document or any of the instruments or
agreements referred to herein or therein, or otherwise amend, modify or
supplement this Agreement, any other Credit Document or any of such other
instruments or agreements; and/or

(h)   take any other action which would, under otherwise applicable principles
of common law, give rise to a legal or equitable discharge of the Parent
Borrower from its liabilities under this Parent Borrower Guaranty.

13.06    Reliance.   It is not necessary for the Guaranteed Creditors to inquire
into the capacity or powers of any Designated Subsidiary Borrower or the
officers, directors, partners or agents acting or purporting to act on their
behalf, and any Parent Borrower Guaranteed Obligations made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

13.07    Subordination.   Any indebtedness of any Designated Subsidiary Borrower
now or hereafter owing to the Parent Borrower is hereby subordinated to the
Parent Borrower Guaranteed Obligations of any Designated Subsidiary Borrower
owing to the Guaranteed Creditors; and if the Administrative Agent so requests
at a time when an Event of Default exists, no Designated Subsidiary Borrower
shall make, or be permitted to make, any payment to the Parent Borrower in
respect of such indebtedness owed to the Parent Borrower, but without affecting
or impairing in any manner the liability of the Parent Borrower under the other
provisions of this Parent Borrower Guaranty. Prior to the transfer by t he
Parent Borrower of any note or negotiable instrument evidencing any of the
indebtedness of any Designated Subsidiary Borrower to the Parent Borrower, the
Parent Borrower shall mark such note or negotiable instrument with a legend that
the same is subject to this subordination. Without limiting the generality of
the foregoing, the Parent Borrower hereby agrees with the Guaranteed Creditors
that it will not exercise any right of subrogation which it may at any time
otherwise have as a result of this Guaranty (whether contractual, under Section
509 of the Bankruptcy Code or otherwise) until all Parent Borrower Guaranteed
Obligations have been irrevocably paid in full in cash.

13.08    Waiver.    (a)   The Parent Borrower waives any right (except as shall
be required by applicable statute and cannot be waived) to require any
Guaranteed Creditor to (i) proceed against each Designated Subsidiary Borrower,
any other guarantor or any other party, (ii) proceed against or exhaust any
security held from any Designated Subsidiary Borrower, any other guarantor or
any other party or (iii) pursue any other remedy in any Guaranteed Creditor’s
power whatsoever. The Parent Borrower waives any defense based on or arising out
of any defense of any Designated Subsidiary Borrower, any other guarantor or any
other party, other than payment in full of the Parent Borrower Guaranteed
Obligations, based on or arising out of the disability of each Designated
Subsidiary Borrower, any other guarantor or any other party, or the
unenforceability of the Parent Borrower Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Designated Subsidiary Borrower other than payment in full of the Parent Borrower
Guaranteed Obligations. The Guaranteed Creditors may, at their election,
foreclose on any security held by the Administrative Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Guaranteed Creditors may have against any Designated Subsidiary Borrower or any
other party, or any security, without affecting or impairing in any way the
liability of the Parent Borrower hereunder except to the extent the Parent
Borrower Guaranteed Obligations have been paid. The Parent Borrower waives any
defense arising out of any such election by the Guaranteed Creditors, even
though such election operates to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of the Parent Borrower against any
Designated Subsidiary Borrower or any other party or any security.

-100-

--------------------------------------------------------------------------------



Back to Contents

(b)    The Parent Borrower waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Parent
Borrower Guaranty, and notices of the existence, creation or incurring of new or
additional Parent Borrower Guaranteed Obligations. The Parent Borrower assumes
all responsibility for being and keeping itself informed of each Designated
Subsidiary Borrower’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Parent Borrower
Guaranteed Obligations and the nature, scope and extent of the risks which the
Parent Borrower assumes and incurs hereunder, and agrees that the Guaranteed
Creditors shall have no duty to advise the Parent Borrower of information known
to them regarding such circumstances or risks.

(c)   The Parent Borrower warrants and agrees that each of the waivers set forth
above in this Section 13 is made with full knowledge of its significance and
consequences, and such waivers shall be effective to the maximum extent
permitted by law.

*       *       *

-101-

--------------------------------------------------------------------------------



Back to Contents

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

Address:           Wellesley House
90 Pitts Bay Road
Pembroke HM 08
Bermuda   ENDURANCE SPECIALTY HOLDINGS LTD.
                      By: /s/ John Del Col Attention:   James Kroner       

--------------------------------------------------------------------------------

  Telephone:   +1 (441) 278-0430    Name: John Del Col Facsimile:      +1 (441)
278-0401   Title: General Counsel Secretary                                    
Wellesley House
90 Pitts Bay Road
Pembroke HM 08
Bermuda   ENDURANCE SPECIALTY INSURANCE LTD.
                                  By: /s/ John Del Col Attention:   James Kroner
   

--------------------------------------------------------------------------------

  Telephone:   +1 (441) 278-0430   Name: John Del Col Facsimile:      +1 (441)
278-0401   Title: General Counsel Secretary                         1209 Orange
Street   ENDURANCE U.S. HOLDINGS CORP.   Wilmington, Delaware 19801            
              By: /s/ Steven Carlsen Attention:   Emily Canelo, Esq    

--------------------------------------------------------------------------------

  Telephone:   +1 (914) 468-8000   Name: Steven Carlsen Facsimile:      +1 (914)
997-0331   Title: President                         7th Floor, 2 Minster Court
London, EC3R 7BB
United Kingdom   ENDURANCE WORLDWIDE HOLDINGS LIMITED                   By: /s/
Mark Boucher Attention:   Simon Minshall    

--------------------------------------------------------------------------------

  Telephone:   +44 (0)20 7337 2830   Name: Mark Boucher Facsimile:      +44
(0)20 7337 2900   Title: Chief Executive Officer                

-102-

--------------------------------------------------------------------------------



Back to Contents

7th Floor, 2 Minster Court
London, EC3R 7BB
United Kingdom   ENDURANCE WORLDWIDE INSURANCE LIMITED                   By: /s/
Mark Boucher Attention:   Simon Minshall    

--------------------------------------------------------------------------------

  Telephone:   +44 (0)20 7337 2830   Name: Mark Boucher Facsimile:      +44
(0)20 7337 2900   Title: Chief Executive Officer

-103-

--------------------------------------------------------------------------------



Back to Contents

    JPMORGAN CHASE BANK,
     as Administrative Agent and Issuing Agent
                  By: /s/ Helen L. Newcomb      

--------------------------------------------------------------------------------

      Name: Helen L. Newcomb     Title: Vice President

-104-

--------------------------------------------------------------------------------



Back to Contents

  WACHOVIA BANK, NATIONAL ASSOCIATION                                  By: /s/
William R. Goley    

--------------------------------------------------------------------------------

    Name: William R. Goley     Title: Director  

-105-

--------------------------------------------------------------------------------



Back to Contents

  BANK OF AMERICA, N.A.                                 By: /s/ Debra Basier    

--------------------------------------------------------------------------------

    Name: Debra Basier     Title: Principal  

-106-

--------------------------------------------------------------------------------



Back to Contents

  BARCLAYS BANK PLC                                 By: /s/ Richard Askey    

--------------------------------------------------------------------------------

    Name: Richard Askey     Title: Relationship Director  

-107-

--------------------------------------------------------------------------------



Back to Contents

  THE BANK OF NEW YORK                                  By: /s/ Scott Schaffer  
 

--------------------------------------------------------------------------------

    Name: Scott Schaffer     Title: Vice President  

-108-

--------------------------------------------------------------------------------



Back to Contents

  CALYON NEW YORK BRANCH                                 By: /s/ Sebastian Rocco
   

--------------------------------------------------------------------------------

    Name: Sebastian Rocco     Title: Managing Director                          
  By: /s/ Kenneth Ricciardi    

--------------------------------------------------------------------------------

    Name: Kenneth Ricciardi     Title: Director  

-109-

--------------------------------------------------------------------------------



Back to Contents

  ING BANK N.V., LONDON BRANCH       By:  /s/ Mike Sharman    

--------------------------------------------------------------------------------

  Name: Mike Sharman
Title: Managing Director       By: /s/ Paul Galpin    

--------------------------------------------------------------------------------

  Name: Paul Galpin
Title: Director

-110-

--------------------------------------------------------------------------------



Back to Contents

  COMERICA BANK       By: /s/ Martin G. Ellis    

--------------------------------------------------------------------------------

  Name: Martin G. Ellis
Title: First Vice President

-111-

--------------------------------------------------------------------------------



Back to Contents

  DEUTSCHE BANK AG NEW YORK
     BRANCH       By: /s/ Ruth Leung    

--------------------------------------------------------------------------------

 
Name: Ruth Leung
Title: Director       By:  /s/ Nicolas Rueda    

--------------------------------------------------------------------------------

  Name: Nicolas Rueda
Title: Vice President

-112-

--------------------------------------------------------------------------------



Back to Contents

  HSBC BANK USA, NATIONAL ASSOCIATION       By:    /s/ David W. Nelson    

--------------------------------------------------------------------------------

  Name: David W. Nelson
Title: Managing Director

-113-

--------------------------------------------------------------------------------



Back to Contents

  LLOYDS TSB BANK PLC       By:  /s/ Michael J. Gilligan    

--------------------------------------------------------------------------------

  Name: Michael J. Gilligan Title: Director,
Financial Institutions, USA 6311       By: /s/ James M. Rudd    

--------------------------------------------------------------------------------

  Name: James M. Rudd
Title: Vice President, Financial Institutions,
USA R091

-114-

--------------------------------------------------------------------------------



Back to Contents

  THE BANK OF NOVA SCOTIA           By: /s/ T.S. Meller    

--------------------------------------------------------------------------------

  Name: T.S Meller   Title: Managing Director

-115-

--------------------------------------------------------------------------------



Back to Contents

  THE ROYAL BANK OF SCOTLAND PLC           By: /s/ Richard Kerton    

--------------------------------------------------------------------------------

  Name: Richard Kerton   Title: Relationship Director

-116-

--------------------------------------------------------------------------------



Back to Contents

  COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES           By: /s/ Joseph J.
Hayes    

--------------------------------------------------------------------------------

  Name: Joseph J. Hayes   Title: Vice President       By: /s/ Maureen Carson    

--------------------------------------------------------------------------------

  Name: Maureen Carson   Title: Assistant Treasurer

-117-

--------------------------------------------------------------------------------



Back to Contents

  THE BANK OF N.T. BUTTERFIELD & SON LIMITED           By: /s/ Jonathan Raynor  
 

--------------------------------------------------------------------------------

  Name: Jonathan Raynor   Title: Vice President       By: /s/ Michael McWatt    

--------------------------------------------------------------------------------

  Name: Michael McWatt   Title: Senior Vice President

-118-

--------------------------------------------------------------------------------



Back to Contents

  CREDIT SUISSE FIRST BOSTON, ACTING THROUGH ITS CAYMAN ISLANDS BRANCH          
By: /s/ Karl Studer    

--------------------------------------------------------------------------------

  Name: Karl Studer   Title: Director       By: /s/ David Dodd    

--------------------------------------------------------------------------------

  Name: David Dodd   Title: Associate

-119-

--------------------------------------------------------------------------------



Back to Contents

  GOLDMAN SACHS CREDIT PARTNERS L.P.           By: /s/ William W. Archer    

--------------------------------------------------------------------------------

  Name: William W. Archer
Title: Managing Director

-120-

--------------------------------------------------------------------------------



Back to Contents

  MERRILL LYNCH BANK USA           By: /s/ Marjolien Slappendel    

--------------------------------------------------------------------------------

  Name: Marjolien Slappendel
Title: Vice President

-121-

--------------------------------------------------------------------------------



Back to Contents

ANNEX I

LIST OF LENDERS AND COMMITMENTS

 

--------------------------------------------------------------------------------



Back to Contents

ANNEX II

LENDER ADDRESSES

 

--------------------------------------------------------------------------------



Back to Content

ANNEX III

SUBSIDIARIES

 

--------------------------------------------------------------------------------



Back to Contents

ANNEX IV

CAPITALIZATION

--------------------------------------------------------------------------------



Back to Contents

ANNEX V

INDEBTEDNESS

--------------------------------------------------------------------------------



Back to Contents

ANNEX VI

[INTENTIONALLY DELETED]

--------------------------------------------------------------------------------



Back to Contents

ANNEX VII

LIENS

--------------------------------------------------------------------------------



Back to Contents

ANNEX VIII

EXISTING LETTERS OF CREDIT

PART A. EXISTING TRANCHE 1 LETTERS OF CREDIT

PART B. EXISTING TRANCHE 2 LETTERS OF CREDIT

--------------------------------------------------------------------------------



TABLE OF CONTENTS

      Page         SECTION 1. Amount and Terms of Credit. 1           1.01
Revolving Loans 1   1.02 Minimum Amount of Each Borrowing; Maximum Number of
Borrowings 2   1.03 Notice of Borrowing 2   1.04 Disbursement of Funds 3   1.05
Notes 4   1.06 Conversions 5   1.07 Pro Rata Borrowings 6   1.08 Interest 6  
1.09 Interest Periods 7   1.10 Increased Costs, Illegality, etc. 8   1.11
Compensation 10   1.12 Change of Lending Office 10   1.13 Replacement of Lenders
10   1.14 Designated Subsidiary Borrowers 12   1.15 Additional Tranche 1
Commitments 12   1.16 Additional Tranche 2 Commitments 14   1.17 Additional
Tranche 3 Commitments 16         SECTION 2A.Tranche 1 Letters of Credit. 18    
      2A.01 Tranche 1 Letters of Credit 18   2A.02 Tranche 1 Letter of Credit
Requests 21   2A.03 Agreement to Repay Tranche 1 Letter of Credit Drawings 21  
2A.04 Increased Costs 22   2A.05 Tranche 1 Letter of Credit Expiration
Extensions 22   2A.06 Changes to Stated Amount 23   2A.07 Representations and
Warranties of Tranche 1 Lenders 23   2A.08 Existing Tranche 1 Letters of Credit
23         SECTION 2B.Tranche 2 Letters of Credit. 26           2B.01 Tranche 2
Letters of Credit 26   2B.02 Tranche 2 Letter of Credit Requests 28   2B.03
Agreement to Repay Tranche 2 Letter of Credit Drawings 28   2B.04 Increased
Costs 29   2B.05 Tranche 2 Letter of Credit Expiration Extensions 30   2B.06
Changes to Stated Amount 30   2B.07 Representations and Warranties of Tranche 2
Lenders 30   2B.08 Existing Tranche 2 Letters of Credit 30         SECTION 3.
Fees; Commitments 33           3.01 Fees 33   3.02 Voluntary Reduction of
Commitments 35   3.03 Mandatory Reduction of Commitments 36         SECTION 4.
Payments. 36

i

--------------------------------------------------------------------------------



      Page           4.01 Voluntary Prepayments 36   4.02 Mandatory Repayments
37   4.03 Method and Place of Payment 39   4.04 Net Payments 39         SECTION
5. Conditions Precedent. 42           5.01 Conditions Precedent to the Effective
Date 42   5.02 Conditions Precedent to All Revolving Loans and Letters of Credit
44         SECTION 6. Representations, Warranties and Agreements 46          
6.01 Corporate Status 46   6.02 Corporate Power and Authority 46   6.03 No
Contravention of Laws, Agreements or Organizational Documents 46   6.04
Litigation and Contingent Liabilities 47   6.05 Use of Proceeds; Margin
Regulations 47   6.06 Approvals 47   6.07 Investment Company Act 47   6.08
Public Utility Holding Company Act 47   6.09 True and Complete Disclosure;
Projections and Assumptions 47   6.10 Financial Condition; Financial Statements
48   6.11 Tax Returns and Payments 48   6.12 Compliance with ERISA 48   6.13
Subsidiaries 49   6.14 Capitalization 49   6.15 Indebtedness 50   6.16
Compliance with Statutes, etc 50   6.17 Insurance Licenses 50   6.18 Security
Documents 50         SECTION 7. Affirmative Covenants 50           7.01
Information Covenants 51   7.02 Books, Records and Inspections 53   7.03
Insurance 53   7.04 Payment of Taxes 53   7.05 Maintenance of Existence 53  
7.06 Compliance with Statutes, etc 54   7.07 ERISA 54   7.08 Maintenance of
Property 55   7.09 Maintenance of Licenses and Permits 55   7.10 Claims Paying
Ratings 55   7.11 End of Fiscal Years; Fiscal Quarters 55   7.12 Borrowing Base
Requirement 55   7.13 Further Assurances 55         SECTION 8. Negative
Covenants 55           8.01 Changes in Business 56    8.02 Consolidations,
Amalgamations, Mergers, Sales of Assets and Acquisitions 56   8.03 Liens 56  
8.04 Indebtedness 58

ii

--------------------------------------------------------------------------------



      Page           8.05 Issuance of Stock 58   8.06 Dissolution 58   8.07
Restricted Payments 58   8.08 Transactions with Affiliates 59   8.09 Maximum
Leverage Ratio 59   8.10 Minimum Consolidated Tangible Net Worth 59   8.11
Unencumbered Liquid Assets 59   8.12 Private Act 59         SECTION 9. Events of
Default 59           9.01 Payments 59   9.02 Representations, etc 59   9.03
Covenants 59   9.04 Default Under Other Agreements 60   9.05 Bankruptcy, etc 60
  9.06 ERISA 61   9.07 Judgments 61   9.08 Insurance Licenses 61   9.09 Parent
Borrower Guaranty 61   9.10 Security Documents 61   9.11 Ownership 61        
SECTION 10. Definitions 62         SECTION 11. The Agents. 85           11.01
Appointment 85   11.02 Delegation of Duties 86   11.03 Exculpatory Provisions 86
  11.04 Reliance by Agents 86   11.05 Notice of Default 87   11.06 Non-Reliance
87   11.07 Indemnification 87   11.08 The Agents in Their Individual Capacities
88   11.09 Successor Agents 88         SECTION 12. Miscellaneous 89          
12.01 Payment of Expenses, etc 89   12.02 Right of Setoff 89   12.03 Notices 90
  12.04 Benefit of Agreement 90   12.05 No Waiver; Remedies Cumulative 92  
12.06 Payments Pro Rata 92   12.07 Calculations; Computations 93   12.08
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE 93   12.09 Counterparts 94  
12.10 Headings Descriptive 94   12.11 Amendment or Waiver 94   12.12 Survival 95
  12.13 Domicile of Revolving Loans 96   12.14 Confidentiality 96   12.15 WAIVER
OF JURY TRIAL 96

iii

--------------------------------------------------------------------------------



      Page           12.16 Register 97   12.17 USA Patriot Act 97        
SECTION 13. Parent Borrower Guaranty. 97           13.01 The Guaranty 97   13.02
Bankruptcy 98   13.03 Nature of Liability 98   13.04 Independent Obligation 99  
13.05 Authorization 99   13.06 Reliance 100   13.07 Subordination 100   13.08
Waiver 100         ANNEX I List of Lenders and Commitments   ANNEX II Lender
Addresses   ANNEX III Subsidiaries   ANNEX IV Capitalization   ANNEX V
Indebtedness   ANNEX VI [Intentionally Deleted]   ANNEX VII Liens   ANNEX VIII
Existing Letters of Credit           EXHIBIT A Form of Notice of Borrowing  
EXHIBIT B-1 Form of Tranche 1 Note   EXHIBIT B-2 Form of Tranche 2 Note  
EXHIBIT B-3 Form of Tranche 3 Note   EXHIBIT C-1 Form of Tranche 1 Letter of
Credit Request   EXHIBIT C-2 Form of Tranche 2 Letter of Credit Request  
EXHIBIT D Form of Section 4.04(b)(ii) Certificate   EXHIBIT E-1 Form of Opinion
of Skadden, Arps, Slate, Meagher & Flom LLP   EXHIBIT E-2 Form of Opinion of
Appleby Spurling Hunter   EXHIBIT E-3 Form of Opinion of Ashurst   EXHIBIT F
Form of Officer’s Certificate   EXHIBIT G Form of Assignment Agreement   EXHIBIT
H Form of DSB Assumption Agreement   EXHIBIT I-1 Form of Opinion of Counsel to
an Additional Designated Subsidiary       Borrower Located in the United States
  EXHIBIT I-2 Form of Opinion of Counsel to an Additional Designated Subsidiary
      Borrower Located in Bermuda   EXHIBIT I-3 Form of Opinion of Counsel to an
Additional Designated Subsidiary Borrower Located in England   EXHIBIT J-1 Form
of Additional Tranche 1 Commitment Agreement   EXHIBIT J-2 Form of Additional
Tranche 2 Commitment Agreement   EXHIBIT J-3 Form of Additional Tranche 3
Commitment Agreement   EXHIBIT K Form of Borrowing Base Certificate   EXHIBIT L
Form of Pledge and Security Agreement   EXHIBIT M Form of Existing Lender
Agreement   EXHIBIT N Form of Account Control Agreement  

iv

--------------------------------------------------------------------------------